Case 2:15-cv-00201-SMJ   ECF No. 422-2       filed 01/28/20     PageID.22543 Page 1 of 103


                         5050 Avenida Encinas, Suite 260, Carlsbad,
                         CA 92008
                         Office: 760.476-9193 | Fax: 760.476.9198
                         Contact:       J.       Michael       Trapp
                         michael.trapp@mbakerintl.com
                         JN 159689




     FExpert Opinion Report of J. Michael Trapp
                        and Joel. E. Bowdan III

                 City of Spokane v. Monsanto Company, et al.




     October 11, 2019



                                                         Dec GMV Re: Opposition to Pl MILs 000057
Case 2:15-cv-00201-SMJ          ECF No. 422-2      filed 01/28/20     PageID.22544 Page 2 of 103
 Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
 City of Spokane v. Monsanto Company, et al.




 J. Michael Trapp, Expert Witness




 Joel E. Bowdan III, Expert Witness




                                                                                                Page i
                                                               Dec GMV Re: Opposition to Pl MILs 000058
Case 2:15-cv-00201-SMJ                             ECF No. 422-2                    filed 01/28/20                PageID.22545 Page 3 of 103
 Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
 City of Spokane v. Monsanto Company, et al.

 1 TABLE OF CONTENTS
 Summary of Principal Opinions...........................................................................................................1

 1.      Introduction ...............................................................................................................................2

      1.1.       Scope of Work ............................................................................................................................... 2

      1.2.       Qualifications for J. Michael Trapp ............................................................................................... 2

      1.3.       Qualifications for Joel E. Bowdan III.............................................................................................. 3

 2.      Background ................................................................................................................................5

      2.1.       PCBs in the Environment are Regulated to Protect Human Health and Environment ................. 5

      2.2.       PCBs are One of the Most Pervasive and Persistent Contaminants in the Environment ............. 5

      2.3. PCBs in the Environment are Collected and Conveyed Through MS4 and Wastewater Collection
      and Treatment Systems ............................................................................................................................ 7

      2.4.       Spokane River and City of Spokane .............................................................................................. 8

         2.4.1 Spokane River............................................................................................................................... 8

         2.4.2 City of Spokane .......................................................................................................................... 12

 3.      Basis for Opinions ..................................................................................................................... 15

      Trapp’s Opinion 1 - PCBs are a constituent of concern in the Spokane River and cause impairments to
      beneficial uses in the river. ..................................................................................................................... 15

      Trapp’s Opinion 2 - Due to ownership of stormwater collection system and wastewater
      collection/treatment system (MS4, CSS, and RPWRF), the City is obligated to respond to regulatory
      requirements related to discharges of PCBs to the Spokane River. ....................................................... 19

      Trapp’s Opinion 3 – Discharges of stormwater runoff via City-owned and -operated MS4 are a significant
      source of PCBs to the Spokane River and contribute to the impairments to the beneficial uses in the
      river. ........................................................................................................................................................ 25

      Trapp’s Opinion 4 – As the owner and operator of the MS4, the City is and will continue being required
      to eliminate stormwater discharges from City-owned and -operated MS4 to the river in order to comply
      with the HHC for PCBs............................................................................................................................. 28

      Trapp’s Opinion 5 –To fully eliminate the discharge of PCBs from the City’s MS4, as is required to comply
      with the HHC and corresponding regulations, the City of Spokane will incur costs of $288,867,330. In
      addition, the City will incur $1,626,000 in costs associated with 30-year monitoring. .......................... 29




                                                                                                                                                             Page ii
                                                                                                      Dec GMV Re: Opposition to Pl MILs 000059
Case 2:15-cv-00201-SMJ                           ECF No. 422-2                   filed 01/28/20                PageID.22546 Page 4 of 103
 Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
 City of Spokane v. Monsanto Company, et al.

      Bowdan’s Opinion 1 – Discharges of untreated CSOs via City-owned and -operated CSS and treated
      effluent from the RPWRF are significant sources of PCBs to the Spokane River and contribute to the
      impairments to the beneficial uses in the river. ..................................................................................... 42

      Bowdan’s Opinion 2 – As the owner and operator of the CSS and RPWRF, the City is and will continue
      to be obligated to reduce and eliminate PCB discharges to the river from the City-owned and -operated
      facilities toward compliance with the PCB HHC. .................................................................................... 43

      Bowdan’s Opinion 3 – Due to City’s ownership of the CSS and RPWRF, the city is required to mitigate
      their contributions of PCBs to the river via discharges from the city-owned and -operated CSS and
      RPWRF..................................................................................................................................................... 45

      Bowdan’s Opinion 4 - Due to City’s ownership of the CSS and RPWRF and the requirement that the City
      mitigate their contributions of PCBs, the City of Spokane will incur ongoing operation and maintenance
      costs starting at $942,610 annually to maintain maximum PCB removal through the Non-Critical Season.
      Over a 30-year analysis period, the City will incur a total present worth cost of $29,782,000 to provide
      operation and maintenance of the NLT through the Non-Critical Season. ............................................ 62

      Trapp’s Opinion 6 – City’s mitigation actions to reduce/eliminate PCB discharges from City-owned and
      -operated MS4, CSS, and wastewater treatment plant (RPWRF) will bring reduction of PCB loads from
      the City to the Spokane River and help to restore the beneficial uses impaired by PCBs. .................... 65

 4.      References ............................................................................................................................... 67


 2 LIST OF FIGURES
 Figure 1. City of Spokane and Spokane River, Washington (Ecology 2011a) ............................................... 9

 Figure 2. Use Designation for the Spokane River (City of Spokane 2014a) ................................................ 10

 Figure 3. City of Spokane MS4 and Major Stormwater Basins. .................................................................. 13

 Figure 4. DOH Fish Advisory for the Spokane River (DOH 2009) ................................................................ 16

 Figure 5. Land Uses in Cochran Basin and the City of Spokane (City of Spokane 2019e). .......................... 27




 3 LIST OF TABLES
 Table 1. 303(d) Listings for Total PCBs in the Spokane River Based on Fish Tissue (Ecology 2019a) ......... 11

 Table 2. City of Spokane’s Wastewater Collection and Treatment Systems (City of Spokane 2014a). ...... 12

 Table 3. City of Spokane’s MS4 (City of Spokane 2014a)............................................................................ 14

 Table 4. Total PCB Concentrations in Stormwater for Cochran, Union, and Washington Basins .............. 31



                                                                                                                                                       Page iii
                                                                                                   Dec GMV Re: Opposition to Pl MILs 000060
Case 2:15-cv-00201-SMJ                      ECF No. 422-2                filed 01/28/20             PageID.22547 Page 5 of 103
 Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
 City of Spokane v. Monsanto Company, et al.

 Table 5. Land Use Breakdown for 12 Stormwater Basins ........................................................................... 32

 Table 6. Average Annual Stormwater Discharges ....................................................................................... 33

 Table 7. Average Daily PCB Loads ............................................................................................................... 35

 Table 8. Average Annual Stormwater Discharges ....................................................................................... 37

 Table 9. Average Annual PCB Loads ............................................................................................................ 37

 Table 10. Whole Life Cost for Future Compliance Scenarios ...................................................................... 39

 Table 11. 30-Year Costs for the PCB Receiving Water and Stormwater Basins Monitoring ....................... 41

 Table 12. City of Spokane CSO Reduction Projects 2002 to Present .......................................................... 47

 Table 13. Average PCB Concentrations in RPWRF Influent and Treated Effluent ...................................... 54

 Table 14. Baseline CSO Basin Annual Overflows 2003-2007 ...................................................................... 55

 Table 15. Interim, Current, and Future CSO Basin Annual Overflows ........................................................ 56

 Table 16. CSO Average Daily PCB Loads for Baseline (2003-2007) ............................................................. 58

 Table 17. CSO Average Daily PCB Loads for Interim, Current, and Future ................................................. 59

 Table 18. RPWRF Average Daily PCB Loads ................................................................................................ 61

 Table 19. Summary of NLT Operation and Maintenance Costs During Non-Critical Season...................... 64

 Table 20. PCB Annual Loads of the Future Conditions under the MS4 Compliance Scenarios and Annual
 Target Loads for the Current PCB HHC (7 pg/L) and the Old PCB HHC (170 pg/L) ..................................... 65




 4 APPENDICES
 Appendix A CV of J. Michael Trapp

 Appendix B CV of Joel E. Bowdan III

 Appendix C Fee Rate

 Appendix D WinSLAMM Modeling Work Files

 Appendix E Discharge Calculation Spreadsheets

 Appendix F BMP Sizing Summary Calculations

 Appendix G MS4 Costs Calculations

 Appendix H (H-1 through H-6) RPWRF/CSO Calculations


                                                                                                                                         Page iv
                                                                                          Dec GMV Re: Opposition to Pl MILs 000061
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20    PageID.22548 Page 6 of 103
 Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
 City of Spokane v. Monsanto Company, et al.

 5 ACRONYMS AND ABBREVIATIONS
 BMPs                           best management practices

 City                           City of Spokane

 CBOD5                          5-day carbonaceous biochemical oxygen demand

 CCU                            Coastal Carolina University

 CEPT                           chemically enhanced primary treatment

 CSO                            combined sewer overflow

 CSS                            combined sewer system

 CWA                            Clean Water Act

 DO                             dissolved oxygen

 DOH                            Washington State Department of Health

 Ecology                        Washington State Department of Ecology

 HHC                            human health criteria

 HRC                            Hubbell, Roth & Clark, Inc.

 MBR                            membrane bioreactors

 MG                             million gallons

 MGD                            million gallons per day

 MS4                            Municipal Separate Storm Sewer System

 NCHRP                          National Cooperative Highway Research Program

 NLT                            next level of treatment

 NPDES                          National Pollutant Discharge Elimination System

 NTR                            National Toxics Rule

 OEHHA                          Office of Environmental Health Hazard Assessment

 PCB                            polychlorinated biphenyl

 RO                             reverse osmosis

 RPWRF                          Riverside Park Water Reclamation Facility

 RPWRF/CSO Permit               City of Spokane NPDES Permit for the RPWRF and CSOs



                                                                                                Page v
                                                               Dec GMV Re: Opposition to Pl MILs 000062
Case 2:15-cv-00201-SMJ         ECF No. 422-2       filed 01/28/20     PageID.22549 Page 7 of 103
 Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
 City of Spokane v. Monsanto Company, et al.

 Stormwater Permit              NPDES Eastern Washington Phase II Municipal Stormwater Permit

 SWMP                           Stormwater Management Program

 Task Force                     Spokane River Regional Toxics Task Force

 TMDL                           total maximum daily load

 TP                             total phosphorus

 USEPA                          United States Environmental Protection Agency

 WLA                            waste load allocation

 WWTP                           waste water treatment plant




                                                                                               Page vi
                                                               Dec GMV Re: Opposition to Pl MILs 000063
Case 2:15-cv-00201-SMJ          ECF No. 422-2         filed 01/28/20     PageID.22550 Page 8 of 103
 Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
 City of Spokane v. Monsanto Company, et al.

 SUMMARY OF PRINCIPAL OPINIONS

 Trapp’s Opinion 1 - Polychlorinated biphenyls (PCBs) are a constituent of concern in the Spokane River
 and cause impairments to beneficial uses in the river.

 Trapp’s Opinion 2 - Due to ownership of stormwater collection system and wastewater
 collection/treatment system (municipal separate storm sewer system [MS4], combined sewer system
 [CSS], and Riverside Park Water Reclamation Facility [RPWRF]), the City is obligated to respond to
 regulatory requirements related to discharges of PCBs to the Spokane River.

 Trapp’s Opinion 3 – Discharges of stormwater runoff via City-owned and -operated MS4 are significant
 sources of PCBs to the Spokane River and contribute to the impairments to the beneficial uses in the river.

 Trapp’s Opinion 4 – As the owner and operator of the MS4, the City is and will continue being required to
 eliminate stormwater discharges from City-owned and -operated MS4 to the river in order to comply with
 the Human Health Criteria (HHC) for PCBs.

 Trapp’s Opinion 5 – To fully eliminate the discharge of PCBs from the City’s MS4, as is required to comply
 with the HHC and corresponding regulations, the City of Spokane will incur costs of $288,867,330. In
 addition, the City will incur $1,626,000 in costs associated with 30-year monitoring.

 Bowdan’s Opinion 1 – Discharges of untreated combined sewage overflow (CSO) via City-owned and -
 operated CSS and treated effluent from the RPWRF are historically significant sources of PCBs to the
 Spokane River and contribute to the impairment of beneficial uses in the river.

 Bowdan’s Opinion 2 – As the owner and operator of the CSS and RPWRF, the City is and will continue to
 be obligated to reduce and eliminate PCB discharges to the river from the City-owned and -operated
 facilities toward compliance with the PCB HHC.

 Bowdan’s Opinion 3 – Due to City’s ownership of the CSS and RPWRF, the city is required to mitigate their
 contributions of PCBs to the river via discharges from the city-owned and -operated CSS and RPWRF.

 Bowdan’s Opinion 4 - Due to City’s ownership of the CSS and RPWRF and the requirement that the City
 mitigate their contributions of PCBs, the City of Spokane will incur ongoing operation and maintenance
 costs starting at $942,610 annually to maintain maximum PCB removal through the Non-Critical Season.
 Over a 30-year analysis period, the City will incur a total present worth cost of $29,782,000 to provide
 operation and maintenance of the Next Level Treatment (NLT) through the Non-Critical Season.

 Trapp’s Opinion 6 – City’s mitigation actions to reduce/eliminate PCB discharges from City-owned and -
 operated MS4, CSS, and wastewater treatment plant (RPWRF) will bring reduction of PCB loads from the
 City to the Spokane River and help to restore the beneficial uses impaired by PCBs.




                                                                                                    Page 1
                                                                 Dec GMV Re: Opposition to Pl MILs 000064
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20     PageID.22551 Page 9 of 103
 Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
 City of Spokane v. Monsanto Company, et al.

 1. INTRODUCTION

 1.1. SCOPE OF WORK
 J. Michael Trapp and Joel E. Bowdan III at Michael Baker International have been retained by Baron &
 Budd, P.C. to provide expert consultation and analysis in connection with actions that were taken by the
 City as an owner and operator of the MS4, waste water treatment plant, and CSS regarding impairments
 caused by PCBs in the Spokane River.

 The following is our written report and contains our opinions and their bases, information considered in
 forming the opinions, and exhibits supporting my opinions. This report is based on information from
 documents provided by Baron & Budd, P.C. and the City, as well as other publicly available documents.
 The documents I refer to in this report are listed in Section 4: References.

 We understand that this matter is in ongoing litigation; therefore, we reserve the right to update,
 supplement, or amend my opinions, if, and/or when, additional information or data becomes available
 for my review and analysis, including any information provided by Monsanto or Monsanto’s experts. In
 addition, we reserve the right to supplement my opinions with demonstratives that could be used at trial.

 1.2. QUALIFICATIONS FOR J. MICHAEL TRAPP
 The qualifications which justify the expertise to make the opinions stated in this report result from my
 formal education as well as my 18 years of professional experience in the public, private, and university
 sectors, as discussed below.

 My educational credentials include a Bachelor of Science degree in biology and chemistry from Florida
 Southern College, which included a study year abroad at the University of Bristol, U.K. My postgraduate
 degrees including a Master of Science degree in chemistry from University of Miami, and a PhD in marine
 and atmospheric chemistry from Rosenstiel School of Marine and Atmospheric Science at the University
 of Miami. My graduate research at the University of Miami focused on the transport and effects of
 anthropogenic pollutants to the ocean and their potential effects on the food web.

 Following my graduate studies, I completed an internship with the US Environmental Protection Agency’s
 (USEPA) National Enforcement Investigations Center in Lakewood, Colorado, where I conducted
 investigations utilizing advanced analytical methodologies to chemically fingerprint pollutant sources
 from around the world for federal environmental cases.

 I also served as a faculty member and the director of the Environmental Quality Laboratory at the Coastal
 Carolina University (CCU) Burroughs & Chapin Center for Marine and Wetland Studies. While at CCU, I led
 a research program anchored by a certified laboratory for environmental monitoring. My research agenda
 centered around terrestrial pollutant fate and transport to the nearshore ocean and pollutants effects on
 the beneficial uses, with a heavy emphasis on stormwater as the vector of transport. Additionally, I led
 numerous monitoring and assessment programs to meet local and regional water quality needs, and
 supervised and trained technicians, undergraduates, and graduate students in regulatory laboratory and
 field quality control practices.



                                                                                                   Page 2
                                                                Dec GMV Re: Opposition to Pl MILs 000065
Case 2:15-cv-00201-SMJ            ECF No. 422-2         filed 01/28/20       PageID.22552 Page 10 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  In my current role as department manager of surface water and sediment quality at Michael Baker
  International, I am responsible for the development and management of projects to meet local and
  regional regulatory compliance requirements. These efforts have helped to define the current and future
  management strategies for characterizing the risk level and areas to be included in the cleanups, as well
  as the cleanup and abatement strategies to be employed.

  I also serve as the Administrative Officer for the Southern California Stormwater Monitoring Coalition. In
  this role, I help lead the member agencies in carrying out the coalition’s mission to develop the technical
  foundation to better understand stormwater mechanisms and impacts, and develop the tools that will
  effectively and efficiently improve stormwater decision-making. As part of my Administrative Officer role,
  I am leading a five-year study to understand the effectiveness of low-impact development best
  management practices (BMPs).

  My extensive experience in water chemistry, laboratory analysis, pollution chemistry, stormwater
  projects, and Southern California water and sediment quality regulations allows me to provide expert
  counsel regarding water and sediment quality. Additional details are available in my curriculum vitae and
  schedule of fees are included as Appendices A and B.

  1.3. QUALIFICATIONS FOR JOEL E. BOWDAN III
  The qualifications which justify the expertise to make the opinions stated in this report result from my
  formal education as well as my 26 years of professional experience primarily in municipal sectors, as
  discussed below.

  My educational credentials include a Bachelor of Science degree in civil engineering from Lawrence
  Technological University in Southfield, Michigan. My initial focus was in structural engineering and
  included two years of graduate level work while an undergraduate at the university’s state-of-the-art
  structural testing lab, performing research and testing for projects funded by the National Science
  Foundation. This hands-on testing and research afforded me the ability to apply theoretical engineering
  principles and critical analytical skills in developing testing procedures and analyzing test results to present
  to lead faculty researchers. Additional relevant coursework included chemistry, physics, and
  environmental and hydraulics engineering.

  Upon graduation from Lawrence Technological University, I immediately began working professionally as
  a staff engineer in the Process Department at Hubbell, Roth & Clark, Inc. (HRC). HRC pioneered much of
  the current CSO elimination technology in the late 1960s with the design and introduction of retention
  treatment basins in the Midwest. During my tenure at HRC, I was directly involved in the design,
  construction management, operation and maintenance manual preparation, start-up, and field
  performance monitoring of several new retention treatment basins, tunnels, hydraulic structures,
  regulatory control and pumping facilities designed to eliminate CSOs in the mid to late 1990s. My
  professional career at HRC included the preparation of wastewater characterization studies, performance
  of treatment optimization studies, and participation in the design of industrial wastewater pretreatment
  facilities for several large automotive sector clients. Furthermore, my professional career at HRC included
  evaluation and design of groundwater treatment and filtration facilities, including the design of several of




                                                                                                          Page 3
                                                                      Dec GMV Re: Opposition to Pl MILs 000066
Case 2:15-cv-00201-SMJ           ECF No. 422-2        filed 01/28/20      PageID.22553 Page 11 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  the first iron/arsenic oxidation-coprecipitation filtration treatment facilities in advance of the
  promulgated USEPA Arsenic Rule, and biological high-rate iron removal groundwater treatment facilities.

  Upon joining RBF Consulting (now Michael Baker International) in 2004 until the present, my professional
  experience expanded to include seawater and brackish water desalination using reverse osmosis
  membranes, electrodialysis reversal, sodium cycle water softening, and quaternary treatment of recycled
  water (tertiary treated wastewater) for beneficial reuse, and pretreatment technologies for enhancing
  and increasing the efficiency of potable and non-potable water use and reuse in cooling towers.

  In my current role as technical manager of water and wastewater at Michael Baker International, I am
  responsible for the development and management of infrastructure projects that are designed to meet
  local, state, and federal water quality requirements. This requires me to stay abreast and current on new
  and pending regulations, best available treatment technologies, and burgeoning technologies that will
  allow existing and new water and wastewater facilities to meet increasingly stringent environmental
  controls and water quality requirements for known existing and emerging contaminants of concern.
  These efforts have helped define the current and future management strategies for abatement and
  removal of regulated contaminants from the environment.

  My extensive professional experience provides me with the relevant skills and technical background
  necessary to understand and analyze the operation and optimization of CSO elimination facilities, water
  treatment facilities, and wastewater treatment facilities. Additional details are available in my curriculum
  vitae, and a schedule of fees is included as Appendices B and C.




                                                                                                      Page 4
                                                                   Dec GMV Re: Opposition to Pl MILs 000067
Case 2:15-cv-00201-SMJ             ECF No. 422-2         filed 01/28/20     PageID.22554 Page 12 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  2. BACKGROUND

  2.1. PCBS IN THE ENVIRONMENT ARE REGULATED TO PROTECT
    HUMAN HEALTH AND ENVIRONMENT
  PCBs are a group of man-made organic chemicals that were developed in the 1920s and used in a variety
  of ways. (Erickson and Kaley 2011). PCBs include 209 individual structural compounds known as
  congeners, distinct subsets of which were commercially manufactured under the trade name Aroclor
  (NAVFAC 2012). The manufacture of PCBs was banned in the United States in 1979 (ATSDR 2000;
  McFarland and Clark 1989). While they are no longer produced, they are still found throughout the
  environment (OEHHA 2018).

  Due to PCBs’ known harmful effects, federal and state water quality regulations are in place to prevent
  further contamination and remediate existing PCB contamination. The National Recommended Water
  Quality Criteria for PCBs regarding water and fish consumption is 6.4 x 10-5 micrograms per liter (µg/L) as
  total PCBs1 based on a fish consumption rate of 65 grams per day (g/day) (USEPA 2002). In the state of
  Washington, the 2016 human health criteria for waters, as promulgated by the US Environmental
  Protection Agency (USEPA), are 7 x 10-6 µg/L (or 7 picograms per liter [pg/L]) as total PCBs based on a
  revised fish consumption rate of 175 g/day, which are based on local data from the state (Washington
  State Department of Ecology [Ecology] 2016). Furthermore, to account for even higher fish consumptions
  shown in subsistence fishing, the PCB water quality standard becomes much lower to provide the same
  level of protection: e.g., the Spokane Tribe of Indians in Washington has an even lower PCB water quality
  standard of 1.34 pg/L as total PCBs based on its subsistence fishing (USEPA 2017a).

  The Washington State Department of Health (DOH) issues advice about eating fish from specific
  waterbodies when chemicals found in certain fish species may harm your health.2 PCBs are the main driver
  for the fish consumption advisory placed in the Spokane River for multiple fish species, such as largescale
  sucker, northern pikeminnow, brown trout, common carp, mountain whitefish, and rainbow trout (DOH
  2019; Ecology 2011a).

  2.2. PCBS ARE ONE OF THE MOST PERVASIVE AND PERSISTENT
    CONTAMINANTS IN THE ENVIRONMENT
  Due to the numerous uses of PCBs in various products and their extreme stability and resistance to
  degradation, PCBs became one of the most pervasive and persistent contaminants in the environment
  (USEPA 2018a). PCBs were first produced in the 1920s and production continued until the 1970s. While
  properties such as nonflammability, chemical stability, high boiling point, and insulation were applicable
  to their use in electrical equipment, hundreds of additional uses were found for PCBs, including in
  common products such as waterproofing materials and colorants in caulking (Ecology 2014a). Historical
  uses of PCBs include, but are not limited to:

           Electrical transformers and capacitors

  1
      Total PCBs are the sum of all congeners, isomers, homologs, or Aroclors.
  2
      https://www.doh.wa.gov/CommunityandEnvironment/Food/Fish/Advisories.


                                                                                                      Page 5
                                                                     Dec GMV Re: Opposition to Pl MILs 000068
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20     PageID.22555 Page 13 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

         Heat transfer and hydraulic systems
         Machine oils and lubricants
         Cable insulation
         Building materials including grout, caulk, paint, concrete, and wood coatings
         Adhesives and tapes
         Fluorescent light ballasts
         Plastics and rubber products
         Paint and surface coatings
         Pigments and dyes
         Carbonless copy paper
         Pesticides (Ecology 2014a; Erickson and Kaley 2011)

  Many of the properties that made PCBs commercially desirable—namely, their stability and resistance to
  degradation—make them extremely persistent in the environment (Ecology 2011a). Because of this
  extreme chemical and thermal stability, once they are introduced to the environment, they remain there
  for years or even decades, cycling between air, water, and soil (ATSDR 2000; USEPA 2018a).

  Due to their various uses, pathways of PCBs entering the environment are also numerous. While PCBs
  were predominantly used in sealed operations (e.g., transformers, capacitors), where any environmental
  impact expected to occur would be from a leak, accident, or disposal (Erickson and Kaley 2011), PCBs can
  still be released into the environment from other pathways:

         Hazardous waste sites that contain PCBs
         Dumping or discharge of PCB wastes
         Disposal of PCB-containing consumer products into municipal or other landfills not designed to
          handle hazardous waste
         Burning some wastes in municipal and industrial incinerators
         Leaching from uses of PCB-containing materials such as sealant or caulking
         Building renovations and demolition (Klosterhaus et al. 2011; USEPA 2018a; USEPA 2018c; Herrick
          2007; Sundahl, et. al 1999; Larry Walker Associates et al. 2006; USEPA 1976)

  For example, materials such as paint, caulk, grout, cement, and floor coverings containing PCBs have been
  shown to release PCBs into the environment. Caulk used on building exteriors, and thus exposed to the
  environment, has been found to have high concentrations of PCBs (Klosterhaus et al. 2011). A study
  conducted in the San Francisco Bay Area in California found PCBs in 88 percent of exterior caulk samples
  from buildings selected at random, a finding that is consistent with other studies performed in highly
  urbanized areas including Toronto, Boston, New York, and Switzerland (Klosterhaus et al. 2014). In the
  greater Los Angeles area in California, Malibu High School had to turn a remodeling project of the school
  into a remediation project due to the findings of PCBs in window glazing, door caulking, interior wood,
  and plaster exterior stucco (Ramboll Environ US Corporation 2016; Alta Environmental 2017), as well as
  PCBs thought to have migrated from glue used in floor tiles into concrete slabs (SMMUSD 2018). PCBs
  from one location may migrate to and contaminate another site, prompting costly remediation, as shown
  in a case in New Jersey where PCB-contaminated concrete was crushed and reused for fill materials: i.e.,
  Ford Motor Co. v. Edgewood Properties, 2012 U.S. Dist. LEXIS 125197 (D.N.J. 8/31/12) (Schnapf n.d.).



                                                                                                    Page 6
                                                                  Dec GMV Re: Opposition to Pl MILs 000069
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20      PageID.22556 Page 14 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  Furthermore, PCBs in exterior building materials, even when undisturbed, can be leached to the
  environment and then can be washed off by rain, accumulate in storm drains, and contaminate soil and
  groundwater. An example is Boeing Plant 2 in Seattle, Washington. The plant was built in the late 1930s.
  PCBs from transformers and related electrical equipment, as well as hydraulic equipment, paint, and
  caulk, were released at the plant and into the Lower Duwamish Waterway. As part of the cleanup, Boeing
  removed nearly a mile of PCB-contaminated joint caulk, cleaned up storm drains to reduce PCBs, removed
  some contaminated soils, and treated contaminated soils and groundwater under an USEPA Resource
  Conservation and Recovery Act Administrative order (USEPA 2018c). As another example, PCBs were
  found to leach from window sealants into surrounding carpets and soils at Youth Services Center
  Courthouse in Seattle (Ervin 2010). In addition to these examples, numerous cases report that PCBs from
  interior and exterior building materials were found in surrounding environments and demonstrate that
  open uses of PCBs in building materials are continuing sources of PCBs to the environment:

         Large amounts of PCBs were found in soil surrounding buildings with undisturbed concrete block
          sealants or caulking containing PCBs. (Sundahl et al 1999; Herrick et al. 2007).
         PCB indoor air concentrations were elevated in 26 percent of buildings analyzed with joint
          sealants containing PCBs according to a nationwide study in Switzerland. Concentrations
          increased with increased room temperature. “Joint sealants represent long-term diffuse sources
          for PCB.” (Zennegg et al. 2004)

  PCBs were also used in carbonless copy paper and added to paper in inks and other additives. Due to this,
  paper recycling releases PCBs into the environment, primarily through effluent water (USEPA 1976;
  Stratus Consulting Inc. 1999).

  Furthermore, PCBs can be produced as a byproduct during processes that involve chlorine, carbon, and
  high temperatures (Munoz 2007). This includes a process of pigment creation (Christie 2014; Ecology
  2014a; Hu and Hornbuckle 2010; Rodenburg 2012). For instance, white pigments (titanium dioxide),
  yellow, orange, and red products that are derived from azo pigments (monoazo [Hansa Yellows and
  azonaphthols] and diarylide yellows), phthalocyanine blues, and greens are found to contain PCBs.

  2.3. PCBS IN THE ENVIRONMENT ARE COLLECTED AND
    CONVEYED THROUGH MS4 AND WASTEWATER COLLECTION
    AND TREATMENT SYSTEMS
  The Clean Water Act (formerly referred to as the Federal Water Pollution Control Act or Federal Water
  Pollution Control Act Amendments of 1972) made it unlawful for any person to discharge any pollutant
  from a point source into navigable waters, unless a permit was obtained under its provisions (USEPA
  2017b). A point source “means any discernible, confined, and discrete conveyance, including but not
  limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock,
  concentrated animal feeding operation, landfill leachate collection system, vessel or other floating craft
  from which pollutants are or may be discharged” (40 C.F.R. §122.2). In the example of the City of Spokane,
  City-owned and -operated MS4 and wastewater collection and treatment systems, including sanitary
  sewer only system, CSS, and a wastewater treatment plant (i.e., RPWRF), are all point sources, and




                                                                                                    Page 7
                                                                  Dec GMV Re: Opposition to Pl MILs 000070
Case 2:15-cv-00201-SMJ           ECF No. 422-2         filed 01/28/20      PageID.22557 Page 15 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  discharges from MS4 outfalls, CSO,3 and RPWRF effluent outfalls are all subject to National Pollutant
  Discharge Elimination System (NPDES) regulations.

  An MS4 is a conveyance or system of conveyances designed or used to collect or convey stormwater
  (USEPA 2018d). When rain or stormwater runoff contacts pollutants in the environment such as PCBs, the
  pollutants can be picked up by the stormwater runoff, transported through the MS4, and discharged into
  receiving waterbodies: “[p]olluted storm water runoff is commonly transported through municipal
  separate storm sewer systems (MS4s), and then often discharged, untreated, into local waterbodies”
  (USEPA 2018d). Furthermore, “[t]o prevent harmful pollutants from being washed or dumped into MS4s,
  certain operators are required to obtain NPDES permits and develop stormwater management programs”
  (USEPA 2018d). Due to this reason, certain municipalities who own MS4s, like the City of Spokane, are
  required to obtain MS4 NPDES permits. According to the USEPA’s 2009 assessment, “[r]egulated MS4 area
  represents 4% of the U.S. land area and >80% of the population” (USEPA 2018d). The City’s stormwater
  discharges are permitted under Eastern Washington Phase II Municipal Stormwater Permit (Ecology
  2014b).

  A CSS is a conjoined system of (1) stormwater collection from areas such as roads, roofs, and parking lots
  and (2) raw sewage, which consists of domestic (human, animal and building sourced) wastewater and
  industrial (manufacturing and industry sourced) wastewater. During heavy rain or snowmelt events, the
  influx of stormwater to the combined system may overwhelm its carrying capacity. At that time, a CSO
  event occurs, and a portion of the stormwater-sewage mixture bypasses the local wastewater treatment
  plants and discharges directly to a receiving waterbody. Because of the variety of uses and the persistency
  of PCBs in the environment, PCBs that are picked up by stormwater runoff may be discharged to the
  receiving waterbody during CSO events. Untreated sewage discharge during a CSO event can contain
  PCBs, as described in Section 2.2.

  For this reason, discharges from MS4s and CSOs have been identified as one of the major pathways that
  transport PCBs from the urban environment to receiving water bodies such the Spokane River (Ecology
  2011a). In addition, depending on a level of treatment, treated wastewater discharges from a wastewater
  treatment plant can be a pathway of PCBs to the receiving water body (Ecology 2011a).

  2.4. SPOKANE RIVER AND CITY OF SPOKANE
  2.4.1 Spokane River

  The Spokane River basin encompasses more than 6,000 square miles (15,500 km2) in Washington and
  Idaho. The river begins at the outlet of Lake Coeur d’Alene and flows west 112 miles to the Columbia River
  (Figure 1). The river flows through the small cities of Coeur d’Alene and Post Falls in Idaho, and through
  the large urban areas of the City of Spokane Valley and the City of Spokane in Washington. There are
  seven hydroelectric dams along the Spokane River. Before construction of the dams, members of the
  Spokane Tribe and other native tribes congregated along the lower Spokane River to fish the spring salmon
  runs (Ecology 2011a; City of Spokane 2014a).


  3
   “Combined sewer overflow (CSO) means a discharge from a combined sewer system (CSS) at a point prior to the
  Publicly Owned Treatment Works (POTW) Treatment Plant” (40 C.F.R. §122.2).


                                                                                                        Page 8
                                                                    Dec GMV Re: Opposition to Pl MILs 000071
Case 2:15-cv-00201-SMJ             ECF No. 422-2        filed 01/28/20   PageID.22558 Page 16 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.




  FIGURE 1. CITY OF SPOKANE AND SPOKANE RIVER, WASHINGTON (ECOLOGY 2011A)

  The Spokane River serves as habitat and provides protection and food for many species, such as bald
  eagles, osprey, great blue heron, shorebirds, beaver, moose, redband trout, rainbow trout, brown trout,
  cutthroat trout, Chinook salmon, and Kokanee salmon. Per WAC 173-201A-602 Table 602,4 the Spokane
  River between Nine Mile Bridge (River Mile [RM] 58.0) and Long Lake Dam (RM 33.9) is designated for
  two beneficial uses: aquatic life use of core summer salmonid habitat and a recreation use of
  extraordinary primary contact. These two beneficial uses are more stringent use designations than for the
  section upstream between Nine Mile Bridge and the Idaho border (RM 96.5) (i.e., salmonid
  spawning/rearing/migration and primary contact; Figure 2; City of Spokane 2014a).




  4
      https://apps.leg.wa.gov/WAC/default.aspx?cite=173-201A-602


                                                                                                    Page 9
                                                                   Dec GMV Re: Opposition to Pl MILs 000072
Case 2:15-cv-00201-SMJ           ECF No. 422-2         filed 01/28/20      PageID.22559 Page 17 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.




  FIGURE 2. USE DESIGNATION FOR THE SPOKANE RIVER (CITY OF SPOKANE 2014A)

  Some of the beneficial uses of the river are impaired due to pollutants. In particular, fish harvesting use is
  impaired due to PCBs. Multiple waterbody segments of the Spokane River, Lake Spokane (also known as
  Long Lake), and the Little Spokane River are listed as impaired for not meeting Washington State’s human
  health water quality criterion for PCBs in edible fish tissue (Table 1). The impairments are based on
  concentrations of PCBs measured in fish tissue that exceeded a fish tissue equivalent concentration for
  applicable water quality standards.




                                                                                                       Page 10
                                                                    Dec GMV Re: Opposition to Pl MILs 000073
Case 2:15-cv-00201-SMJ               ECF No. 422-2          filed 01/28/20       PageID.22560 Page 18 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  TABLE 1. 303(D) LISTINGS FOR TOTAL PCBS IN THE SPOKANE RIVER BASED ON FISH TISSUE
  (ECOLOGY 2019A)
                              Waterbody Name                        Listing Identification
                              Little Spokane River                  9051
                              Long Lake                             52665
                                                                    52666
                              Lake Spokane                          9015
                                                                    9021
                                                                    36440
                                                                    36441
                                                                    78928
                                                                    78929
                                                                    78930
                                                                    78931
                                                                    78932
                                                                    78933
                              Spokane River                         8201
                                                                    8202
                                                                    8207
                                                                    9027
                                                                    9033
                                                                    14385
                                                                    14397
                                                                    14400
                                                                    78968

  To address PCB impairments in the river, the Spokane River Regional Toxics Task Force (Task Force) was
  formed in 2012 and developed a plan to bring the Spokane River into compliance with applicable water
  quality standards for PCBs. The City of Spokane and other dischargers to the river, including the Spokane
  County, the Liberty Lake Sewer and Water District, Inland Empire Paper Co., and Kaiser Aluminum, have
  been participating in the Task Force functions as required by the dischargers’ NPDES permits (Task Force
  2012).5 The Task Force determined that PCBs “in buildings (i.e., small capacitors, sealants) and legacy soil
  contamination are estimated to be the largest source areas of PCBs in the [Spokane River] watershed. The
  primary delivery mechanisms of PCBs to the Spokane River were determined to be cumulative loading
  across all wastewater treatment plants, contaminated groundwater, and stormwater/combined sewer
  overflows” (LimnoTech 2016).




  5
      Further details on the Task Force and PCB reduction efforts are presented in Section 3 of this document.


                                                                                                                 Page 11
                                                                          Dec GMV Re: Opposition to Pl MILs 000074
Case 2:15-cv-00201-SMJ              ECF No. 422-2       filed 01/28/20    PageID.22561 Page 19 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  2.4.2 City of Spokane

  The City of Spokane is located in eastern Washington, about 20 miles west of Idaho and 110 miles south
  of the Canadian border, and encompasses around 60 square miles. The Spokane River runs through the
  downtown area and bisects the City. The City was founded in 1873, and became a center of regional
  commerce when the Northern Pacific Railroad arrived in 1881 and created a transcontinental link in 1883.
  Gold was discovered in 1883, and mining began in the Spokane region. With decline of mining area, the
  City turned to lumber and logging. Aluminum production began in the Spokane region around the time of
  World War II (i.e., Mead Works and Trentwood Works; Downtown Spokane Heritage Walk 2019).

  The City owns and operates wastewater collection and treatment systems serving an estimated
  population of 251,000 people in the Spokane metropolitan area. The wastewater collection and treatment
  systems include the RPWRF and a complex system of pipes and pumps that collect wastewater and, in
  some locations, stormwater. Approximately 54 percent of the City is serviced by a separated sanitary
  sewer system that is not intended to receive any direct stormwater inflow from roof drains and/or catch
  basins. The remaining 46 percent of the City is serviced by a CSS, about three quarters of which is intended
  to convey both sanitary sewer flows and stormwater runoff. The remaining one quarter of the area
  serviced by the CSS contains dedicated sanitary sewers in newer areas that were built without storm
  connections, but receive stormwater runoff because they are located downstream from areas that have
  storm connections via the CSS. Rainfall events that cause excessive amounts of stormwater runoff to enter
  the CSS may result in CSOs. These overflows are discharged to the Spokane River through pipes called CSO
  outfalls, and consist of a mixture of partially treated stormwater runoff and raw sewage. The City currently
  has 20 permitted CSO outfalls (City of Spokane 2017). A summary of the City’s wastewater collection and
  treatment systems is presented in Table 2.

  TABLE 2. CITY OF SPOKANE’S WASTEWATER COLLECTION AND TREATMENT SYSTEMS (CITY OF
  SPOKANE 2014A).
                Summary of Wastewater Collection and Treatment Facilities in City of Spokane

              Total length of sewer pipe (combined + separated sewer)                   871 miles

              Length of combined sewer pipe                                             400 miles

              Length of separated sewer pipe                                            471 miles

              Sewer lift stations                                                           27

              Inverted siphons (sag pipe facilities)a                                       18

              CSO Outfalls                                                                  20

              Wastewater Treatment Plan Outfalls (includes treated CSO                      1
              discharge)
          a
              Two inverted siphons are inactive.



                                                                                                     Page 12
                                                                   Dec GMV Re: Opposition to Pl MILs 000075
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20    PageID.22562 Page 20 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  The City also owns and operates an MS4, which serves approximately 22 percent, or nearly 10,000 acres,
  of the City. Most of the area is located north of the Spokane River (Figure 3). Table 3 presents the
  components of the City’s MS4. The City has approximately 130 stormwater basins—100 draining to the
  Spokane River and 30 draining to Latah Creek—the majority of which are less than 10 acres in size. The
  twelve largest stormwater basins (Cochran, Greene, Kiernan, Hollywood, Howard, Lincoln, Mission, Rifle
  Club, Riverton, Superior, Washington, and Union) make up approximately 85 percent of the MS4 service
  area. Most of these larger stormwater basins were created in the 1980s and 1990s as part of the City’s
  stormwater separation projects for CSO reduction, and thus overlap with the areas where the separation
  between the sewer system and the MS4 is incomplete.




  FIGURE 3. CITY OF SPOKANE MS4 AND MAJOR STORMWATER BASINS.




                                                                                                Page 13
                                                                Dec GMV Re: Opposition to Pl MILs 000076
Case 2:15-cv-00201-SMJ           ECF No. 422-2          filed 01/28/20      PageID.22563 Page 21 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  TABLE 3. CITY OF SPOKANE’S MS4 (CITY OF SPOKANE 2014A)
                                      Summary of MS4’s in City of Spokane

                            Length of Stormwater Pipe                 366 miles

                            Length of Storm Channels                   0.5 miles

                            Stormwater Lift Stations                      1

                            Stormwater Manholes                          4,460

                            Inlets                                      16,690

                            Stormwater Outfalls                          130

                            Stormwater Management Facilities              11

  As discussed in Section 2.4.1, the City is required to participate in the Task Force functions because the
  Spokane River is the primary receiving waterbody for discharges from the City-owned and -operated MS4,
  treated effluent from the RPWRF, untreated CSO discharges from the CSS, and several other point and
  non‐point source discharges. There are 20 NPDES-permitted CSO outfalls in the City (City of Spokane
  2017). Ecology determined that the City’s discharges of PCBs in stormwater (44%) are the main source of
  overall PCB load to the Spokane River, followed by PCB loading from Idaho (30%), other municipal and
  industrial discharges within the Washington reaches of the river (20%), and Little Spokane River (6%)
  (Ecology 2011a).

  Sources of PCB loads via stormwater from the City are likely in City locations with historical industrial land
  uses (City of Spokane 2014b). There are 23 PCB contamination-related cleanup sites in the City: one
  awaiting cleanup, one cleanup complete, six cleanups started, one construction complete and under
  performance monitoring, and 14 with no further action (completed construction and monitoring) (Ecology
  2019b). Further details on some of these sites are below:

         City parcel site: The site was previously owned by Spokane Transformer, where transformer repair
          and recycling caused contamination. Remediation was performed to remove soils with greater
          than 10mg/kg PCBs (10,000 parts per billion) in 2008. Cleanup was performed only within the
          boundaries of the site, although the contamination might have extended beyond this limit.
          Additional sampling was performed to determine these extents in 2014 (City of Spokane 2014b).
         General Electric Corporation Spokane Sullivan site: The site was used as an industrial service house
          from 1961 to 1980 and then a woodstove and fireplace manufacturing company from 1980 to
          1984. Cleanup was performed from 1991 to 1999. The site is currently under periodic review.
         Pacific Steel and Recycling site: The site was identified in 2004 and is awaiting cleanup.
         Spokane Fire Department site: The site was identified in 1990 and listed as a hazardous site in
          1994. The opinion on cleanup action was released in 2001.

  In addition to the historical use sources, PCB load from the City can be also from various PCB-containing
  products that may come into contact with stormwater.


                                                                                                       Page 14
                                                                    Dec GMV Re: Opposition to Pl MILs 000077
Case 2:15-cv-00201-SMJ          ECF No. 422-2          filed 01/28/20      PageID.22564 Page 22 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  3. BASIS FOR OPINIONS

  Trapp’s Opinion 1 - PCBs are a constituent of concern in the
  Spokane River and cause impairments to beneficial uses in the
  river.
     1. The Spokane River is on the state of Washington's 303(d) list of impaired waterbodies for PCBs.
        In particular, the section of Spokane River within the City of Spokane is listed for PCBs in fish tissue
        as Category 5 which requires a total maximum daily load (TMDL). “The Spokane River does not
        meet Washington State human health criteria (HHC) for polychlorinated biphenyls (PCBs) in edible
        fish tissue” (Ecology 2011a).
     2. To address the PCB impairments in the river, in lieu of the traditional TMDL process, Ecology and
        USEPA selected a direct-to-implementation approach, creating the Task Force to make progress
        toward meeting water quality standards for PCBs (Task Force 2015).
     3. The Task Force was formed in 2012 to develop a plan to bring Spokane River into compliance with
        applicable water quality standards for PCBs (Task Force 2012).
     4. The formation of the Task Force was required in Washington State NPDES wastewater discharge
        permits issued in 2011 by Ecology for facilities discharging into the Spokane River. The permits
        state that the goal of the Task Force is to “develop a Comprehensive Plan to bring the Spokane
        River into compliance with applicable water quality standards for PCBs” (LimnoTech 2016). Should
        the Task Force fail to make measurable progress toward this goal, then Ecology is “obligated to
        proceed with a TMDL in the Spokane River for PCBs or determine an alternative to ensure that
        water quality standards are met” (LimnoTech 2016). Participants on the task force include
        representatives from Spokane County, the Liberty Lake Sewer and Water District, Inland Empire
        Paper Co., Kaiser Aluminum, Spokane Regional Health District, Washington State Department of
        Health, the Lands Council, and the Lake Spokane Association in addition to the City. Ecology,
        USEPA, Idaho Department of Environmental Quality, Spokane Tribe, Coeur d’Alene Tribe, and
        Avista have advisory roles (Task Force 2019).
     5. Washington State Department of Health (DOH) fish consumption advisories are placed for the
        Spokane River due to PCBs (DOH 2019, 2009); see Figure 4. DOH’s evaluation indicates that
        exposure to PCBs through ingestion of fish caught in the Spokane River represents a public health
        hazard. PCBs are a driver for the fish consumption advisory in the river, which means PCBs in fish
        tissue are the limiting factor for the amount of fish that can be safely consumed, and the fish
        consumption advisory based on PCBs is protective of exposure to other chemicals such as lead
        and polybrominated diphenyl ethers (DOH 2007). Due to PCB levels found in fish from the river,
        DOH recommendations for eating fish vary by species from none to one per week to one per
        month. DOH (2009) also recommends specific fish preparation in order to reduce one’s exposure
        to PCBs when fish from the river are consumed; see Figure 4.
                 “DOH recommends against any consumption of fish between the Idaho border and
                 Upriver Dam. For the reach between Upriver Dam and Ninemile Dam, DOH advises against
                 eating more than one meal per month of any species...any advice provided for fish
                 consumption based on PCBs will also be protective of excessive lead exposure.” (DOH
                 2007)


                                                                                                       Page 15
                                                                    Dec GMV Re: Opposition to Pl MILs 000078
Case 2:15-cv-00201-SMJ          ECF No. 422-2         filed 01/28/20      PageID.22565 Page 23 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.




  FIGURE 4. DOH FISH ADVISORY FOR THE SPOKANE RIVER (DOH 2009)

     6. Surface Water Quality Standards for Washington State (WAC 173-201A –Section 200 Freshwater
        Criteria): the USEPA federally promulgated HHC in the state of Washington for PCBs is 7 pg/L for
        both water and organisms and organisms only (Washington State 2016). This is one of the most
        stringent PCB criteria in the country. Washington State’s HHC for PCBs have been revised multiple
        times due to various reasons as summarized below.
         USEPA initially promulgated HHC for toxic pollutants applicable to waters in the state of
             Washington in the 1992 National Toxics Rule (NTR) (USEPA 1992). USEPA amended the HHC
             for PCBs in 1999 as 170 pg/L for both “water and organisms” and “organisms only.”
         On August 1, 2016, Ecology submitted a package of state-promulgated HHC (WAC 173-201A-
             240) to USEPA for review and action pursuant to USEPA’s authority under the Clean Water
             Act section 303(c). Ecology adopted 170 pg/L for PCBs which was based on a fish consumption
             rate of 175 g/day and is associated with a PCB-specific risk level of 2.3 x 10-5 (Washington
             State 2016). For the 2016 HHC, Ecology had initially elected to use a cancer risk level of 4 x 10-


                                                                                                      Page 16
                                                                   Dec GMV Re: Opposition to Pl MILs 000079
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20     PageID.22566 Page 24 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

             5
               for PCBs, consistent with the level of risk used by the DOH in developing fish advisories.
             However, when the 4 x 10-5 cancer risk level was applied with its other inputs to calculate PCB
             HHC, the resulting criteria of 290 pg/L were less stringent than the 1999 NTR values of 170
             pg/L. Due to this reason, Ecology decided not to increase the PCB HHC above the NTR value,
             and instead adopted the NTR value of 170 pg/L by adjusting the cancer risk level to 2.3 x 10-5
             (USEPA 2016).
            On November 15, 2016, USEPA disapproved 143 of the 192 HHC submitted by Ecology. In
             particular, USEPA disapproved Ecology’s PCB HHC because the state used the 2.3 x 10-5 PCB-
             specific cancer risk level, and instead recommended Ecology use a 10-6 cancer risk level and
             other inputs consistent with USEPA’s 2015 304(a) guidance to derive PCB criteria that are
             protective of designated uses, including the tribal subsistence fishing use as informed by
             treaty-reserved fishing rights (USEPA 2016). USEPA finalized a federal rule for the 143 HHC
             that it disapproved, which became effective December 28, 2016: e.g., 7 pg/L for PCB HHC.
            On February 21, 2017, several industry petitioners filed a petition with USEPA, requesting that
             USEPA reconsider its decision to disapprove portions of the criteria that Ecology submitted in
             August 2016, and to repeal the rule USEPA promulgated in November 2016 which established
             Washington’s existing HHC. USEPA took no action on the petition for almost a year and a half
             (Northwest Pulp & Paper Association et al. 2017)
            On August 3, 2018, USEPA sent a letter to the attorney for one of the industry petitioners
             advising that USEPA had decided to reconsider the regulation it promulgated in November
             2016 to establish HHC for Washington (USEPA 2018e).
            In an August 7, 2018 letter, Ecology Director Maia Bellon informed USEPA that the state of
             Washington opposed reconsideration of USEPA’s 2016 rule that established Washington’s
             current HHC and preferred to focus its resources on implementing the HHC (Ecology 2018).
            In a memo dated March 20, 2019, USEPA authorized the posting of EPA-HQ-0W-2015-0174
             to Regulations.gov, requesting public comment from April 8, 2019, to May 8, 2019, regarding
             USEPA’s proposal to revise Washington’s existing HHC (USEPA 2019a).
            On April 10, 2019, Ecology’s news release stated that Ecology and the state of Washington
             objected to USEPA’s reversal and Ecology has communicated with USEPA that “the state
             opposes any actions that would delay or prevent Washington from continuing to implement
             the clean water rule.” “For more than two and a half years, we’ve worked with communities,
             tribes, local governments, and businesses to implement the clean water rule. We fully expect
             any actions EPA takes now to reverse course will result in costly litigation that benefits no
             one,” said Director Bellon. “It is unnecessary and counterproductive to create this
             atmosphere of regulatory uncertainty – we already have a path forward that will lead to
             protective and practical clean water permits” (Ecology 2019c).
            On April 11, 2019, USEPA withdrew its request for public comment on its proposal to revise
             Washington’s existing HHC, stating that the public comment period had been opened in error
             (Ecology 2019c).
            On May 7, 2019, in a letter to USEPA, Director Bellon noted that there was no legal basis for
             USEPA to revise Washington’s existing HHC, which Ecology had been implementing for over
             two and a half years; that a revision to the criteria would create regulatory uncertainty and




                                                                                                   Page 17
                                                                 Dec GMV Re: Opposition to Pl MILs 000080
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20     PageID.22567 Page 25 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

             confusion; and that the state of Washington was steadfastly opposed to USEPA’s proposed
             revision of Washington’s existing HHC (Ecology 2019d).
         On May 8, 2019, Washington State Attorney General Bob Ferguson also wrote to USEPA to
             reinforce the concerns raised by Director Bellon, remind USEPA that the Clean Water Act
             establishes clear procedures to revise a state’s existing water quality standards, and since
             USEPA had failed to comply with these procedures, there was no legal basis for USEPA to
             revise Washington’s existing HHC (Ferguson 2019).
         On May 10, 2019, USEPA reversed its 2016 disapproval of 141 of Ecology’s HHC, including the
             PCB HHC (i.e., 170 pg/L), and withdrew the current federally promulgated HHC for the 141
             HHC, including the PCB HHC (i.e., 7 pg/L for PCBs). According to its letter to Ecology, USEPA
             reversed its own 2016 decision “[u]nder the EPA’s inherent authority to reconsider its prior
             decisions and in accordance with CWA [Clean Water Act] section 303(c) and the implementing
             regulations at 40 CFR Part 131” (USEPA 2019b).
         On June 6, 2019, Washington State Attorney General Bob Ferguson filed a lawsuit in US
             District Court for the Western District of Washington challenging USEPA’s decision (Case 2:19-
             cv-00884). “This case challenges the Environmental Protection Agency’s (EPA) unlawful
             decision to revise the existing water quality standards for the state of Washington without
             complying with the process Congress established in the Federal Water Pollution Control Act
             (Clean Water Act or CWA) to revise a state’s existing water quality standards.”
     7. The state of Washington opposes USEPA’s revision of the current state’s water quality standards
        and it intends to maintain/implement the current HHC, including the PCB HHC of 7 pg/L. It is
        expected that the City of Spokane and other NPDES dischargers to the Spokane River are and will
        be required to continue complying with the PCB HHC of 7 pg/L until the Court ultimately
        determines otherwise.
     8. Regardless of the outcome of the lawsuit filed by the state of Washington, DOH’s fish advisory
        based on PCBs is still in effect, and the PCBs are the main pollutant posing most risk to public
        health via consumption of fish from the Spokane River as presented previously in Trapp’s Opinion
        1.5.
     9. In addition to the current federally promulgated HHC, the Spokane Tribe of Indians Surface Water
        Quality Standards are in effect in the river for PCB HHC of 1.3 pg/L as total PCBs for a consumption
        of water and organisms and organisms only (USEPA 2017a; Spokane Tribe of Indians 2010).




                                                                                                   Page 18
                                                                 Dec GMV Re: Opposition to Pl MILs 000081
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20     PageID.22568 Page 26 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  Trapp’s Opinion 2 - Due to ownership of stormwater collection
  system and wastewater collection/treatment system (MS4, CSS,
  and RPWRF), the City is obligated to respond to regulatory
  requirements related to discharges of PCBs to the Spokane
  River.
     1. Under the Clean Water Act, the NPDES is a federal requirement that regulates stormwater and
        wastewater dischargers to waters of the United States. In the state of Washington, Ecology was
        granted with NPDES regulatory authority.
     2. The City, an owner and operator of MS4, CSS, and the wastewater treatment plant (RPWRF), is
        subject to NPDES regulatory requirements for its discharges of stormwater, treated wastewater,
        and CSO.
     3. Stormwater and CSO discharges and treated wastewater discharges from the City were and are
        deemed as significant sources of PCB loading to the river, and the City is required to reduce PCBs
        in these systems in order to meet the state of Washington’s and Spokane Tribe’s water quality
        standards (Parsons 2007; Ecology 2011a, 2012). Therefore, the City was and is required to comply
        with various NPDES permit requirements which are associated with reduction/elimination of PCB
        loadings from the City to the Spokane River via MS4, CSO, and treated effluent from the RPWRF.
     4. The City’s stormwater and wastewater/CSO NPDES permit requirements are summarized as
        follows:
             a. Stormwater NPDES Permit: The City’s stormwater collection system is made up primarily
                 of three systems:
                      MS4, which conveys only stormwater runoff: Approximately 22 percent, or nearly
                         10,000 acres, of the City is served by a separated stormwater system. The City
                         has approximately 130 stormwater basins (i.e., 130 stormwater outfalls),
                         including 100 draining to the Spokane River (City of Spokane 2014b).
                      Bioinfiltration swales, drywells, and other facilities that treat and infiltrate
                         stormwater runoff: Drywells have been a commonly used method for stormwater
                         disposal in the City because of the high-permeability soils in many parts of the
                         City. Drywells typically consist of a perforated, pre-cast concrete manhole
                         surrounded by gravel backfill, which allows collected stormwater runoff to
                         infiltrate into the surrounding soil. The City of Spokane owns over 4,300 drywells
                         (City of Spokane 2019b).
                      Evaporation facilities: In certain areas of the City where infiltration of stormwater
                         is not feasible, evaporation facilities have been implemented. These evaporation
                         facilities were constructed during development or redevelopment to manage
                         stormwater because infiltration was not allowed or feasible.

                 The City’s stormwater discharge has been regulated under a regional phase II MS4 NPDES
                 permit since 2007. Ecology issued the NPDES Eastern Washington Phase II Municipal
                 Stormwater Permit (Stormwater Permit; Permit No. WAR04-6505) to the City in January
                 2007, with an effective date of February 16, 2007. In 2012, a legislative change directed
                 Ecology to reissue the stormwater permit unchanged for the period of September 1, 2012,


                                                                                                   Page 19
                                                                 Dec GMV Re: Opposition to Pl MILs 000082
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20      PageID.22569 Page 27 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                 to July 31, 2014. As a result, a second stormwater permit was revised and became
                 effective for the period of August 1, 2014, through July 31, 2019. The third stormwater
                 permit was issued on July 1, 2019 and became effective on August 1, 2019.

                 The stormwater permit requires the City to develop and implement a Stormwater
                 Management Program Plan (SWMP) addressing six required program elements: (1) public
                 education and outreach, (2) public involvement and participation, (3) illicit discharge
                 detection and elimination, (4) construction site stormwater runoff control, (5) post-
                 construction stormwater management for new and redevelopment, and (6) municipal
                 operations and maintenance (Ecology 2019e).

                 Section 4 of the stormwater permit requires permittees to not violate any water quality
                 standards, including toxicant standards, sediment criteria, and dilution zone criteria
                 (Ecology 2019e). In 2004, the City wrote and adopted the first Stormwater Management
                 Plan in anticipation of the stormwater permit, because the stormwater permit required a
                 SWMP. Following the issuance of the first stormwater permit in 2007, the City developed
                 and implemented the 2008 SWMP. Since then, the SWMP has been updated; the most
                 recent version was prepared in March 2019.

                 As part of the SWMP implementation, the City has been taking measures to reduce and
                 eliminate PCB discharges via the City-owned and operated MS4 to the Spokane River.
                 Examples from the current SWMP (City of Spokane 2019a) are as follows:
                      PCB-free purchasing ordinance: The City adopted an ordinance requiring City
                         departments to purchase products and packaging that do not contain PCBs unless
                         it is not cost-effective or technically feasible to do so. Cost-effective means that
                         the product does not increase the price by more than 25 percent.
                      Union basin PCB sampling/remediation: In 2009, the City sampled stormwater
                         and catch basin sediments throughout the Union basin for PCBs and performed
                         remedial maintenance on the basin after sampling. This sampling/remediation
                         was part of a larger study that also sampled catch basins in other MS4 subbasins
                         throughout the City.
                      Cochran and Washington basin PCB investigation: The City’s PCB investigation
                         expanded to include the Cochran and Washington stormwater basins. The
                         Cochran stormwater basin is the largest basin in the City (nearly 5,300 acres) and
                         the Washington stormwater basin is much smaller (about 450 acres) but land use
                         is predominantly commercial. PCB samples were collected near the outfalls of
                         both basins to compare concentrations of PCBs in various areas and land uses.
                      PCB product sampling grant: The City conducted a PCB sampling/analysis of
                         municipal products, which was funded via a PCB-related Grant of Regional or
                         Statewide Significance from Ecology. The purpose of the PCB sampling/analysis
                         was to define the sources of PCBs to stormwater from products purchased and
                         used by municipalities. Forty-one municipal products that might come into
                         contact with stormwater (e.g., road paint, deicer, dust suppressants) were


                                                                                                    Page 20
                                                                  Dec GMV Re: Opposition to Pl MILs 000083
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20      PageID.22570 Page 28 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                         sampled and analyzed for PCBs. Almost all products sampled (39 of 41) contained
                         levels of PCB ranging from parts per trillion (ppt) to parts per million (ppm). (City
                         of Spokane 2015a).
                The City also has been implementing numerous BMPs to reduce/eliminate stormwater
                runoff to the river, which has resulted in reduction of PCB load via City’s MS4 to the river.
                The City has implemented bioretention, drywells, soil cells, permeable pavement, and
                bioinfiltration throughout City’s MS4 (Schug 2019). For instance, the City installed four
                bioretention and permeable pavement BMPs (excluding BMPs for CSOs) in Superior,
                Mission, and Hollywood Basins between 2015 through 2018, which infiltrate stormwater
                from total 401 acres. According Michael Baker’s modeling, PCB load reduction between
                2007 and 2018 due to City’s BMP implementation for its MS4 (excluding CSOs) is 92.35
                mg/day (72% reduction) from the overall BMPs that the City has implemented to reduce
                stormwater discharges from the City’s MS4 (excluding CSOs). See Trapp’s Opinions 5 for
                further details on the PCB load calculations.
             b. NPDES Permit for the RPWRF and CSOs: The City’s RPWRF is located on a 28‐acre site in
                northwest Spokane along the north bank of the Spokane River. The facility provides
                wastewater treatment for flows from the City of Spokane, Spokane County (which serves
                the City of Spokane Valley and Town of Millwood), City of Airway Heights (currently
                treating and discharging its own flow), and Fairchild Air Force Base. The plant began
                operation in 1958 as a primary wastewater treatment plant. The treatment capacity was
                expanded in 1962. Major upgrades occurred from 1975 to 1977 and have been ongoing
                since 1997 (City of Spokane 2014b). “The facility currently operates as a secondary
                treatment facility utilizing aeration basins along with chemical precipitation using alum
                for phosphorus removal. Construction currently is under way to upgrade RPWRF to NLT
                with tertiary membranes. NLT is expected to be operational to meet the 2021 waste load
                allocations for the Spokane River Dissolved Oxygen TMDL (DO-TMDL). While phosphorus
                removal for the DO-TMDL is the driving factor for this project, additional PCB treatment
                also is expected once NLT is online” (City of Spokane 2019c).

                 The City’s discharges of treated wastewater from the RPWRF as well as CSOs are regulated
                 by the City’s NPDES Permit for the RPWRF and CSOs (RPWRF/CSO Permit; Permit No. WA‐
                 002447‐3; Ecology 2011b). The RPWRF/CSO permit requires monitoring of PCBs at a
                 specified outfall as interim and final effluent limitations for PCBs so that Ecology can
                 establish a performance-based PCB effluent limitation for the following permit cycle
                 (Ecology 2011b).

                 The RPWRF/CSO permit also requires the City prepare and submit a Toxics Management
                 Plan to Ecology by September 15 annually. The goals of the Toxics Management Plan are
                 to reduce toxicant loadings, including PCBs, to the Spokane River to the maximum extent
                 practicable, realizing statistically significant reductions in the influent concentration of
                 toxicants to the RPWRF, and reduce PCBs in the effluent to the maximum extent
                 practicable to bring the Spokane River into compliance with applicable water quality
                 standards for PCBs. The Toxics Management Plan includes source control and elimination



                                                                                                     Page 21
                                                                  Dec GMV Re: Opposition to Pl MILs 000084
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20      PageID.22571 Page 29 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                 of PCBs from contaminated soils and sediments, stormwater entering the wastewater
                 collection system, and industrial and commercial sources, by means of eliminating active
                 sources (e.g., older mechanical machinery, older electrical equipment and components,
                 construction material content such as paints and caulking, and commercial materials such
                 as ink and dyes) and changing City procurement practices and ordinances that control and
                 minimize toxics, including preferential use of PCB-free substitutes for those products
                 containing PCBs below the regulated level of 5 ppm.

                 The RPWRF/CSO permit requires the City to prepare public media educating the public
                 about the difference between products free of PCBs and those labeled non-PCB but which
                 contain PCBs below the Toxic Substances Control Act regulatory threshold of 5 ppm.

                 As stated in Section 2.4.2 of this document, the City has 20 CSO points as of 2019 (City of
                 Spokane 2017). The City operates its CSO control program within the RPWRF/CSO permit
                 as authorized by the 1972 amendments to the Clean Water Act. In addition to the permit,
                 other regulations apply, including the Washington State Water Pollution Control Law, the
                 USEPA CSO Control Policy (including Nine Minimum Controls) (USEPA 1994), and
                 Washington State Water Quality Standards (WAC 173‐201A). The RPWRF/CSO permit
                 specifies a performance standard for controlled CSOs as not more than one discharge
                 event per year, which is evaluated based on a 20‐year moving averaging period.

     5. WAC 173-201A-420 contains Ecology’s Clean Water Act variance provisions. Ecology’s general
        provisions applicable to variances provide that, among other things, “a variance may be
        considered when the standards are expected to be attained by the end of the variance period or
        the attainable use cannot be reliably determined.” WAC 173-201A-420(1)(a). The City is pursuing
        an individual discharger variance, which is “a time-limited designated use and parameter-specific
        change to the standard(s) of the receiving water body for a specific discharger.” Pertinent to City’s
        application for an individual discharger variance from PCB HHC, the City evaluated various
        options/technologies to reduce/eliminate PCBs in discharges from City’s RPWRF to the PCB HHC
        of 7 pg/L and determined no feasible options and technologies are currently available to bring
        PCB concentrations to 7 pg/L (City of Spokane 2019c). PCB concentrations in the Spokane River
        upstream and downstream of the RPWRF all exceed the PCB HHC of 7 pg/L, which implies that no
        dilution credit can be granted to effluent discharge from the RPWRF and PCBs in effluent should
        be below 7pg/L in order to comply with the HHC.

         Pertinent to this, the City conducted an evaluation of multiple options/technologies as part of the
         variance application requirements (City of Spokane 2019c):

             a. Agricultural reuse: This option would divert effluent flow from RPWRF to farms in areas
                north of the City for use in agricultural purposes. This was deemed infeasible due to water
                rights, property acquisition, exporting pollutants, and logistical issues.
             b. Membrane bioreactors (MBRs): This option was researched as an alternative NLT, but
                ultimately landed on tertiary treatment. MBRs are over twice as costly as tertiary
                treatment with similar treatment levels.



                                                                                                    Page 22
                                                                  Dec GMV Re: Opposition to Pl MILs 000085
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20      PageID.22572 Page 30 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

             c. Reverse osmosis (RO): This option would not feasibly meet the target of 7 pg/L.
                Additionally, treatment units for RO would not fit within the confines of the current
                RPWRF area and the City would need to determine a proper method of storage and
                disposal of the brine waste.
             d. Advance oxidation: While research has shown that advanced oxidation can remove up to
                99% of the target PCB, this option has only been used in limited applications for specific
                congener removal with high influent concentrations. The City determined this option was
                not feasible for such a large-scale facility with limited research on its removal efficacy for
                lower effluent concentrations.
             e. Activated carbon: Similar to advanced oxidation, removal rates of over 99% have been
                documented but only in cases with high influent concentrations. When tested at lower
                effluent concentrations, activated carbon was not able to meet the 7 pg/L target.
             f. Stream flow augmentation/groundwater recharge/wetlands treatment/urban irrigation:
                These options were deemed infeasible and they only redirected the PCBs to another
                waterway which would likely also be subject to the same HHC. Additionally, treatment
                would likely be required before some of these options, leading to further economic
                impact.

     6. As presented in previous sections, the City has been required to participate in the Task Force
        because the City was identified as a significant source contributing PCB loading to the Spokane
        River (Ecology 2011c). The City has been and is actively engaged in this regional effort. Since the
        Task Force’s formation in 2012, the City has conducted PCB sampling and other efforts as part of
        Task Force functions in order to understand and reduce/eliminate PCB loading from the City to
        the river. The RPWRF/CSO Permit requires specifically that the City participate in a cooperative
        effort to create the Task Force and participate in the functions of the Task Force. As stated in
        Trapp’s Opinion 1.2, Ecology requires the direct-to-implementation strategy to address the PCB
        impairments in the Spokane River via the Task Force. The City, in accordance with its RPWRF/CSO
        permit, is working with Ecology and others in the Task Force to establish performance-based PCB
        limits within the time frame of the current NPDES permits (City of Spokane 2014a). The goal of
        the Task Force was to develop a comprehensive plan to bring the Spokane River into compliance
        with applicable water quality standards for PCBs. The comprehensive plan was completed in 2016
        (LimnoTech 2016).

         The RPWRF/CSO permit specifies functions of the Task Force as follows:
                “(1) Identify data gaps and collect necessary data on PCBs and other toxics on the 2008
                year 303(d) list for the Spokane River;
                (2) Further analyze the existing and future data to better characterize the amounts,
                sources, and locations of PCBs and other toxics on the 2008 year 303(d) list for the
                Spokane River;
                (3) Prepare recommendations for controlling and reducing the sources of listed toxics in
                the Spokane River;
                (4) Review proposed Toxic Management Plans, Source Management Plans, and BMPs;
                (5) Monitor and assess the effectiveness of toxic reduction measures;



                                                                                                     Page 23
                                                                  Dec GMV Re: Opposition to Pl MILs 000086
Case 2:15-cv-00201-SMJ          ECF No. 422-2         filed 01/28/20      PageID.22573 Page 31 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                 (6) Identify a mutually agreeable entity to serve as the clearinghouse for data, reports,
                 minutes, and other information gathered or developed by the Task Force and its
                 members. This information shall be made publicly available by means of a website and
                 other appropriate means.” (Ecology 2011b)

         The RPWRF/CSO permit also requires that participation in the Task Force should result in
         measurable progress: “If Ecology determines the Task Force is failing to make measurable
         progress toward meeting applicable water quality criteria for PCBs, Ecology would be obligated
         to proceed with development of a TMDL in the Spokane River for PCBs or determine an alternative
         to ensure water quality standards are met”(Ecology 2011b). The City and other stakeholders
         signed a Memorandum of Agreement in 2012 that formed the Task Force and defined its
         operational and organizational concepts.

        The Task Force‘s current focus is to identify unknown sources of PCBs in the river and develop a
        cleanup plan to comply with water quality standards, e.g., tracking sources of PCBs and
        developing control methods. Unknown sources include groundwater and dry weather wastewater
        discharges to the river. The Task Force performed a low-flow synoptic sampling survey to assess
        contributions from these types of sources. In addition, wet weather sampling was planned to
        assess relative contributions from stormwater, snowmelt, and other wet weather contributions.
        The Task Force’s future studies include filling the data gaps from other sources such as
        atmospheric deposition and understanding the potential complications from fish stocking
        activities. Findings from the studies will assist the City and others in the Task Force with the
        identification of sources of PCBs and the determination of the most effective control methods.
        The Task Force will also implement the Comprehensive Plan focusing on efforts of identifying and
        cleaning up sources of PCBs (City of Spokane 2019a).
     7. Prior to the formation of the Task Force, the City began taking actions to address its PCB
        discharges to the river in response to potential litigation against the City. In December 2009,
        Spokane Riverkeeper filed a 60-day notice of violation with the City as a precedent to bringing a
        federal citizen enforcement lawsuit under the Clean Water Act in order to expedite a dramatic
        reduction in the discharge of PCBs to the Spokane River via the City’s MS4. The notice of violation
        alleges procedural and pollution standard violations of the Clean Water Act as well as the City’s
        stormwater permit (Spokane River Forum 2019). In 2011, the City settled with the Riverkeeper
        and negotiated the Adaptive Management Plan with the Spokane Riverkeeper as a part of a
        Consent Decree resolving a Notice of Intent to Sue served on the City pursuant to the Clean Water
        Act. The Adaptive Management Plan’s core goals and principles were based on these
        organizations’ proactive interest in addressing PCBs in the City’s stormwater discharges (City of
        Spokane 2014a).
                 “The goal of the adaptive management plan is to reduce PCBs in stormwater through
                 three main strategies: (1) to further analyze and interpret existing PCB data; (2) to identify
                 likely sources of PCBs and prioritize the design and implementation of appropriate
                 remedial actions and BMPs; and (3) to develop and design an adaptive approach for
                 additional data collection and remedial action to further reduce PCBs in the Spokane
                 River” (City of Spokane 2014a). As part of Phase I of the adaptive management plan, the



                                                                                                      Page 24
                                                                   Dec GMV Re: Opposition to Pl MILs 000087
Case 2:15-cv-00201-SMJ             ECF No. 422-2         filed 01/28/20     PageID.22574 Page 32 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                    City conducted PCB sampling and remedial maintenance at priority areas of investigation
                    including the Union stormwater basin and the CSO 34 basin located in the heavy industrial
                    zone as well as PCB source investigations. The City is designing infiltration BMPs in the
                    Union Basin, which will treat and infiltration stormwater, capturing PCBs in the treatment
                    media and allowing the stormwater to infiltrate to the subsurface. The outfall will be
                    disconnected, preventing untreated stormwater from entering the river.” (City of
                    Spokane 2014a)
        8. The City developed the Integrated Clean Water Plan following USEPA guidance, in cooperation
           with Ecology. The City implemented this planning process to integrate the City’s clean water
           investments, including projects for stormwater, CSOs, and the tertiary membrane treatment of
           municipal wastewater, called next level of treatment (NLT, at the City’s RPWRF, to
           comprehensively maximize the benefits provided by the City’s clean water investments.
           Implementation of this Integrated Clean Water Plan will prevent a significant amount of PCBs
           from entering the Spokane River (City of Spokane 2014a). “An analysis of PCB removal
           demonstrates the value of the City's Integrated Plan. Mandated projects would deliver about 17
           grams of PCB removal annually for the River. When the voluntary components of the City's
           Integrated Plan—running the membrane filtration technology at the wastewater plant during
           the non-critical season and addressing the stormwater runoff from the Cochran Basin—the
           results reach nearly 30 grams of PCB removal annually… The Integrated Plan also includes an
           adaptive management approach. The approach would remove stormwater from combined and
           separated stormwater piping as part of street and other public works projects. The City has
           budgeted for a $5 million annual investment for the utility portion of such projects. This work
           would capture PCBs on site, although the City hasn't quantified the PCB reduction benefit of this
           approach yet.” (City of Spokane 2019d)

  Trapp’s Opinion 3 – Discharges of stormwater runoff via City-
  owned and -operated MS4 are a significant source of PCBs to the
  Spokane River and contribute to the impairments to the
  beneficial uses in the river.
        1. PCB loading from the City-owned and -operated MS4 is deemed as a significant source to PCBs in
           the Spokane River. A target instream PCB load in order to meet the HHC of 7 pg/L is 114 mg/day
           at Ninemile monitoring location based USGS flow data6. Of the target instream load, PCB load
           estimated from City’s MS4 (excluding CSOs) by Michael Baker are 36.6 mg/day. Derivation of
           calculations is further discussed in Trapp’s Opinion 5. The estimated PCB loads from City’s MS4
           (excluding CSOs) of 36.6 mg/day is almost the one-third (32%) of the target instream loads.
        2. PCBs are present in stormwater discharges from City-owned and -operated MS4 to the river.
               a. Stormwater data collected from City’s MS4 and presented in Tables 23 through 25 in
                    Ecology (2011a) demonstrate that PCBs are present in stormwater from the City and PCB
                    concentrations in stormwater from the City’s MS4 far exceed the HHC of 7 pg/L. For


  6
      Ninemile monitoring location – Arithmetic mean of 2003-2018 flow data from USGS gages 12422500 + 12424000


                                                                                                       Page 25
                                                                     Dec GMV Re: Opposition to Pl MILs 000088
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20     PageID.22575 Page 33 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                instance, PCB concentration was as high as 106,802 pg/L at Union Basin of which land use
                is 100% industrial (Ecology 2011a).
            b. My review of data received from the City via Baron & Budd, P.C (hereafter referred to as
                Spokane PCB database v26), which include more recent stormwater data, indicate that
                PCB concentrations in stormwater from City’s MS4s remain considerably high. 2019 data
                show that PCBs in stormwater from Cochran Basin range from 10,000 pg/L to 18,000 pg/L.
                Land uses in Cochran Bain consist of open (4%), commercial (52%), industrial (5%), and
                residential (39 %). The land uses in Cochran Basin is similar to City’s overall land uses,
                which consist of open (7%), commercial (51%), industrial (5%), and residential (37%):
                Figure 5. Due to this land use similarity, it is expected that overall PCB concentrations in
                stormwater discharges from the City are likely similar to PCB concentrations from Cochran
                Basin.
     3. City’s MS4 contributes significantly to PCBs in the river, which cause the impairments in the
        beneficial uses of the river as presented in Trapp’s Opinion 1. Without reduction/elimination of
        PCB load from the City’s MS4, the impairments cannot be fully addressed and the beneficial uses
        cannot be completely restored.




                                                                                                   Page 26
                                                                 Dec GMV Re: Opposition to Pl MILs 000089
                Case 2:15-cv-00201-SMJ           ECF No. 422-2     filed 01/28/20   PageID.22576 Page 34 of 103
Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
City of Spokane v. Monsanto Company, et al.




FIGURE 5. LAND USES IN COCHRAN BASIN AND THE CITY OF SPOKANE (CITY OF SPOKANE 2019E).




                                                                                                                             Page 27
                                                                                             Dec GMV Re: Opposition to Pl MILs 000090
Case 2:15-cv-00201-SMJ            ECF No. 422-2          filed 01/28/20       PageID.22577 Page 35 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  Trapp’s Opinion 4 – As the owner and operator of the MS4, the
  City is and will continue being required to eliminate stormwater
  discharges from City-owned and -operated MS4 to the river in
  order to comply with the HHC for PCBs.
      1. As the owner and operator of the MS4, the City is and will continue to be required to mitigate its
         contribution of PCBs via the City-owned and -operated MS4 to the river in order to achieve
         compliance. As discussed in Opinion 3, the City’s contribution of PCBs from its MS4 (excluding
         CSOs) to the river is significant and the reduction/elimination of City’s PCB loading from the MS4
         is critical to achieve the HHC in the river and restore beneficial uses of the river.
      2. My review of publicly available data indicates that PCB concentrations in receiving water (i.e.,
         instream PCB concentrations in the Spokane River) already exceed the PCB HHC of 7 pg/L.
              a. Various types of PCB data were collected as part of Ecology’s efforts to assess sources for
                   PCBs in the Spokane River (Ecology 2011a), which include PCB concentrations in the
                   section of the river where the City discharges (approximately between Upriver Dam RM
                   80.2 and Ninemile Dam RM 58.1). Dissolved PCB concentrations7, which were measured
                   via semipermeable membrane devices (SPMDs), and PCB concentrations in whole river
                   water samples exceeded the PCB HHC of 7 pg/L. For instance, dissolved PCB
                   concentrations in the river at Monroe Street range from 76 pg/L to 231 pg/L and total PCB
                   concentrations in the river at Riverside State Park is 130 pg/L (Ecology 2011a).
              b. Data, which the Task Force collected at Ninemile Dam River monitoring location (SR-1)
                   between 2014 and 2016, show that instream PCB concentrations range from 62 pg/L to
                   187 pg/L with arithmetic mean of 144 pg/L and geometric mean of 132 pg/L (LimnoTech
                   2016), which exceed the PCB HHC of 7 pg/L.
              c. Data, which the Task Force collected for a dry weather mass balance assessment in August
                   2018, demonstrate that instream PCB concentrations during the dry weather also exceed
                   the PCB HHC of 7 pg/L: PCB concentrations, which were measured in the river between
                   downriver of Upriver Dam and Below Ninemile Dam, range from 63.1 pg/L to 129.1 pg/L
                   (LimnoTech 2019).
      3. Due to the fact that PCBs are already present in the receiving water at the levels exceeding the
         HHC, the City has to either reduce PCB concentrations in stormwater from all of the City-owned
         and -operated MS4 outfalls to the PCB HHC of 7pg/L before discharging to the river or eliminate
         all discharges of stormwater from all of City-owned and -operated MS4 outfalls to the river.
      4. Because no feasible technology is available to treat the entire stormwater discharges from the
         City’s MS4 to the level of the PCB HHC of 7 pg/L, the City has no option other than eliminate the
         discharges of stormwater by capturing and infiltrating them. The City examined the available
         treatment technology for its RPWRF and concluded the lack of feasible options as part of its
         application requirements for an individual discharger variance from the PCB HHC (City of Spokane
         2019c). Further details are as follows.


  7
   PCB concentration in a water sample is a sum of two phases: dissolved and particulate phases. Therefore, actual
  PCB concentrations should be higher than dissolved PCB concentrations alone due to particular concentrations
  which were not measured in SPMDs.


                                                                                                           Page 28
                                                                       Dec GMV Re: Opposition to Pl MILs 000091
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20     PageID.22578 Page 36 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

             a. As presented in Trapp’s Opinion 2.5, pertinent to City’s application for an individual
                  discharger variance from the PCB HHC, the City evaluated various options/technologies
                  to reduce/eliminate PCBs in discharges from City’s RPWRF to the PCB HHC of 7 pg/L and
                  determined no feasible options and technologies are currently available to bring PCB
                  concentrations to 7pg/L (City of Spokane 2019c).
             b. The City evaluated membrane bioreactors, reverse osmosis, advanced oxidation,
                  activated carbon, agricultural reuse, and steam flow augmentation/groundwater
                  recharge/wetlands treatment/urban irrigation. None are logistically nor economically
                  feasible to bring down PCB concentrations to the 7 pg/L limit.
             c. Furthermore, even if PCBs in water are treated and reduced to the 7 pg/L limit, it is nearly
                  impossible to measure PCBs concentrations so low using US EPA standard method 1668C,
                  which is typically used for PCB analysis. Only 5 of 81 blank samples (from lab-grade
                  purified water) resulted in values below the 7 pg/L limit (City of Spokane 2019c).
         This lack of feasible options for the treatment technology also applies to City’s MS4. Because no
         feasible treatment options exist, the City must capture and infiltrate stormwater to prevent the
         discharge of PCBs to the Spokane River.

  Trapp’s Opinion 5 –To fully eliminate the discharge of PCBs from
  the City’s MS4, as is required to comply with the HHC and
  corresponding regulations, the City of Spokane will incur costs
  of $288,867,330. In addition, the City will incur $1,626,000 in
  costs associated with 30-year monitoring.
     1. As stated in Trapp’s Opinion 3, the City-owned and -operated MS4 is a major contributor of PCB
        load to the Spokane River. Trapp’s Opinion 4 presents the City’s requirements, in the light of the
        receiving waters exceeding the current PCB HHC of 7 pg/L, to treat stormwater discharges from
        the City-owned and -operated MS4 to the PCB HHC or eliminate the discharges to meet the
        regulatory compliance. Because no technology is available to treat stormwater discharges to the
        required level, the City must use infiltration as a mitigation measure to reduce MS4-PCB
        discharges to the Spokane River. Note that this does not include CSOs, which is presented in
        Bowdan’s opinions.
     2. The City started designing and constructing BMPs to target PCBs following Ecology’s Spokane
        River PCB TMDL Stormwater Loading Analysis (Parsons 2007) and City’s Integrated Clean Water
        Plan (2014a). Source control efforts such as street sweeping and infiltration BMPs including dry
        wells and bioretention were determined to be the most cost-effective treatment methodology.
        An ongoing City-wide mitigation effort to employ regional and localized BMPs has included the
        installation and retrofitting of hundreds of dry wells (City of Spokane 2019f). These efforts
        constitute a significant reduction in the City stormwater runoff and thus PCB loads delivered to
        the Spokane River.
     3. PCB loads from the City-owned and -operated MS4 were calculated.
            a. A detailed analysis using watershed modeling was conducted as part of this expert report
                 to understand and quantify the benefits of the BMP deployment efforts undertaken. This
                 modeling effort is also used as a tool to estimate additional actions required for the City


                                                                                                   Page 29
                                                                 Dec GMV Re: Opposition to Pl MILs 000092
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20     PageID.22579 Page 37 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                take to achieve regulatory compliance related to the removal of PCBs from the MS4
                system. The modeling analysis included the following;
                    i.   baseline condition representing the beginning of the City’s mitigation efforts to
                         reduce PCB discharge based on available data prior to Ecology’s Spokane River
                         PCB TMDL Stormwater Loading Analysis (Parsons 2007),
                   ii.   a current condition representing the net effects of MS4 improvements made to-
                         date; and
                  iii.   estimated required actions the City must undertake on the MS4 system to meet
                         the consent decree obligations.
             b. This analysis consisted of the following main components:
                    i.   Define the City-owned and -operated MS4 to be examined as part of the analysis.
                   ii.   Research existing stormwater data to determine representative PCB
                         concentrations in stormwater discharges.
                  iii.   Conduct watershed-based hydrologic modeling of the MS4 to calculate annual
                         discharge volume from stormwater basins. This will be used to establish a
                         baseline condition and evaluate current and proposed future conditions.
                  iv.    Determine the effects of the mitigation actions that the City has taken to date to
                         remove PCBs from the City-owned and -operated MS4 to the river to determine
                         the current condition.
                   v.    Establish proposed future conditions and additional actions required that the City
                         must take to reduce PCB loads from the City-owned and -operated MS4 to the
                         river to achieve regulatory compliance.
                  vi.    Summarize the net reductions of PCB load in stormwater discharges from the
                         City-owned and -operated MS4 to the river as a result of the current and future
                         actions of the City to remove PCBs from the MS4.
             c. Stormwater basins in the City: The City-owned and -operated MS4 contains approximately
                130 stormwater basins. The sizes of these basins vary greatly and thus a prioritized group
                of stormwater basins was used to estimate PCB loads for the entire City. Twelve of the
                stormwater basins were selected/prioritized for analysis because they account for
                approximately 85% of the total MS4 areas in the City; Cochran, Greene, Kiernan,
                Hollywood, Howard, Lincoln, Mission, Rifle Club, Riverton, Superior, Washington, and
                Union Basins. This approach is consistent with earlier analysis presented in Ecology’s
                Spokane River PCB TMDL Stormwater Loading Analysis (Parsons 2007), which used the
                largest stormwater basins in its estimates. This methodology is considered valid as these
                12 stormwater basins contain the expected highest PCB loading land use areas (e.g.,
                Union Basin as stated in Trapp’s Opinion 3.2) as well as represent the vast majority of the
                City-owned and -operated MS4. The additional 118 stormwater basins delineated in the
                City’ GIS database were not examined in this analysis for loading and cost calculations on
                an individual basis because their contributions are relatively minimal in comparison to the
                individual or combined values of the larger basins which constitute the majority of the
                City-owned and -operated MS4.




                                                                                                  Page 30
                                                                 Dec GMV Re: Opposition to Pl MILs 000093
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20     PageID.22580 Page 38 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

             d. Stormwater PCB data from the City: Historical and ongoing PCB data collected within the
                City’s MS4 have been compiled in a database of available environmental data pertaining
                to PCBs within the Spokane River system (i.e., Spokane PCB database v26).
                      i. The Spokane PCB database v26 was queried for all stormwater related total PCB
                         congener concentration data. The results of this search include data, which fall
                         into four categories:
                             1) Stormwater PCB data from ten of the City’s MS4 outfalls to the Spokane
                                  River in 2004 and presented in Ecology’s Spokane River PCB TMDL
                                  Stormwater Loading Analysis (Parsons 2007)
                             2) Stormwater PCB data collected subsequent to Parsons (2007) in a limited
                                  number of stormwater basins; i.e., Cochran, Washington, and Union
                                  Basins. These stormwater PCB data were used in the City’s 2014
                                  Integrated Clean Water Plan for MS4-PCB load estimates (City of Spokane
                                  2014a)
                             3) Stormwater PCB data from the Cochran, Washington, and Union Basins
                                  collected after the development of the 2014 Integrated Clean Water Plan
                                  estimates (City of Spokane 2014a)
                             4) Site specific data including special studies such as BMP performance
                                  studies.
                     ii. Data from 2007 to 2018 were determined to be the most representative and
                         accurate data to reflect current conditions for this analysis. The data from this
                         period are also used for past conditions in this analysis due to their more recent
                         and theoretically more representative nature, based on the large number of data
                         available from the data set and the composite collection methodology
                         (representing an event mean PCB concentration, which is a mean PCB
                         concentration during a storm/sampling event).
                    iii. For PCB load calculations, concentrations of all 209 PCB congeners were summed
                         as total PCB concentrations. PCB concentrations reported as less than detection
                         limits were assigned with values equal to the detection limits. Table 4 presents
                         the number of data available for each stormwater basin as well as descriptive
                         statistics including the minimum, maximum, and arithmetical mean of the
                         respective data. These arithmetical means are used for all subsequent loading
                         calculations.

  TABLE 4. TOTAL PCB CONCENTRATIONS IN STORMWATER FOR COCHRAN, UNION, AND
  WASHINGTON BASINS
               Stormwater      Number                    Arithmetical
                                           Minimum                       Maximum        Units
                  Basin        of Data                      Mean
              Cochran             36          920           11,290         53,470       pg/L
              Union               22         7,310          91,780         461,100      pg/L
              Washington          11         4,180           8,850         14,260       pg/L

                     iv. Stormwater PCB data from the selected period (2007-2018) are available for
                         Cochran, Union, and Washington basins. Stormwater PCB data does not exist for


                                                                                                  Page 31
                                                                 Dec GMV Re: Opposition to Pl MILs 000094
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20     PageID.22581 Page 39 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                         this period for the remaining nine stormwater basins included in the modeling
                         effort. For those basins, I assigned one of the three basin’s arithmetic mean
                         concentration as an event mean concentration. GIS land use data available from
                         the City were examined in order to determine which of the three stormwater
                         basins with stormwater data available most closely represent land uses in the
                         these remaining nine basins. The land use breakdowns for each basin are shown
                         in Table 5 as well as sources of event-mean PCB concentrations for the nine basins
                         with no PCB data available.

  TABLE 5. LAND USE BREAKDOWN FOR 12 STORMWATER BASINS
                                                                                    Basin Event
          Stormwater     Percent      Percent          Percent        Percent        Mean PCB
             Basin        Open       Residential     Commercial      Industrial    Concentration
                                                                                       Used
         Cochran            4.2         38.6             52.2            5.0          Cochran
         Union               0           0                0             100            Union
         Washington         8.3         18.3             73.4             0         Washington
         Riverton          31.8         32.2             36.0             0           Cochran
         Superior           9.8         42.9             47.3             0           Cochran
         Mission           15.6         59.2             17.3            7.9          Cochran
         Greene              0          25.5             56.0           18.5          Cochran
         Howard            11.3         17.2             71.5             0         Washington
         Lincoln           16.7         10.6             72.7             0         Washington
         Hollywood         26.3         42.5             31.1             0           Cochran
         Rifle Club        10.1         67.0             22.9             0           Cochran
         Kiernan           42.5         22.6             34.9             0           Cochran

             e. Stormwater discharge volume calculations: Stormwater discharge is a function of
                precipitation, land use/percent imperviousness, soil characteristics, and drainage area.
                There are several different commonly used computer programs that are capable of
                calculating discharge. For this analysis, WinSLAMM was selected to calculate the average
                annual discharge volume. The WinSLAMM Source Loading and Management Model was
                developed starting in the mid-1970’s as part of early US EPA street cleaning and receiving
                water projects. The 1983 Nationwide Urban Runoff Program provided a large data set for
                the model. Subsequent updates and model improvements based on research have
                yielded WinSLAMM 10.3.4. Although the software has vast pollutant modeling
                capabilities, given the presence of direct PCB sampling results, the software was primarily
                used for long-term hydrologic modeling. The software is commonly used in the industry
                across the country for watershed modeling, urban stormwater runoff modeling, and
                urban pollutant transport. Files associated with the WinSLAMM modeling work are
                provided in Appendix D
             f. PCB Loads under existing conditions: Baseline and current conditions were modeled as
                existing conditions.



                                                                                                   Page 32
                                                                 Dec GMV Re: Opposition to Pl MILs 000095
Case 2:15-cv-00201-SMJ          ECF No. 422-2          filed 01/28/20        PageID.22582 Page 40 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                      i. Baseline condition - Parsons (2007) calculated average annual discharge based on
                         the “simple method” which by its nature results in a conservative higher-end
                         result. In the simple method, the annual runoff volume is calculated based on
                         annual rainfall, a runoff fraction, and a runoff coefficient. The runoff coefficient
                         is a function of the percentage of impervious cover within the watershed (i.e.,
                         stormwater basin). An average annual precipitation depth of 18 inches was used
                         for the Spokane region consistent with the Parsons (2007) study (Table 6). The
                         year 2007 is also used in this model as a baseline condition as it represents the
                         beginning of City efforts to prevent PCBs from reaching the river via the City-
                         owned and -operated MS4 and provides opportunity to compare to and validate
                         the results from Parsons (2007). 51 Years of historical precipitation data from the
                         Spokane International Airport were used for precipitation input for the
                         WinSLAAM modeling. This precipitation, in conjunction with the runoff
                         coefficients and drainage areas of 12 stormwater basins, resulted in 51-year total
                         stormwater runoff discharge (Table 6). Then the total discharge was divided by
                         the 51-year model duration to calculate the average annual discharge, which was
                         used for the 2007 baseline condition. Results for the baseline condition (2007)
                         are in good agreement with the reported values from Parsons (2007) for the 12
                         major basins (Table 6).

  TABLE 6. AVERAGE ANNUAL STORMWATER DISCHARGES
                                        Ecology’s
                                     Spokane River
                                                                 Baseline
                                      PCB Loading                                 Current Condition
             Stormwater Basin                                   Condition
                                        Analysis                                     (2018) (CF)
                                                               (2007) (CF)
                                     (Parsons 2007)
                                           (CF)
            Cochran                    90,060,591              83,090,379             24,295,432
            Union                      2,178,993               2,013,605               649,563
            Washington                 11,630,208              10,530,612             3,325,559
            Riverton                   3,355,382               3,055,394               973,761
            Superior                   6,710,764               6,132,167              1,252,089
            Mission                      962,500                884,937                 52,439
            Greene                       761,979                689,018                222,935
            Howard                     1,390,278               1,290,573               407,580
            Lincoln                    2,192,361               2,015,549               657,920
            Hollywood                                          10,592,809             1,906,511
            Rifle Club                 25,345,833              9,640,428              2,699,708
            Kiernan                                            5,914,480              1,656,171
                     CF, cubic feet
                     1.
                        In Parsons (2007), the Hollywood, Rifle Club, and Kiernan basins were also cumulatively
                     referred to as the Hwy 291 basin.




                                                                                                          Page 33
                                                                     Dec GMV Re: Opposition to Pl MILs 000096
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20      PageID.22583 Page 41 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                      ii. Current condition - Discharge volumes for the current condition were modeled to
                          reflect City’s actions in each stormwater basin to remove stormwater runoff
                          discharges and PCBs from the City-owned and -operated MS4, and to account for
                          discharge data and precipitation data were available from 2007 to 2014. Based
                          on the extrapolated rainfall/runoff relationship, a City-specific correlation value
                          based on City’s imperviousness was developed to calculate stormwater runoff
                          discharge. A calculation spreadsheet is presented as Appendix E. The use of
                          measured discharge and precipitation data in the existing condition analysis, as
                          opposed to the simple method used in the baseline condition, accounts for a part
                          of the volume reduction shown in Table 6. Because City’s MS4 discharge data
                          after 2014 are currently unavailable, the WinSLAMM model was used to estimate
                          stormwater runoff discharge volume accounting for BMPs installed since 2014.
                          BMPs installed since 2014 were assumed to achieve full infiltration of the
                          stormwater runoff from the entire BMP drainage area. This approach gives full
                          credit of PCB removal as it assumes full capture/infiltration and thus no
                          stormwater discharges occur from areas draining to the BMPs: consequently, no
                          PCB load is created from the BMP drainage areas. The results of the current
                          condition (2018) are shown in Table 6. City MS4 actions to date, in combination
                          with the measured discharge and precipitation date have resulted in significantly
                          lower average annual stormwater discharges in the current condition (2018) as
                          compared to results from Parsons (2007) or our 2007 baseline condition from the
                          WinSLAMM modeling (Table 6).

  PCB load reduction between the 2007 baseline and current conditions – The reductions in stormwater
  discharges reported in the current condition are also reflected in the calculated reduction in PCB loads
  being delivered to the river. Where daily PCB loads have been reduced between 68 percent – 94 percent
  (Table 7). The daily PCB loads for each of the 12 stormwater basins were calculated as a function of an
  average event mean PCB concentration (Tables 4 and 5) and annual average stormwater discharges
  (Table 6). The PCB-load reductions reported between the 2007 baseline and the 2018 current conditions
  demonstrate that the City’s mitigation efforts (structural/non-structural BMPs and source controls) to
  reduce PCBs from the City-owned and -operated MS4 to the river are significant and this approach has
  been successful. However, the City’s mitigation efforts taken to date, which have focused on the highest
  potential and easiest access activities, are not sufficient to meet the PCB HHC of 7pg/L because only zero
  stormwater discharges from the City-owned and -operated MS4 could guarantee the compliance with
  the PCB HHC as stated in Trapp’s Opinion 4. The City must take additional actions consisting of the
  installation BMPs to remove PCBs in stormwater or reduce/eliminate stormwater discharges containing
  PCBs from the City-owned and -operated MS4 to the river.




                                                                                                    Page 34
                                                                  Dec GMV Re: Opposition to Pl MILs 000097
Case 2:15-cv-00201-SMJ              ECF No. 422-2           filed 01/28/20        PageID.22584 Page 42 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  TABLE 7. AVERAGE DAILY PCB LOADS
                                                     Baseline Condition          Current Condition
                        Stormwater Basin
                                                      (2007) (mg/day)             (2018) (mg/day)
                   Cochran                                  72.78                      21.28
                   Union                                    14.34                      4.63
                   Washington                               7.23                       2.28
                   Riverton                                 2.68                       0.85
                   Superior                                 5.37                       1.10
                   Mission                                  0.78                       0.05
                   Greene                                   0.60                       0.20
                   Howard                                   0.89                       0.28
                   Lincoln                                  1.38                       0.45
                   Hollywood                                  9.28                       1.67
                   Rifle Club                                8.44                        2.36
                   Kiernan                                   5.18                        1.45
                   TOTAL                                    128.94                      36.60

                    In addition to the baseline and the current conditions, average annual stormwater
                    discharges and average daily PCB loads were also estimated for a 2012 condition to
                    support Dilks (2019). The stormwater discharge volumes for the 2012 condition were
                    calculated based on 2012 flow and precipitation monitoring in the Cochran basin. PCB
                    loads were determined based on measured concentrations from Database v26.

               g. PCB loads under proposed future conditions for compliance: As stated in Trapp’s Opinion
                  4, the most feasible option for the City to achieve PCB load reductions is to
                  capture/infiltrate stormwater runoff by installing infiltration BMPs. BMPs that provide
                  infiltration can effectively prevent stormwater runoff from entering to the City-owned
                  and -operated MS4 and consequently discharging to the river. Therefore, the BMPs can
                  prevent the City’s MS4 from discharging PCBs to the river. 8

                    The WinSLAMM model was used to calculate the additional stormwater discharge
                    volume, which is required to be captured/infiltrated for the compliance as the proposed
                    future conditions. Three proposed scenarios were analyzed representing different
                    compliance conditions:
                         i. Compliance scenario 1: Full infiltration of all stormwater runoff from the City (12
                            stormwater basins) as derived from the 51-year precipitation data. This scenario
                            sizes BMPs to infiltrate all stormwater runoff volume produced based on the full
                            precipitation history under the current condition (2018) scenario.



  8
   This capture/infiltration BMPs differ from traditional filtration-based structural BMPs (e.g., lined biofiltration and
  vegetated filter strips) or non-structural BMPs (e.g., street sweeping), which are not capable of reducing PCBs to
  the required level (BASMAA 2017; San Francisco Estuary Institute 2010).


                                                                                                                Page 35
                                                                          Dec GMV Re: Opposition to Pl MILs 000098
Case 2:15-cv-00201-SMJ          ECF No. 422-2         filed 01/28/20      PageID.22585 Page 43 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                      ii. Compliance scenario 2: Full infiltration of runoff from a single 1” precipitation
                          event. This scenario sizes BMPs to infiltrate a single 1” precipitation event. This
                          event was selected since it represents Spokane County’s BMP design standards
                          for bio-infiltration swales (Spokane County et al. 2008).
                     iii. Compliance scenario 3: Full infiltration of runoff from a single 10-year
                          precipitation event. This scenario sizes BMPs to infiltrate a single 10-year
                          precipitation event (1.8 inches). This standard represents City’s storm drain
                          design standard (City of Spokane 2007). The runoff produced under these
                          conditions reflect the standards to which the storm drain infrastructure which
                          conveys stormwater is designed to and the which runoff is conveyed into the
                          BMPs.

                  Note that only the compliance scenario 1 will allow the City to fully comply with the HHC
                  of 7 pg/L due to the reasons presented in Trapp’s opinion 4; i.e., due to the fact that PCBs
                  are already present in the receiving water at the levels exceeding the HHC and no feasible
                  technology is available to treat the entire stormwater discharges from the City’s MS4 to
                  the level of the PCB HHC of 7 pg/L, the City has to eliminate all discharges of stormwater
                  from all of City-owned and -operated MS4 outfalls to the river. Under the compliance
                  scenarios 2 and 3, the City will still discharge PCBs from its MS4 at a level exceeding the
                  HHC of 7 pg/L to the river for a storm larger than scenarios’ design storm sizes and the
                  City will not be in full compliance with the requirements. Despite this, the compliance
                  scenarios 2 and 3 were also evaluated because, based on my own professional
                  experience, a regulatory agency such as Ecology may consider an option of alternative
                  compliance such as the scenarios 2 and 3 when the compliance with the stringent
                  requirement is technically challenging and requires tremendous resources.

  Based on the 51-year precipitation data, no stormwater runoff and thus no PCBs would be discharged
  from the City-owned and -operated MS4 to the river under the full infiltration scenario 1. However,
  under the other two scenarios stormwater runoff in excess of the design event will be still discharged
  from the City’s MS4 during larger events. WinSLAMM model results for average annual discharge
  volumes for the other two scenarios are presented in Table 8.




                                                                                                     Page 36
                                                                   Dec GMV Re: Opposition to Pl MILs 000099
Case 2:15-cv-00201-SMJ             ECF No. 422-2     filed 01/28/20        PageID.22586 Page 44 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  TABLE 8. AVERAGE ANNUAL STORMWATER DISCHARGES
                                                                         Future Conditions
                                                        Compliance                           Compliance
                         Baseline        Current                            Compliance
     Stormwater                                          Scenario 1                           Scenario 3
                        Condition       Condition                            Scenario 2
        Basin                                                Full                              10-year
                       (2007) (CF)     (2018) (CF)                        1” Precipitation
                                                        Infiltration                         Precipitation
                                                                             Event (CF)
                                                            (CF)                              Event (CF)
   Cochran             83,090,379      24,295,432             0               30,340             405
   Union               2,013,605        649,563               0                387                 2
   Washington          10,530,612      3,325,559              0               2,874               11
   Riverton            3,055,394        973,761               0               1,154               15
   Superior            6,132,167       1,252,089              0               1,492               18
   Mission              884,937          52,439               0                 52                <1
   Greene               689,018         222,935               0                247                 3
   Howard              1,290,573        407,580               0                453                 5
   Lincoln             2,015,549        657,920               0                738                 9
   Hollywood           10,592,809      1,906,511              0               1,512                6
   Rifle Club          9,640,428       2,699,708              0               2,324                9
   Kiernan             5,914,480       1,656,171              0               1,407                5
                  CF, cubic feet

     4. The resulting annual PCB loads based on the compliance scenario discharge volumes are
        summarized in Table 9.

  TABLE 9. AVERAGE ANNUAL PCB LOADS
                                                                         Future Conditions
                                                                                             Compliance
                         Baseline       Current       Compliance           Compliance
     Stormwater                                                                               Scenario 3
                        Condition      Condition       Scenario 1           Scenario 2
        Basin                                                                                  10-year
                       (2007) (mg)    (2018) (mg)    Full Infiltration   1” Precipitation
                                                                                             Precipitation
                                                           (mg)            Event (mg)
                                                                                              Event (mg)
   Cochran               26,560          7,767              0                  9.70             0.130
   Union                 5,230           1,688              0                  1.01             0.004
   Washington            2,640            833               0                  0.72             0.003
   Riverton               980             311               0                  0.37             0.005
   Superior              1,960            400               0                  0.48             0.006
   Mission                280             17                0                  0.02             0.0001
   Greene                 220             71                0                  0.08             0.001
   Howard                 320             102               0                  0.11             0.001
   Lincoln                510             165               0                  0.19             0.002
   Hollywood             3,390            610               0                  0.48             0.002
   Rifle Club            3,080            863               0                  0.74             0.003
   Kiernan               1,890            529               0                  0.45             0.002


                                                                                                     Page 37
                                                                    Dec GMV Re: Opposition to Pl MILs 000100
Case 2:15-cv-00201-SMJ               ECF No. 422-2       filed 01/28/20      PageID.22587 Page 45 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

        5. As presented Trapp’s Opinion 5.1 through 5.4, the City is required to conduct ongoing mitigation
           efforts, to meet MS4 regulatory PCB water quality requirements, which necessitate the
           installation of a significant number of additional infiltration BMPs to prevent PCBs from entering
           the river via the City-owned and -operated MS4. The cost to install these BMPs has been
           calculated based on the National Cooperative Highway Research Program (NCHRP) Report 792
           Long-Term Performance and Life-Cycle Costs of Stormwater Best Management Practices BMP
           Evaluation Tool V.1.0 (Taylor et al. 2014). This tool calculates a whole life cost based on upfront
           capital cost, long-term operations and maintenance, and easement/property acquisition. Capital
           costs include not only labor and materials, but also associated costs such as design, topographic
           survey, and geotechnical evaluation. All costs are calibrated to the City using a location
           adjustment factor of 98.89.
        6. Each future compliance scenario analyzed in Trapp’s Opinion 5 yielded a total BMP infiltration
           volume (hereafter referred to as BMP volume) necessary to manage stormwater runoff in each of
           the 12 stormwater basins. It is unrealistic to assume that the total required infiltration volume in
           each stormwater basin could be achieved using one single BMP without acquisition of a large
           amount of private property at the discharge location to the river. As such, the capital cost analysis
           is based on the following assumptions about typical bioretention BMPs which could be
           located/distributed throughout the watershed. This distributed approach is more realistic and
           conservative than assuming one single large BMP. Thus, a standard BMP configuration is used to
           determine an extrapolated cost for each watershed based on the calculated BMP infiltration
           volume for the compliance scenarios presented in Trapp’s Opinion 5: a summary calculation
           spreadsheet is presented in Appendix F and BMP infiltration volumes were calculated using the
           WinSLAMM modeling of which files are available in Appendix D.
        7. A conceptual standard bioretention BMP based on City’s BMP standards has been designed to
           meet the modeling needs. The resulting BMP has the following design attributes:
                Each BMP would require an average of 80 total lineal feet of storm drain to divert flow
                    into and out of the BMP. This is equivalent to approximately twice the half width of a
                    typical street in the City.
                Each BMP would have a single inflow and outflow structure.
                The BMP surface area is 2,000 square feet which equates to either 4,000 cubic feet or
                    6,000 cubic feet of stormwater storage (depending on soil type).
                Surface ponding depth = one foot for Type C soil and two feet for Type B soil
                Mulch layer depth = three inches
                Engineered soil media depth = 18 inches
                Gravel reservoir depth = 12 inches
                Freeboard above ponding depth = six inches

             Since the surface ponding depth varies based on soil type, the associated capital cost also varies.
             The total unit capital costs are $26.21 per cubic foot of storage for BMPs in Type C soil and $18.21
             for Type B soil. Calculation spreadsheets are presented in Appendix G.



  9
      100 is considered the nation-wide average.


                                                                                                        Page 38
                                                                      Dec GMV Re: Opposition to Pl MILs 000101
Case 2:15-cv-00201-SMJ          ECF No. 422-2         filed 01/28/20     PageID.22588 Page 46 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

     8. Since a non-location-specific distributed approach is being used, a conservative methodology of
         the calculation of land access for BMP construction and maintenance has been taken for this
         analysis. Based on the City’s real estate study (DeLacy Consulting LLC 2015) the lowest land
         acquisition cost, and thus most conservative way to estimate access to land to build these BMPs
         would be the acquiring of easements. Based on this 2015 study a cost of $5.68 per square foot is
         used for land.
     9. Operations and maintenance costs were calculated with an assumed medium maintenance
         frequency over a 30-year maintenance life per the guidance in the NCHRP Report 792 (Taylor et
         al. 2014). This included, but was not limited to, routine maintenance activities (inspection,
         vegetation management, and trash removal) and infrequent maintenance activities (corrective
         maintenance and sediment management). Long-term inflation was neglected when calculating
         whole life maintenance cost. The resulting 30-year operation and maintenance cost for the
         standard modeled BMP is $72,600.
     10. A combined cost on a per-unit basis was calculated based on the three principle cost components.
         The final cost estimates, which were used to calculate the total cost to implement the BMP plan
         for each watershed, were determined to be $47.20 per cubic foot of BMP infiltration volume for
         Type C soil and $32.20 for Type B soil.
     11. Total cost is calculated based on the combined unit cost and the required BMP infiltration volume
         as calculated in the three compliance scenarios from Trapp’s Opinion 5. Results for each modeled
         basin are presented in Table 10.

         TABLE 10. WHOLE LIFE COST FOR FUTURE COMPLIANCE SCENARIOS
                               Future Compliance        Future Compliance        Future Compliance
         Stormwater Basin
                                   Scenario 1               Scenario 2               Scenario 3
        Superior                  $35,398,688              $16,519,388              $32,094,810
        Riverton                  $17,935,335               $8,023,703              $16,047,405
        Mission                    $4,814,222               $2,171,120               $4,436,636
        Greene                     $3,587,067               $1,415,948               $3,209,481
        Howard                     $3,775,860               $1,793,534               $3,492,671
        Lincoln                    $3,681,464               $1,699,137               $3,398,274
        Hollywood                 $14,490,900               $6,762,420              $13,911,264
        Rifle Club                $12,317,265               $5,796,360              $11,592,720
        Kiernan                    $8,887,752               $4,154,058               $8,501,328
        Union                      $5,097,411               $2,265,516               $4,247,843
        Washington                $17,463,353              $11,327,580              $21,239,213
        Cochran                  $161,418,015              $75,045,218             $147,258,540
        TOTAL                    $288,867,330             $136,973,979             $269,430,183

         As presented in Trapp’s opinion 5.3.g, only the scenario 1 will bring the City to the full compliance
         with the PCB HHC of 7 pg/L by fully infiltrating all stormwater runoff from the City’s 12 stormwater
         basins and resulting no stormwater discharges from these 12 stormwater basins. The scenarios 2
         and 3 were also evaluated as potential compliance alternatives, which regulatory agencies may
         consider.


                                                                                                     Page 39
                                                                   Dec GMV Re: Opposition to Pl MILs 000102
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20      PageID.22589 Page 47 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

     12. In addition to the costs of the implementation of the BMPs required to meet the compliance
         scenarios, the City will incur a cost of $1,626,000 associated with PCB monitoring for 30 years.
         The monitoring will include receiving water monitoring at a section of the Spokane River where
         the City discharges via City’s MS4 and stormwater basin monitoring at the 12 stormwater basins
         used for modeling the compliance scenarios.
             a. The City conducted in receiving water monitoring for PCBs to comply with the MS4 NPDES
                 Permit, which required the City to participate in the Task Force. As part of Task Force’s
                 study, the City monitored PCB concentrations at two receiving water monitoring locations
                 within the section of the river where the City discharges via City’s MS4 (LimnoTech 2016).
                 The City will continue being required to monitor the receiving water at these two
                 locations (at the minimum) in order to demonstrate City’s implementation of the BMPs
                 will result in the reduction of PCBs in the river and to examine whether any
                 sources/pathways other than City’s MS4 will be required to mitigated to achieve PCB
                 reduction in the river.
             b. The City will be required to conduct a monitoring of City’s stormwater basins for the
                 planning and implementation of the BMPs under the compliance scenarios. The
                 monitoring will be performed in phases. During the first phase (Years 1 through 5), the
                 City will conduct sampling every four months in sub-catchment areas throughout the 12
                 modeled stormwater basins to determine whether any of sub-catchment areas will need
                 to be prioritized in the BMP implementation (e.g., a sub-catchment of higher PCB loading)
                 and/or identify any new source(s) of PCBs in the individual stormwater basins, which may
                 need additional mitigation efforts (e.g., soil excavation/remediation or runoff control at
                 a source site by a site owner or operator). During the second phase (Years 6 through 10),
                 the City will conduct one wet- and dry-weather sampling at the 12 stormwater basins to
                 continue monitoring the progress of the BMP implementation and PCB loads from the
                 stormwater basins. In the third phase (Years 11 through 30), the City will conduct annual
                 sampling at the 12 stormwater basins to monitor the long-term performance of the BMPs
                 implemented.
             c. Breakdown costs for the monitoring in these three phases are presented in Table 11.




                                                                                                  Page 40
                                                                 Dec GMV Re: Opposition to Pl MILs 000103
                 Case 2:15-cv-00201-SMJ           ECF No. 422-2          filed 01/28/20   PageID.22590 Page 48 of 103
Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
City of Spokane v. Monsanto Company, et al.

        TABLE 11. 30-YEAR COSTS FOR THE PCB RECEIVING WATER AND STORMWATER BASINS MONITORING
                                                              Total No.                                                          Total Cost
                                                                             Analytical   Analytical   Consultant     Total
                 Monitoring     No. of      No. of   No. of      of                                                                 Per
                                                                              Cost per     Cost per     Cost per     Cost per
                  Period       Location    Sample    Event    Samples                                                            Monitoring
                                                                              SampleA       Year         YearB        Year
                                                              per Year                                                            Period
    Receiving
     Water       Years 1-30       2C          2        2            8          $900        $7,200       $10,000      $17,200      $516,000
    Monitoring
                    Phase 1
                                  12D         3        3           108         $900        $97,200      $10,000      $107,200     $536,000
                   Years 1-5
    Stormwater
                    Phase 2
       Basin                      12D         1        2           24          $900        $21,600      $10,000      $31,600      $158,000
                  Years 6-10
    Monitoring
                    Phase 3
                                  12D         1        1           12          $900        $10,800      $10,000      $20,800      $416,000
                 Years 11-30
                                                                                                            Total 30 Year Cost   $1,626,000
A
  Analytical cost for PCB 209 congener analysis via US EPA 1668 as of September 2019
B
  Includes costs to design and conduct sampling and report sampling results
C
  Two monitoring locations sampled in 2016 Task Force study (LimnoTech 2016)
D
   12 modeled stormwater basins for the BMP implementation in Trapp’s Opinions 5 and 6




                                                                                                                                       Page 41
                                                                                                       Dec GMV Re: Opposition to Pl MILs 000104
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20     PageID.22591 Page 49 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  Bowdan’s Opinion 1 – Discharges of untreated CSOs via City-
  owned and -operated CSS and treated effluent from the RPWRF
  are significant sources of PCBs to the Spokane River and
  contribute to the impairments to the beneficial uses in the river.
     1. PCB loadings from the City-owned and -operated CSS and RPWRF are deemed as significant
        sources to PCBs in the Spokane River.
            a. Trapp’s Opinion 3.1 indicated that a target instream PCB load of 114 mg/day at Ninemile
                monitoring location is required in order to meet the HHC of 7 pg/L. Of the target instream
                load, PCB load estimated from City’s CSOs (excluding MS4) by Michael Baker is
                approximately 36.0 mg/day for the period 2003-2007 (Bowdan Appendix H-2). Data
                source is discussed in Bowdan’s Opinion 1.2.c., and derivation of calculations are
                discussed in Bowdan’s Opinion 3. The estimated PCB load from the City’s CSOs (excluding
                MS4) represents 31.5% of the target instream loads.
            b. Ecology estimated PCB load from City’s RPWRF at 194 mg/day based on mean total PCB
                concentrations and instantaneous flows from data collected in 2001, 2003, and 2004 and
                presented in Ecology’s PCB Source Assessment study (Ecology 2011a). The RPWRF
                estimated PCB load of 194 mg/day exceeds the target in-stream load of 114 mg/day at
                Ninemile monitoring location.
            c. Michael Baker estimated current (2014-2018) average PCB loads from the City’s RPWRF
                to the Spokane River at 77.5 mg/day (Appendix H-3). The current estimated RPWRF PCB
                load is 68.0% of the target in-stream load of 114 mg/d. Derivation of calculations are
                further discussed in Bowdan’s Opinion 3.

     2. PCBs are present in discharges of City’s CSOs and treated RPWRF effluent to the river.
           a. Ecology summarized PCB concentration data for four of the existing CSO outfalls over the
               period 2003 through 2007 in the Ecology PCB source assessment as follows:
                     i. Tables 23 through 25 (Ecology 2011a) show measured PCB concentrations for
                        CSO 7 ranging from 749 pg/L to 4,520 pg/L.
                    ii. Tables 23 through 25 (Ecology 2011a) show measured PCB concentrations for
                        CSO 24A ranging from < 80 pg/L to 4,867 pg/L.
                   iii. Tables 23 through 25 (Ecology 2011a) show measured PCB concentrations for
                        CSO 26 ranging from 991 pg/L to 7,707 pg/L.
                   iv. Tables 22, 23, and 25 (Ecology 2011a) show measured PCB concentrations for
                        CSO 34 at 83,400 pg/L, 280,430 pg/L, and 72,686 pg/L, respectively.
               Although the limited data are variable from four sampled CSO basins, the Ecology data
               demonstrate that PCBs are present in CSOs from the City and PCB concentrations in
               discharges from the City’s CSOs far exceed the current HHC of 7 pg/L.

             b. Ecology summarized PCB concentration data collected at the RPWRF treated effluent
                from 2001 -2004 as part of the PCB source assessment. Table 38 in Ecology (2011a) shows
                the mean total PCB concentration in RPWRF treated effluent as 1,364 pg/L. The data
                demonstrates that PCBs are present in the treated effluent from the City-owned and -



                                                                                                 Page 42
                                                                Dec GMV Re: Opposition to Pl MILs 000105
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20     PageID.22592 Page 50 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                 operated RPWRF and that the measured PCB concentrations in the discharge from the
                 RPWRF exceed the HHC of 7 pg/L.

             c. I have reviewed wastewater influent and treated effluent PCB data received from the City
                of Spokane (PCB Database v26) and updated by Limnotech (September 7, 2019) with v27
                corrections to the RPWRF 2011 2012 effluent data (hereafter referred to as Spokane PCB
                database v27). From data contained within the PCB database v27, I prepared a
                consolidated spreadsheet (Appendix H-1) consisting of the following specific data:

                      i. RPWRF effluent wastewater total PCB data from 2001 through 2007 (3X blank
                         censored and with below detection limit values set to zero).

                     ii. RPWRF effluent wastewater total PCB data from 2011-2012 and 2014-2018 (3X
                         blank censored and with below detection limit values set to limit/2).

                     iii. RPWRF influent wastewater total PCB data from September 2011-December
                          2018 (10X blank censored and with below detection limit values set to zero)

                 My review and analysis of the Appendix H-1 consolidated data indicates that PCB
                 concentrations in the influent from the City’s wastewater collection system remain high.
                 The data show that PCB concentrations in the CSS influent flow to the RPWRF range
                 between 2,484 pg/L to 50,088 pg/L with a calculated arithmetic mean (average)
                 concentration of 13,452 mg/L. Furthermore, the data show that RPWRF treated effluent
                 PCB concentrations range from 114 pg/L to 2,410 pg/L with an arithmetic mean
                 concentration of 758 pg/L. These data provide a recent picture of the range and average
                 concentrations of total PCBs present within the City’s CSOs (based on the influent data)
                 and RPWRF treated effluent flows to the river.

     3. Based on the concentrations of total PCBs in the CSOs as presented in Bowdan’s Opinions 1.1 and
        1.2, discharges from the City’s CSOs and RPWRF contribute significantly to PCBs in the river which
        cause impairments in the beneficial uses of the river. Without reduction of PCB load from the
        City’s CSOs, and without construction and operation of technically feasible treatment solutions to
        reduce PCB load in the RPWRF discharge, the impairments cannot be fully addressed, and the
        beneficial uses cannot be completely restored.

  Bowdan’s Opinion 2 – As the owner and operator of the CSS and
  RPWRF, the City is and will continue to be obligated to reduce
  and eliminate PCB discharges to the river from the City-owned
  and -operated facilities toward compliance with the PCB HHC.
     1. As the owner and operator of the CSOs and RPWRF, the City is required to mitigate its contribution
        of PCBs via the City-owned and -operated CSS and RPWRF to the river in order to achieve
        compliance. As discussed in Bowdan’s Opinion 1, the City’s contribution of PCBs from its CSOs and
        RPWRF to the river is significant and the reduction of City’s PCB loading from the CSOs, coupled
        with ongoing improvements to construct technically feasible improvements to reduce PCB loading



                                                                                                 Page 43
                                                                Dec GMV Re: Opposition to Pl MILs 000106
Case 2:15-cv-00201-SMJ           ECF No. 422-2         filed 01/28/20     PageID.22593 Page 51 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

          from the RPWRF effluent, is critical to achieve the HHC of 7 pg/L in the river and restore beneficial
          uses of the river.
     2.   Trapp’s Opinion 4.2 indicates that instream PCB concentrations in the Spokane River already
          exceed the PCB HHC of 7 pg/L. See Trapp’s Opinion 4.2 for further details.
     3.   Due to the fact that PCBs are already present in the receiving water at levels exceeding the HHC,
          the City will be required to reduce or eliminate CSO PCB discharges from all of the City-owned and
          -operated CSO outfalls by reducing the discharge frequency from each controlled CSO outfall. This
          would primarily be accomplished by the City’s current CSO reduction effort which minimizes
          overflows from each CSO outfall to not more than one per year based on a 20-year moving
          average period (Ecology 2011b). Furthermore, the controlled CSO discharge must only be that
          caused by excessive precipitation events that would otherwise overwhelm the CSS and main
          interceptor pipeline (I02) which conveys the CSS flow to the RPWRF (Ecology 2011b, CH2MHill
          2014b). The combination of previous and ongoing projects undertaken by the City to reduce CSOs
          are enumerated in the City’s 1994 CSO Reduction Plan, 2005 CSO Reduction Plan Amendment,
          and the latest 2014 CSO Reduction Plan Amendment (CH2MHill 2013, 2014b, City of Spokane
          2019g). The result of previous and ongoing efforts by the City to reduce CSOs is the steady
          reduction of CSOs to the river from the City-owned and -operated CSS coupled with the diversion
          of those CSS flows to the RPWRF for treatment. Details of the City’s efforts to reduce CSOs and
          improve treated quality at the RPWRF are discussed in greater detail in Bowdan’s Opinion 3.
     4.   Due to the fact that PCBs are already present in the receiving water at levels exceeding the HHC
          (Trapp Opinion 4.2), the City is required to reduce PCB discharges from the City-owned and -
          operated RPWRF outfall by constructing, maintaining, and operating technically feasible
          treatment system improvements and providing continuous advanced treatment of the CSS flows
          at the City-owned and -operated RPWRF to reduce PCB concentrations in the treated effluent
          toward the ultimate goal of meeting the PCB HHC of 7pg/L.
     5.   Regarding the reduction of PCBs at the City-owned and -operated RPWRF, no treatment
          technology is currently available to reliably and consistently reduce the concentration of PCBs in
          the RPWRF treated effluent to 7 pg/L. As presented in Trapp’s Opinion 2.5, pertinent to City’s
          application for an individual discharger variance from the PCB HHC, the City evaluated various
          options/technologies to reduce PCBs in discharges from City’s RPWRF to the PCB HHC of 7 pg/L
          and determined that no feasible options and technologies are currently available to bring PCB
          concentrations to 7pg/L (City of Spokane 2019c).
     6.   Because no current feasible technology is available to reliably and consistently treat the effluent
          from the City-owned and -operated RPWRP to the level of the PCB HHC of 7 pg/L, the City, with
          approval from Ecology, is constructing improvements to the RPWRF that include the addition of
          chemically enhanced primary treatment (CEPT), NLT 50-million gallons per day (MGD) tertiary
          membrane treatment system, and other plant improvements that will provide the best
          combination of total phosphorus (TP), 5-day carbonaceous biochemical oxygen demand (CBOD5),
          ammonia, and PCB removals based on a “net environmental benefit” approach that is technically
          and financially feasible (CH2MHill 2014a, 2014b). While the net environmental benefit approach
          was originally intended to address the best means of meeting the waste load allocations (WLAs)
          of the Spokane River and Lake Spokane dissolved oxygen (DO) TMDL requirements, the benefits
          of the selected treatment system for enhancing PCB reduction in the RPWRF effluent are noted



                                                                                                      Page 44
                                                                    Dec GMV Re: Opposition to Pl MILs 000107
Case 2:15-cv-00201-SMJ            ECF No. 422-2         filed 01/28/20      PageID.22594 Page 52 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

           in subsequent planning documents (CH2MHill 2014a, 2014b). The specific improvements
           undertaken by the City at the City-owned and -operated RPWRF coupled with an analysis of the
           projected PCB removal effectiveness of the proposed treatment improvements are discussed in
           Bowdan’s Opinion 3.

  Bowdan’s Opinion 3 – Due to City’s ownership of the CSS and
  RPWRF, the city is required to mitigate their contributions of
  PCBs to the river via discharges from the city-owned and -
  operated CSS and RPWRF.
       1. As stated in Bowdan’s Opinion 1, the overflows from the City-owned and -operated CSS outfalls
          are a major contributor of PCB load to the Spokane River. Bowdan’s Opinion 2 presents the City’s
          requirements, in the light of the receiving waters exceeding the PCB HHC, to treat CSO discharges
          to receiving water standards or eliminate discharges by diverting CSS flows to the RPWRF and
          providing enhanced treatment at the RPWRF to ultimately meet regulatory compliance. Because
          no technology is technically or financially feasible to treat CSO discharges to the required level at
          each CSO outfall, the City has implemented an approach that will significantly reduce CSO
          discharges by: 1) separating the CSS by removing storm water discharges to the sanitary sewers
          where practical; 2) diverting CSS flows to the RPWRF; and 3) constructing CSO controls (inline
          storage, flow regulators, and weir modifications, etc.) to reduce the magnitude of peak CSS flows
          to the RPWRF. The combination of previous and ongoing projects undertaken by the City to
          reduce CSOs are enumerated in the City’s 1994 CSO Reduction Plan, 2005 CSO Reduction Plan
          Amendment, and the latest 2014 CSO Reduction Plan Amendment10 (City of Spokane 2014b, 2018)
              a. CSO reduction has been an active part of the City’s history since the early 1970s. During
                  that time, it was estimated that an average of nearly 1,000 CSO events with up to 570
                  million gallons (MG) of combined sewage were released to the river annually from 44 CSS
                  outfalls. Sewer Overflow Abatement Plans developed in the late 1970s led to partial
                  separation of the combined sewers in the northern part of the City in the 1980s. The
                  City’s 1994 CSO Reduction Plan (and subsequent 2005 CSO Reduction Plan Amendment)
                  established a program with a 20-year schedule for reducing CSOs to the Spokane River
                  (City of Spokane 2015, 2019g). Based on the 1994 CSO Reduction Plan and 2005 CSO
                  Reduction Plan Amendment, the following major projects were completed between 2000
                  and 2012 (City of Spokane 2015b, CH2MHill 2013):
                        i. Six (6) CSO control facilities were constructed at CSO Outfalls 2, 10, 16, 19, 38,
                           and 42. These facilities provide storage tanks to accommodate excess CSS flow
                           caused by precipitation events for controlled release to the CSS interceptor.
                       ii. Weir modification, replacement of old flow regulators, and installation of new
                           flow regulators at CSO Outfalls 6, 7, 14, 15, 25, 26, 39, and 40. These facilities
                           provided improved control of CSS flow prior to adding storage to the CSS.
                      iii. Physical elimination of CSO Outfalls 3, 18, 39, and 40.


  10
   The City of Spokane Integrated Clean Water Plan and later documents refer to the Final 2013 CSO Plan
  Amendment (dated March 2014) as the 2014 CSO Plan Amendment.


                                                                                                          Page 45
                                                                     Dec GMV Re: Opposition to Pl MILs 000108
Case 2:15-cv-00201-SMJ            ECF No. 422-2         filed 01/28/20       PageID.22595 Page 53 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                       iv. Physical plugging of CSO outfalls 16a and 16c (Note: CSO 16 continues to use
                            Outfall 16b).
                   City’s efforts through 2012 led to significant reductions in average annual CSO events
                   (250) and overflows to the river (79 MG) (CH2MHill 2014b).

              b. Since 2012, the City has eliminated CSS Outfall 12, with CSS Outfall 20 expected to be
                 eliminated as part of a future project (City of Spokane 2017, 2019g).

              c. The City prepared its 2014 CSO Plan Amendment with the stated purpose to “document
                 modifications to the City’s CSO Program. These modifications are the result of revised
                 requirements in the City’s 2011 Spokane National Pollutant Discharge Elimination System
                 (NPDES) permit for CSOs, improvements to planning tools (specifically computer models,
                 monitoring data, and meteorological records), additional information about the
                 performance of built storage facilities and weir modifications, and other progress made
                 on CSO control within the City of Spokane (including resulting improvements to CSO
                 control status). This document amends the 2005 Combined Sewer Overflow Reduction
                 System Wide Alternative Report, which has served as the City’s CSO planning document
                 since 2005. The principal change to the 2005 Plan as a result of these revised
                 requirements and additional information is revision of storage facility volumes necessary
                 to control the outfalls to the NPDES performance standard of one overflow per year on a
                 20-year moving averaging period…” (City of Spokane 2015). The 2014 CSO Plan
                 Amendment resulted in the “refining”11 of CSO control project storage volumes and
                 regulator settings but did not include recommendations for the inclusion of green
                 infrastructure (GI) improvements such as bioinfiltration swales and infiltration of
                 stormwater separation from some CSS basins (CH2MHill 2014a, 2014b). The City’s 2014
                 Integrated Clean Water Plan utilized a consolidated approach to merge CSO reduction
                 improvements with green infrastructure improvements to reduce, remove, and/or treat
                 stormwater inflows to the existing CSS where feasible (CH2MHill 2014b). Table 12 was
                 compiled by Michael Baker to provide a complete listing of the CSO reduction and CSO
                 related green infrastructure projects along with relevant project information and
                 construction completion status:




  11
    The 2014 CSO Plan Amendment did not reevaluate the CSO control technologies that were previously
  recommended in the 2005 CSO Plan; rather, the recommended control storage volumes were revised (refined)
  based on the availability of more accurate historical meteorological records and data, City experience with
  completed CSO control facilities, revision to the CSO performance standard, and updated CSO modeling results
  (CH2MHill 2014a, City of Spokane 2015, 2019g).


                                                                                                         Page 46
                                                                      Dec GMV Re: Opposition to Pl MILs 000109
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20      PageID.22596 Page 54 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  TABLE 12. CITY OF SPOKANE CSO REDUCTION PROJECTS 2002 TO PRESENT
        Basin No.        Type of Improvements1             Year Completed1      Volume (Gallons)1
                                                 CSO Basin Areas
                         CSO storage basin with
            2                                                    2003                367,000
                     elimination of CSO Outfall 03
                      CSO storage basin with new
            6        interceptor inlet control near              2015                900,000
                                   CSO 7
                          CSO control with new
            7          interceptor inlet for CSO 6               2016                10,000
                                   and 7
           10               CSO storage basin                    2011                137,000
                         CSO storage basin with
           12                                                    2017                700,000
                     interceptor inlet near CSO 10
                        Bioinfiltration to remove,
                            treat and infiltrate
           14                                                    2018                51,000
                     stormwater from street inlets
                          and remove from CSO
                        Bioinfiltration to remove,
                            treat and infiltrate
           15                                                    2018                56,000
                     stormwater from street inlets
                          and remove from CSO
           16               CSO storage basin                    2007                194,000
                          CSO flow control (weir
           19                                                    2010                 5,000
                               modification)
                         CSO storage basin with
                           partial separation of
                     stormwater in CSO 20 and 24
           20             basins to drywells and                 2016                205,000
                         swales. CSO Outfall 20
                       elimination is expected as
                         part of a future project.
           23             CSO storage basins (2)                 2018                51,000
           24               CSO storage basin                    2018               2,400,000
                         CSO storage basin with
           25              partial separation of                 2018                43,000
                          stormwater to swales
           26               CSO storage basin                    20193              2,200,000
          33-1              CSO storage basin                    2018               2,040,000
          33-2              CSO storage basin                    2015                254,000
                       CSO storage basin for CSO
          34-1          Basin 34 and interceptor                 20193              1,700,000
                       storage protection for I-07
          34-2              CSO storage basin                    2015               1,430,000
          34-3              CSO storage basin                    2014               1,040,000




                                                                                                 Page 47
                                                                 Dec GMV Re: Opposition to Pl MILs 000110
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20     PageID.22597 Page 55 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

        Basin No.       Type of Improvements1           Year Completed1         Volume (Gallons)1
                      CSO storage basins (2) for
                       CSO 38 and 39, and inline
           38          storage for CSO 40, with               2012                    365,000
                      elimination of CSO Outfalls
                               39 and 40
           41             CSO storage basin                   2017                   100,000
           42             CSO storage basin                   2009                   110,000
                                                          Total CSO Storage         14,358,000

                                        Incomplete Isolation Areas2
                          Interceptor storage
           IO3                                                2018                   1,240,000
                     protection for Interceptor I03
                          Interceptor storage
           IO4                                                2017                    800,000
                     protection for Interceptor I04
           IO7           Included in CSO 34-1                 20193
                                    Total Incomplete Isolation Area Storage         2,040,000
                                                  Total CSO Related Storage         16,398,000
       Notes:
       1. Source of data: 2012, 2014, 2015, 2016, 2017, and 2018 Annual CSO Reports; 2014 CSO
       Plan Amendment (City of Spokane 2013, 2015b, 2016a, 2017, 2018, 2019g, CH2MHill 2013).
       2. Incomplete Isolation Areas are separated storm systems within CSO areas that discharge
       only to a combined sewerage interceptor. These Incomplete Isolation Areas do not have an
       outfall to the Spokane River; therefore, they are included as part of the CSS.
       3. Completion dates are estimated for 2019 projects.

             d. Separation of the City’s wastewater collection system has also been ongoing since the
                mid-1980s. At the end of 2012, the City’s wastewater collection system contained
                approximately 871 miles of sanitary sewer pipe comprised of 471 miles of separated
                sewers, 400 miles of combined sewers, and 20 CSO outfalls (CH2MHill 2014b). By the end
                of 2018, the City’s wastewater collection system increased to a total of about 863 miles
                of sanitary sewers with a reduction in the number of CSO outfalls from 20 to 19 (City of
                Spokane 2019g). The City expects further reduction in the number of CSO outfalls from
                19 to 18 during 2019 with the anticipated elimination of CSS Outfall 20.

             e. The result of the foregoing improvements undertaken by the City to the City-owned and
                -operated CSS is the significant reduction of CSO related PCB discharge to the river by the
                storage, diversion and control of CSS flows via the CSS interceptors to the RPWRF. The
                calculated PCB reduction is provided later in this opinion.

     2. As stated in Bowdan’s Opinion 1, treated effluent and primary treated CSO bypass from the City’s
        RPWRF are major contributors of PCB load to the Spokane River.
            a. Bowdan’s Opinion 2 presents the City’s requirements, in light of the receiving waters
                exceeding the PCB HHC of 7 pg/L, to treat RPWRF discharges to ultimately meet
                regulatory compliance.




                                                                                                  Page 48
                                                                 Dec GMV Re: Opposition to Pl MILs 000111
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20     PageID.22598 Page 56 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

             b. As no existing treatment technology is currently technically or financially feasible to
                 consistently and reliably treat CSO discharges to the required level at each CSO outfall,
                 the City is utilizing its Amended CSO Reduction Plan, based on a “net environmental
                 benefit approach”, to reduce CSO discharges to the river, redirect CSS flows to the RPWRF,
                 and install treatment system improvements at the RPWRF that will also result in the
                 minimization of PCB loading to the river. This approach has been developed by the City in
                 collaboration with Ecology (City of Spokane 2015a, CH2MHill 2014a).
             c. Furthermore, the City has recently applied for an individual discharger variance from the
                 PCB HHC in accordance with variance regulations at Washington Administrative Code
                 (WAC) 173-201A-420 and EPA’s variance regulations at 40 C.F.R. § 131.14 (City of Spokane
                 2019c). As part of the requested variance, the City proposes a 20-year individual
                 discharger variance with the interim highest-attainable effluent PCB condition of
                 792 pg/L. As required by rule, if granted, the PCB HHC variance would be reviewed every
                 five years by Ecology for renewal consideration (City of Spokane 2019c).
             d. Subject to Ecology’s review of the variance following each 5-year period, Ecology may
                 lower the interim highest attainable PCB condition based on the actual monitored
                 performance of the RPWRF. Furthermore, the City may be required to provide additional
                 future improvements to the RPWRF once a technically feasible technology becomes
                 available to consistently and reliably reduce PCB loading in the RPWRF effluent to meet
                 the PCB HHC of 7 pg/L.
     3. The NLT project currently being constructed by the City at the RPWRF was developed based on
        more than 10 years of study and evaluation of the NLT project (CH2MHill 2014a). The NLT project
        will construct the wastewater treatment processes necessary to allow the RPWRF treated effluent
        to comply with the WLAs of the Spokane River and Lake Spokane DO TMDL for TP, CBOD 5, and
        ammonia (CH2MHill 2014a). The NLT will also provide PCB reduction “since PCBs tend to adhere
        to the particulate portion of the waste stream…” and will thus be removed by the filtration of
        solids (City of Spokane 2016b).
             a. The improvements at the City-owned and -operated RPWRF are being performed in
                 general conformance with the revised design criteria established in the NLT Engineering
                 Report/Wastewater Facility Plan Amendment No. 3 (CH2MHill 2014a, City of Spokane
                 2019c). Design refinement of the various NLT treatment components is based on
                 extensive pilot testing performed as part of the tertiary membrane system procurement
                 process (early 2015 through mid-2016) to determine the optimized operational
                 requirements for effective TP removal effectiveness, primary and secondary chemical
                 coagulant dosing, and membrane cleaning (CH2MHill 2015, O’Connell et al 2016). Based
                 on this design refinement, the NLT project, which is currently under construction, will
                 include the following major components:
                       i. Construction of new 0.9 MG Primary Clarifier No. 5 and conversion of an existing
                          CSO clarifier to Secondary Clarifier No. 5 to increase peak primary and secondary
                          treatment capacity to 125 MGD. This increase in plant capacity, coupled with
                          ongoing CSS control improvements to significantly reduce CSOs to the river and
                          reduce peak CSS flow within Interceptor I-02 to about 120 MGD, will allow for full




                                                                                                   Page 49
                                                                 Dec GMV Re: Opposition to Pl MILs 000112
Case 2:15-cv-00201-SMJ              ECF No. 422-2           filed 01/28/20       PageID.22599 Page 57 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                          treatment of nearly all CSS flow to the plant and further reduction in Treated CSO
                          Bypasses at the RPWRF.
                      ii. Reconfiguration of an existing 2-MG CSO clarifier to allow temporary diversion
                          and storage of CSS influent flow in excess of 125 MGD to the plant. Up to the first
                          2 MG of excess flow diverted to the CSO clarifier is pumped back to the
                          headworks following a storm event to receive full treatment. Volumes greater
                          than the available 2 MG of CSO storage would receive CEPT followed by
                          disinfection prior to discharge to the river12.
                     iii. Construction of a new tertiary pretreatment system consisting of 0.5 mm mesh
                          drum screens, flash mix system, and flocculation system. The drum screens will
                          remove debris larger than 0.5 mm to protect the membrane filtration system. The
                          flash mix system will provide the energy and detention time necessary to
                          completely and uniformly mix chemical coagulant into the screened secondary
                          influent stream. The flocculators will allow time for chemical reactions to occur
                          to convert most of the soluble phosphorus into particles large enough to be
                          removed by the membrane filtration system. The tertiary pretreatment system
                          will have a peak capacity of 75 MGD net filtrate with space to allow for expansion
                          of the pretreatment system to a future peak capacity of 125 MGD of filtrate.
                     iv. Installation of a new 50-MGD firm net filtrate capacity pressurized microfiltration
                          (MF) tertiary filter system with 75 MGD peak net filtrate capacity13. The
                          membrane filtration system removes solids particles and PCBs that have
                          adsorbed to the surfaces of the removed solids. The pressurized tertiary
                          membrane system will include a membrane feed pump station to pump the
                          screened and chemically conditioned flow through the membrane filtration
                          system. Space is provided at the RPWRF to allow for future expansion of the NLT
                          to 81.7 MGD firm net filtrate capacity with a 125 MGD peak net flow capacity.
                      v. Installation of new chemical storage and injection facilities to provide CEPT to
                          assist with both phosphorus and PCB removal (CH2MHill 2014a, 2015).
                     vi. Hereinafter, the initial phase NLT project, which is currently under construction
                          and will have a firm net capacity of 50 MGD and a peak filtrate capacity of 75
                          MGD, will be referred to as 50/75 MGD NLT. The potential future expansion of
                          the NLT to a firm net capacity of 81.7 MGD and peak net capacity of 125 MGD will
                          be referred to as 81.7/125 MGD NLT.
               b. The initial 50/75 MGD NLT was determined by net environmental benefit analysis to
                  provide the best combination of technically and economically feasible treatment to

  12
     CEPT is only required during the critical season to meet total phosphorus (TP) annual loading limit to the
  Spokane River. However, to increase both TP and PCB removal annually, CEPT is currently being planned year
  round (i.e. during the critical and non-critical season) in lieu of part-year critical-season-only operation (City of
  Spokane 2016b).
  13
     Firm capacity is the capacity of the membrane system with one membrane train not processing flow while
  deconcentrating solids and one membrane train out of service for maintenance. Net [or filtrate] capacity is the
  feed flow capacity minus the flow resulting from recirculating solids (CH2MHill 2014a). Feed flow is the incoming
  flow to the membrane system inclusive of recirculating flow.



                                                                                                               Page 50
                                                                          Dec GMV Re: Opposition to Pl MILs 000113
Case 2:15-cv-00201-SMJ                 ECF No. 422-2           filed 01/28/20   PageID.22600 Page 58 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                     comply with the WLAs of the Spokane River and Lake Spokane DO TMDL for CBOD 5,
                     ammonia, and TP (CH2MHill 2014a). The 50/75 MGD NLT will be capable of removing TP
                     to an average concentration of 18 ppb14 (CH2MHill 2015). Pilot testing confirmed that the
                     selected pressurized tertiary membrane filtration technology will consistently remove TP
                     to <18 ppb (Pall 2016a). The confirmed membrane system performance will allow the
                     50/125 MGD NLT to meet the stringent TP TMDL of 17.8 lbs/day (equivalent to effluent
                     TP concentration of 42 ppb) (CH2MHill 2015). Although the City has evaluated future
                     expansion of the NLT to 81.7/125 MGD, the City is not currently required to implement
                     the future expansion.
                  c. The City would only be required to operate the CEPT and NLT tertiary membrane system
                     during the eight-month critical season to meet WLAs of the Spokane River and Lake
                     Spokane DO TMDL; however, CEPT and NLT tertiary membrane operation would be
                     required to be maintained year-round (i.e., additional operation during the four-month
                     non-critical season), in order to provide maximum PCB removal and further reduce PCB
                     load to the Spokane River (CH2MHill 2014a, Spokane 2016b).
                  d. Ecology will continue to evaluate the actual PCB removal performance of the City’s
                     RPWRF 50/75 MGD NLT over several years, subsequent to NLT project completion and
                     start-up, in order to establish an interim maximum concentration-based or load-based
                     PCB limit (performance limit) for the RPWRF treated effluent (City of Spokane 2019c).
                     Implementation of such a performance-based PCB limit would require Ecology to approve
                     the PCB Variance Application recently submitted by the City (2019c). Furthermore, since
                     a variance must be reviewed every 5-years, Ecology would need to approve future City
                     requests for variance to the current PCB HHC of 7 pg/L. Future PCB variance requests are
                     not guaranteed to be approved. In the case where a future PCB variance is not approved,
                     the City would be required to comply with the PCB HHC in affect at that future time.
                  e. Depending on the result of the PCB removal performance evaluation, or other evaluations
                     related to compliance with the WLAs of the Spokane River DO TMDL, excessive treated
                     CSO bypasses may trigger the need for the City to expand the NLT to the 81.7/125 MGD
                     ultimate capacity. The future expansion, if required, would allow the entire treatment
                     train (primary, secondary and NLT tertiary) to be capable of treating peak wet weather
                     CSS flow to the plant of up to 125 MGD resulting in the elimination of Treated CSO
                     Bypasses at the RPWRF. The capital and operation and maintenance cost of expanding
                     the tertiary treatment system to the 81.7/125 MGD NLT would ultimately be incurred by
                     the City and would provide further PCB removal capability. The percentage of the
                     81.7/125 MGD NLT expansion capital cost that would benefit PCB removal cannot be
                     quantified at this time and is not included in the cost evaluation provided in Bowdan’s
                     Opinion 4.
                  f. In the event that the PCB HHC of 7 pg/L (or 170 pg/L) remains in intact for the foreseeable
                     future, the City may be required to investigate and eventually construct, operate, and
                     maintain additional treatment technologies in the future at the RPWRF toward meeting
                     the PCB HHC. The cost of investigations, pilot testing, preliminary and final design,


  14
       1 ppb (part per billion) is equal to 1µg/L or 0.001 mg/L.


                                                                                                         Page 51
                                                                         Dec GMV Re: Opposition to Pl MILs 000114
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20      PageID.22601 Page 59 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

               construction, start-up, and the operation and maintenance of future treatment system
               would ultimately be incurred by the City in order to comply with the PCB HHC. The cost
               of such investigations, pilot testing, preliminary and final design, construction, start-up,
               and the operation and maintenance of future viable PCB removal technologies cannot be
               quantified at this time and is not included in the cost evaluation provided in Bowdan’s
               Opinion 4.
     4. PCB loads from the City-owned and -operated CSS and RPWRF were calculated.
           a. A detailed analysis, utilizing a spreadsheet-based model, was prepared as part of this
               expert report to quantify the benefits of the City’s ongoing efforts to reduce PCB loads by
               reducing CSOs and by enhancing treatment at the RPWRF. The modeling analysis included
               the following evaluations:
                      i. Baseline condition establishing approximate PCB loading to the Spokane River
                         from the CSS based on sampled CSO and RPWRF effluent data for the period 2003
                         through 2007;
                     ii. Interim condition establishing approximate PCB loading to the Spokane River
                         from the CSS based on recorded CSO and RPWRF effluent data for the period 2011
                         and 2012;
                    iii. Current condition (2014 through 2018) representing the net effects on PCB
                         loading to the Spokane River based on CSS and RPWRF improvements completed
                         to-date; and,
                    iv. Future conditions representing the net effects on PCB loading to the Spokane
                         River based on the future completion of CSS and RPWRF improvements.
           b. This analysis consisted of the following main components:
                      i. Determine typical PCB concentrations that can be assigned to flows within the
                         CSS for the purpose of estimating the baseline (2003-2007), interim (2011-2012)
                         current (2014-2018), and future PCB loads from CSO discharges.
                     ii. Determine the PCB removal effectiveness of the primary, secondary, and tertiary
                         treatment systems at the RPWRF to estimate the baseline (2003-2007), interim
                         (2011-2012) current (2014-2018), and future PCB loads from RPWRF effluent
                         discharge.
                    iii. Calculate average annual volume of CSOs and RPWRF discharges.
                    iv. Summarize the net reduction of PCB loads to the Spokane River resulting from
                         current and future actions undertaken by the City to reduce and eliminate CSO
                         discharges and enhance treatment effectiveness at the RPWRF.
           c. CSO and RPWRF PCB Data: Historical and ongoing PCB data from the RPWRF influent and
               treated effluent was received from Baron and Budd (PCB Database v27).
                      i. The Spokane PCB database v27 data was compiled by Michael Baker into a
                         consolidated Excel spreadsheet (Appendix H-1) as noted in Bowdan Opinion 1.2.c.
                     ii. Unlike previous older data used in Ecology’s Spokane River PCB TMDL Stormwater
                         Loading Analysis (Parsons 2007) which contained limited sampling data for CSOs,
                         the Spokane PCB database v27 data benefit from greater sampling frequency
                         over a longer and more recent period. Furthermore, the data set is based on
                         calculations of total PCB concentrations generally comprised of all 209 PCB



                                                                                                  Page 52
                                                                 Dec GMV Re: Opposition to Pl MILs 000115
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20      PageID.22602 Page 60 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                          congeners organized by homologs for each sample and totalized to provide total
                          PCB values.
                     iii. The Spokane PCB database v27 data were determined to be more representative
                          and accurate data for use in preparing PCB loading calculations for past, current
                          and future conditions in this analysis due to their more recent and theoretically
                          more representative nature, large number of data available from the data set,
                          and collection methodology as composite (representing sampling event mean
                          PCB concentration). Furthermore, the RPWRF influent PCB data represent a
                          composite of the PCB concentrations contributed by all CSO basins to the CSS and
                          ultimately to the RPWRF over longer periods of time.
                     iv. For PCB load calculations, concentrations of all PCB homologs were summed as
                          total PCB concentrations. PCB concentrations reported as less than detection
                          limits were assigned with values as noted in Bowdan’s Opinion 1.2.c.
                      v. Table 13 presents the number of data available for plant influent and influent
                          locations as well as descriptive statistics including the minimum, maximum, and
                          arithmetical mean of the respective data. These arithmetical means are used for
                          all subsequent loading calculations in this analysis.




                                                                                                  Page 53
                                                                 Dec GMV Re: Opposition to Pl MILs 000116
Case 2:15-cv-00201-SMJ            ECF No. 422-2     filed 01/28/20      PageID.22603 Page 61 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  TABLE 13. AVERAGE PCB CONCENTRATIONS IN RPWRF INFLUENT AND TREATED EFFLUENT
                                       Influent                         Effluent
                 Sample      Total      Total   Total   Total          Total     Total
                  Date       PCBs       PCBs    PCBs    PCBs            PCBs     PCBs
                            (pg/L)   (lbs/day) mg/day) (pg/L)        (lbs/day) (mg/day)
                                        Entire Period (2001-2018)
                   Max     50,088 0.014206        6,446     2,410    0.000743     337.2
                   Min      2,484    0.000607     276       113      0.000028      12.8
                  Arith.
                           13,452 0.003562        1,616     758      0.000201      91.1
                  Mean
                  Data
                             59          -          -        42          -           -
                  Count
                                                2001-2007
                   Max        -          -          -       2,410    0.000743     337.2
                   Min        -          -          -       473      0.000141      63.8
                  Arith.
                              -          -          -       1,361    0.000429     194.7
                  Mean
                  Data
                              -          -          -         6          -           -
                  Count
                                                2011-2012
                   Max     25,630 0.006673        3,028     967      0.000260     118.2
                   Min      6,310    0.001620     735       527      0.000121      54.9
                  Arith.
                           11,731 0.003650        1,656     728      0.000226     102.7
                  Mean
                  Data
                             12          -          -         8          -           -
                  Count
                                                2014-2018
                   Max     50,088 0.014206        6,446     1,548    0.000465     211.0
                   Min      2,484    0.000607     276       113      0.000028      12.8
                  Arith.
                           13,611 0.003575        1,622     634      0.000171      77.5
                  Mean
                  Data
                             39          -          -        26          -           -
                  Count

             d. CSO Overflow Quantification. CSO annual overflow volumes were obtained from the
                City’s CSO Annual Reports for the baseline (2003-2007), interim (2012), and current
                (2018) conditions and estimated for the future condition.

                      i. The baseline condition utilizes the average of CSO basin annual overflow data for
                         years 2003 through 2007 as summarized in Table 14.



                                                                                                  Page 54
                                                                  Dec GMV Re: Opposition to Pl MILs 000117
Case 2:15-cv-00201-SMJ          ECF No. 422-2       filed 01/28/20     PageID.22604 Page 62 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  TABLE 14. BASELINE CSO BASIN ANNUAL OVERFLOWS 2003-2007
                                        Baseline CSOs in MG/Year (2003-2007)
          CSO
        Outfall No                                                                      Avg CSOs
                        2003         2004         2005         2006          2007
                                                                                          (MG)
            002         0.000       0.000        0.000         0.000         0.000       0.000
            006         3.740       3.890        5.489         9.335         1.652        4.821
            007         0.257       0.264        0.351         0.348         0.143        0.273
            010         0.136       0.144        0.220         0.344         0.120        0.193
            012         3.254       1.876        3.407         5.918         1.447        3.180
            014         0.172       0.180        0.189         0.273         0.050        0.173
            015         0.114       0.314        0.154         0.149         0.119        0.170
           016B         0.393       0.480        0.384         0.665         0.198        0.424
            019         0.000       0.000        0.000         0.000         0.000        0.000
            020         0.000       0.023        0.000         0.000         0.000        0.005
           022B         0.010       0.004        0.001         0.033         0.104        0.030
            023         1.486       1.641        1.823         2.436         0.815        1.640
            024         4.169       10.525       5.246        15.949         8.105        8.799
            025         0.435       0.336        0.368         0.530         0.138        0.361
            026        15.396       17.650       17.733       31.020        12.522       18.864
            033         2.170       6.914        7.068        19.672         3.078        7.780
            034        13.232       18.295       15.290       28.111         7.803       16.546
            038         0.149       0.602        0.155         0.564         0.061        0.306
            041         0.132       0.682        0.461         0.878         0.223        0.475
            042         0.000       0.000        0.127         0.011         0.000        0.028
          Totals        45.244       63.822       58.466        116.238       36.578      64.070
                     ii. The interim condition utilizes CSO basin annual overflow data for 2012. Current
                          condition utilizes the CSO basin annual overflow data for year 2018. Future
                          conditions (2030) are based on all CSO control projects being complete. For the
                          future condition, each CSO basin will experience not more than 1 overflow event
                          based on a 20-year running average. The methodology used to estimate future
                          CSO basin overflows is as follows:
                              1) Utilizing the baseline average number of annual overflows per basin
                                  (previously established by the City for the period 2003-2012), Michael
                                  Baker calculated the probability of 1 overflow event per year occurring
                                  for each individual CSO basin by taking the reciprocal of the baseline
                                  number of annual overflows.




                                                                                                  Page 55
                                                                Dec GMV Re: Opposition to Pl MILs 000118
Case 2:15-cv-00201-SMJ              ECF No. 422-2            filed 01/28/20         PageID.22605 Page 63 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                                 2) The future overflow volume per CSO basin was calculated by multiplying
                                     the average baseline uncontrolled overflow volume (2003-2012) by the
                                     probability of overflow.
                             Based on the foregoing information, Table 15 provides a summary of actual CSO
                             overflows for the interim condition (2012), current condition (2018) and
                             projected overflows for the future condition (2030). Additionally, Table 15
                             provides the baseline annual number of overflows and overflow volumes for the
                             period 2003-2012 along with the calculated probability of overflows which are
                             used to calculate the future CSO annual overflows.

  TABLE 15. INTERIM, CURRENT, AND FUTURE CSO BASIN ANNUAL OVERFLOWS
                   Baseline             Baseline                                         CSOs (MG/Year)
       CSO                                                Probability of
                   Annual               Annual
      Outfall                                             Overflow per         Interim         Current         Future
                    No. of             Overflows
       No                                                   Year (%)3           (2012)         (2018)          (2030)3
                  Overflows1          (MG/Year)2
       002            0                   0.00                 0.0%              0.000          0.000           0.000
       006           27                   4.81                 3.7%              6.005          0.000           0.178
       007           11                   0.32                 9.1%              0.689          0.072           0.029
       010           10                   0.15                10.0%              0.300          0.000           0.015
       012           28                   3.50                 3.6%              4.953          0.000           0.125
       014           14                   0.11                 7.1%              0.053          0.008           0.008
       015            9                   0.20                11.1%              0.024          0.000           0.022
      016B            6                   0.21                16.7%              0.000          0.000           0.035
       019            0                   0.00                 0.0%              0.000          0.000           0.000
       020            0                   0.03                 0.0%              0.108          0.000           0.000
      022B            1                   0.03                100.0%             0.000          0.000           0.030
       023           16                   1.07                 6.3%              0.209          0.029           0.067
       024           24                   8.10                 4.2%             11.002          3.234           0.338
       025           22                   0.42                 4.5%              0.571          0.172           0.019
       026           24                  16.41                 4.2%             19.501         36.140           0.684
       033           25                   7.21                 4.0%             11.561          0.727           0.288
       034           19                  13.82                 5.3%             18.016          1.021           0.727
       038           10                   0.19                10.0%              0.075          0.000           0.019
       041           12                   0.39                 8.3%              0.340          0.000           0.033
       042            1                   0.02                100.0%             0.000          0.000           0.010
      Totals          --                 56.99                   --             73.407         41.403           2.627
    Notes:
    1. Baseline annual number of overflows based on average of overflow events per basin for the period 2003-2012 (City
        of Spokane 2015).
    2. Baseline annual overflows based on average of annual CSOs for the period 2003-2012 (City of Spokane 2015).
    3. Future projections are estimated by averaging the 2012 and 2016-2018 and multiplying the result by the probability
        of overflow. The probability of overflow in the future is calculated by taking 1 divided by the baseline annual
        overflows (2003-2012). This methodology allows for not more than 1 overflow per year per outfall.




                                                                                                                   Page 56
                                                                            Dec GMV Re: Opposition to Pl MILs 000119
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20     PageID.22606 Page 64 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

             e. CSO PCB Loading. CSO loading was determined as follows based on the period.
                     i. Baseline (2003 – 2011). CSO PCB loading was calculated for each of the CSO basins
                        by utilizing estimated PCB concentrations from Ecology (2011a) Table 39 for CSOs
                        7, 24A, 26, and 36, and Table 40 for remaining CSOs, along with the CSO basin
                        average overflows for the baseline period (2003-2007) from Bowdan Table 14 and
                        applying the equations listed in Bowdan ‘s Opinion 3.4.2.iii.
                    ii. Interim (2012), Current (2018) and Future (2030). CSO PCB loading was calculated
                        for each of the CSO basins by utilizing the RPWRF Plant Influent PCB arithmetic
                        mean concentrations for each period (interim, current, and future) summarized
                        in Table 13 and the CSO basin annual overflow volumes from Table 15 for the
                        respective periods and applying the equations listed in Bowdan ‘s Opinion
                        3.4.2.iii.
                   iii. CSO PCB loading equations are as follows:
                        PCB Load (lbs/yr) = Annual CSO (MG) x [PCB Conc (pg/L) / 1E09 (pg/mg)] x 8.345

                          PCB Load (mg/day) = PCB Load (lbs/year) x (1E06 mg/2.204 lbs) x (1 yr/365 days)

             f.   Calculated CSO PCB loads are summarized in Table 16 for the baseline (2003-2007) period
                  and Table 17 for the interim (2012), current (2018), and future (2030) periods. Total CSO
                  PCB loads for the baseline, interim, current, and future periods are calculated as
                  35.95 mg/day, 8.93 mg/day, 5.85 mg/day, and 0.37 mg/day, respectively. Based on the
                  City’s efforts to date, the continuing implementation of CSO controls has resulted in a
                  decrease of 83.7% in PCB loading to the Spokane River comparing the current to the
                  baseline condition. Furthermore, at the completion of the CSO elimination program,
                  projected CSO basin overflows will be greatly diminished resulting in an overall 99.0%
                  decrease in PCB load to the Spokane River when comparing the future and baseline
                  conditions.




                                                                                                  Page 57
                                                                 Dec GMV Re: Opposition to Pl MILs 000120
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20      PageID.22607 Page 65 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  TABLE 16. CSO AVERAGE DAILY PCB LOADS FOR BASELINE (2003-2007)
                                              Baseline CSOs (2003-2007)
             CSO Outfall No                      Est. PCB Conc
                                Avg CSOs (MG)                         PCBs (mg/day)
                                                     (pg/L)
                   002              0.000            23,000              0.0000
                   006               4.821              23,000                   1.1502
                   007               0.273               2,490                   0.0070
                   010               0.193              23,000                   0.0460
                   012               3.180              23,000                   0.7587
                   014               0.173              23,000                   0.0413
                   015               0.170              23,000                   0.0405
                  016B               0.424              23,000                   0.1012
                   019               0.000              23,000                   0.0000
                   020               0.005              23,000                   0.0011
                  022B               0.030              23,000                   0.0073
                   023               1.640              23,000                   0.3913
                   024               8.799               2,560                   0.2336
                   025               0.361              23,000                   0.0862
                   026              18.864               3,380                   0.6613
                   033               7.780              23,000                   1.8561
                   034              16.546              177,000                 30.3762
                   038               0.306              23,000                   0.0730
                   041               0.475              23,000                   0.1133
                   042               0.028              23,000                   0.0066
                 Totals             64.070              54,100                   35.951




                                                                                                  Page 58
                                                                  Dec GMV Re: Opposition to Pl MILs 000121
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20       PageID.22608 Page 66 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  TABLE 17. CSO AVERAGE DAILY PCB LOADS FOR INTERIM, CURRENT, AND FUTURE
          CSO            Interim (2012)               Current (2018)             Future (2030)
         Outfall      CSOs          PCBs           CSOs          PCBs         CSOs         PCBs
          No          (MG)        (mg/day)         (MG)        (mg/day)       (MG)      (mg/day)
           002        0.000        0.0000          0.000        0.0000        0.000       0.0000
           006        6.005         0.7306         0.000        0.0000        0.178       0.0249
           007        0.689         0.0839         0.072        0.0102        0.029       0.0041
           010        0.300         0.0365         0.000        0.0000        0.015       0.0021
           012        4.953         0.6027         0.000        0.0000        0.125       0.0174
           014        0.053         0.0065         0.008        0.0012        0.008       0.0011
           015        0.024         0.0030         0.000        0.0000        0.022       0.0031
          016B        0.000         0.0000         0.000        0.0000        0.035       0.0049
           019        0.000         0.0000         0.000        0.0000        0.000       0.0000
           020        0.108         0.0131         0.000        0.0000        0.000       0.0000
          022B        0.000         0.0000         0.000        0.0000        0.030       0.0042
           023        0.209         0.0255         0.029        0.0041        0.067       0.0093
           024        11.002        1.3387         3.234        0.4565        0.338       0.0471
           025        0.571         0.0694         0.172        0.0242        0.019       0.0027
           026        19.501        2.3728        36.140        5.1019        0.684       0.0954
           033        11.561        1.4067         0.727        0.1026        0.288       0.0402
           034        18.016        2.1921         1.021        0.1441        0.727       0.1015
           038        0.075         0.0091         0.000        0.0000        0.019       0.0027
           041        0.340         0.0413         0.000        0.0000        0.033       0.0045
           042        0.000         0.0000         0.000        0.0000        0.010       0.0014
          Totals      73.407          8.932          41.403        5.845         2.627      0.3665
             g. RPWRF Treated Effluent PCB Loading. Treated Effluent PCB loads from the City-owned
                 and -operated RPWRF were calculated by first determining the estimated PCB removal
                 efficiencies in each treatment step as follows:
                       i. Primary Treatment. The City began implementing CEPT about 2011 as part of a
                          full-scale pilot test to determine the ability to enhance phosphorus removal. CEPT
                          involves the injection of alum at the headworks followed polymer addition at the
                          flow distribution box of the primary clarifiers. Pilot testing for the selected
                          membrane manufacturer concluded that CEPT must be maintained with alum
                          dosage between 40-50 mg/L in order to maintain the ability of the NLT membrane
                          system to achieve the TP TMDL of < 18 ppb (O’Connell et al. 2016). Furthermore,
                          based on pilot testing performed by Morris and Lester (1994), it was concluded
                          that the effectiveness of PCB removal through primary sedimentation in a
                          wastewater treatment plant averages about 45%.


                                                                                                   Page 59
                                                                  Dec GMV Re: Opposition to Pl MILs 000122
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20      PageID.22609 Page 67 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                      ii. Secondary Treatment. During PCB sampling as part of the early NLT pilot testing
                          performed by Esvelt Environmental Engineering (2014), the total PCB removal
                          efficiency through the combination of the primary and secondary treatment
                          trains at the existing RPWRF was found to range from about 90% to 93%. Actual
                          analysis of the PCB sampling data compiled in Bowdan Appendix H-1 for the
                          period 2001 through 2018 shows the arithmetic mean PCB removal efficiency
                          through the existing primary and secondary treatment trains is 94.4%, with 25th
                          and 75th percentile removals of 91.3% and 97.0% respectively.
                     iii. NLT Tertiary Treatment. During PCB sampling as part of the early NLT pilot testing
                          performed by Esvelt Environmental Engineering (2014), the total PCB removal
                          efficiency through the proposed NLT treatment train was found to average about
                          80% with a range of 73.4% to 98.8%. Based on the limited PCB testing and the
                          variable range of the PCB analytical results, this analysis uses a conservative NLT
                          removal efficiency of 70%.
                     iv. Estimated Secondary Bypass of the 50/75 MGD NLT. The 50/75 MGD NLT design
                          was selected using a net environmental benefit analysis as previously noted on
                          Bowdan’s Opinion 3 (paragraph 3.b). Because the NLT firm and peak capacities
                          are less than the 125 MGD primary and secondary treatment capacity, certain
                          wet weather and/or high Spokane River stage events could cause plant flow that
                          would exceed the capacity of the NLT. Under this condition secondary treated
                          effluent would bypass the NLT to disinfection and then discharge. This condition
                          is called Secondary Treated Bypass and is estimated to produce a volume
                          equivalent to about 1.0% of the average annual flow.
                      v. Estimated Secondary Bypass of the 81.7/125MGD NLT. The 81.7/125 MGD NLT
                          may be provided as part of a future expansion of the NLT. This expansion of the
                          NLT would allow the short-term peak capacity of the membrane system to match
                          the peak capacity of the primary and secondary system. If the 81.7/125 MGD NLT
                          expansion occurs, the Secondary Treated Bypass would be eliminated; therefore,
                          the volume equivalent would be reduced to 0%.
                     vi. RPWRF Average Flows. The baseline (2001-2007) condition average annual
                          influent flow to the RPWRF of 37.78 MGD is based upon the average flow of six
                          effluent samples and instantaneous flow rates collected in 2001, 2003 and 2004
                          as part of the Ecology PCB source assessment (2011a). It is noted that the average
                          flow rate during this period includes about 6.5 MGD of wastewater flow that since
                          2012 has been diverted to the County of Spokane wastewater treatment plan
                          (WWTP) (CH2MHill 2014a). The interim (2011-2012) condition average annual
                          influent flow to the RPWRF of 37.78 MGD is based on the average of recorded
                          monthly flows for the noted period. The current (2014-2018) average influent
                          flow of 31.47 MGD is based on the average of the instantaneous flows recorded
                          during approximately 50 PCB influent and effluent sampling events during the
                          period. The future (2030) conditions average annual influent flow rate is
                          projected as 36.5 MGD based on NLT design planning (CH2MHill 2014a).




                                                                                                    Page 60
                                                                  Dec GMV Re: Opposition to Pl MILs 000123
Case 2:15-cv-00201-SMJ           ECF No. 422-2      filed 01/28/20      PageID.22610 Page 68 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

             h. Using the foregoing estimated treatment efficiency information coupled with the
                respective average annual flow data and arithmetic mean influent PCB concentrations
                previously summarized in Table 13, the baseline, interim, current, and future PCB loadings
                from the RPWRF effluent discharge are summarized in Table 18. Total RPWRF effluent
                PCB loads for the baseline, interim, current, and future periods are calculated as
                194.6 mg/day, 102.7 mg/day, 77.5 mg/day, and 27.5 mg/day, respectively. Based on the
                City’s efforts to date, the continuing implementation of process improvements, such
                CEPT, to the RPWRF has resulted in PCB load reduction of 47.2% when comparing the
                interim and baseline conditions, and 60.2% when comparing the current and baseline
                condition. Furthermore, at the completion of the 50/75 MGD NLT project, the estimated
                reduction in PCB load will be 85.9% when comparing the future and baseline conditions.
                Expansion of the NLT to 81.7/125 MGD capacity would maximize total estimate reduction
                PCB load reduction to 86.3%.

  TABLE 18. RPWRF AVERAGE DAILY PCB LOADS
                                              Avg Influent Flow
                    Condition                                             Daily Load (mg/day)
                                                   (MGD)
          Baseline (2001-2007)                      37.78                        194.6
          Interim (2011-2012)                       37.28                        102.7
          Current Conditions (2014-
                                                    31.47                         77.5
          2018)
          Future Condition with 50/75
                                                     36.5                         27.5
          MGD NLT (2030)
          Future Condition with
          81.7/125 MGD NLT (Post                     36.5                         26.6
          2030)




                                                                                                  Page 61
                                                                  Dec GMV Re: Opposition to Pl MILs 000124
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20      PageID.22611 Page 69 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  Bowdan’s Opinion 4 - Due to City’s ownership of the CSS and
  RPWRF and the requirement that the City mitigate their
  contributions of PCBs, the City of Spokane will incur ongoing
  operation and maintenance costs starting at $942,610 annually
  to maintain maximum PCB removal through the Non-Critical
  Season. Over a 30-year analysis period, the City will incur a total
  present worth cost of $29,782,000 to provide operation and
  maintenance of the NLT through the Non-Critical Season.
     1. As stated in Bowdan’s Opinion 2, the City, as owner and operator of the CSS and RPWRF, is
        required to reduce and eliminate PCB discharges to the river. Furthermore, as stated in Bowdan’s
        Opinion 3, the City is required to construct and implement improvements to the CSS and RPWRF
        in order reduce and eliminate PCB discharges to the Spokane River.
            a. While it can be argued that the construction and installation of CSO controls within the
                City-owned and -operated CSS, coupled with construction of the 50/75 MGD NLT
                improvements to the City-owned and -operated RPWRF, are required to meet the WLAs
                of the Spokane River and Lake Spokane DO TMDL, it is imperative to note that continued
                operation of the CEPT and 50/75 MGD NLT will be required during the non-critical season
                to continue to remove PCBs to the lowest level attainable.
            b. The operation of the CEPT and NLT are not required to meet the DO TMDL during the non-
                critical season. Therefore, the additional operation and maintenance cost associated with
                continuing the operation of the CEPT and 50/75 MGD NLT during the 4-month non-critical
                season is an additional cost to the City that is directly related to the continuous reduction
                of PCB loads to the river from the RPWRF treated discharge.
     2. Michael Baker calculated the additional operational and maintenance (O&M) costs due to the
        continued operation of the CEPT and 50/75 MGD NLT. The O&M costs associated with the
        operation of the NLT include the following:
            a. Chemical dosing.
                       i. Coagulation. Alum is dosed ahead of the primary clarifiers for CEPT and after
                          secondary for coagulation aid for NLT. For the purpose of this cost analysis, only
                          costs associated with 25 mg/L Alum dosing to NLT are included.
                      ii. Enhanced Flux Maintenance. Sodium Hypochlorite, Sodium Hydroxide, Citric Acid,
                          and Sulfuric Acid are used for required enhanced flux maintenance (EFM) of the
                          NLT membrane. An EFM is performed once each membrane rack has processed
                          6.48 MG of water. Under the average flow rate of 33.2 MGD during the non-
                          critical season, a minimum of 5 membrane racks will undergo EFM daily.
                     iii. Recovery Clean. Sodium Hypochlorite, Sodium Hydroxide, and Citric Acid are used
                          to perform a recovery clean (as known as clean-in-place or CIP) of the
                          membranes. Each membrane rack (total of 16) will undergo at least 1 recovery
                          every 30 days.




                                                                                                    Page 62
                                                                  Dec GMV Re: Opposition to Pl MILs 000125
Case 2:15-cv-00201-SMJ           ECF No. 422-2         filed 01/28/20      PageID.22612 Page 70 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                       iv. Cleaning Solution Neutralization. At the conclusion of an EAM or CIP, the cleaning
                            solution may require neutralization before disposal. Sodium Bisulfite, Sodium
                            Hydroxide, and Sulfuric Acid are used for this purpose.
                        v. All chemical batches used to create the EFM and CIP chemical solution are based
                            on the use of 6,300 gallons per batch.
             b.   Electrical, Gas and Water Use. Electrical use was determined for the following major
                  equipment based on motor sizes, duty percent, and average hours of operation per day:
                         i. Membrane Feed Pumps
                        ii. Reverse Filtration (RF) Pumps
                       iii. CIP Circulation Pumps
                       iv. CIP Tank Heaters
                        v. EFM Tank Heater
                       vi. Neutralization Drain Pumps
                      vii. Air Compressors
                     viii. Air Blowers with Aftercooler Fans
                       ix. Backwash Recycle Pumps
                        x. Drum Screen Drives
                       xi. Flash Mixers
                      xii. Flocculator Drives
                     xiii. Screenings Transfer Pump
                     xiv. Drum Screen Spray Pumps
                      xv. Miscellaneous Electrical Loads - Small Motors
                     xvi. Miscellaneous Electrical Loads - Control and Devices
             c.   Building Energy Use. Building energy use for electrical and gas consumption (lighting,
                  ventilation, heating, air conditioning) was calculated based on the NLT building floor area
                  of 43,000 square feet using Energy Information Administration Table C19 - Electrical
                  Consumption, and Table C29 - Natural Gas Consumption. While a cost was computed for
                  this category, it is not included in the O&M cost development since the NLT building will
                  require this energy use whether or not the NLT equipment is operating during the non-
                  critical season.
             d.   Potable Water Use. Potable water is used to provide the make up water for EFM and CIP
                  chemical batches and for post chemical batch flushing. The water must be preheated for
                  the chemical batch solutions. Natural gas is used to heat the water from an average
                  temperature of 50 deg F to about 95 deg F. Water use for each EFM and CIP chemical
                  batch is 12,600 gallons (make-up and flush rinse); however only 6,300 gallons is required
                  to be heated per chemical batch.
             e.   Labor. The City will need to increase its labor force specifically to provide for the
                  operation, maintenance, and monitoring of the NLT. Proposed 2020 labor rates and
                  fringe benefits were provided by the City. Michael Baker calculated the burdened labor
                  rate by inclusion of fringe benefits and taxes for each labor classification as provided in
                  Appendix H-6. Michael Baker then selected applicable positions, classifications and step
                  levels necessary to attract the type of qualified staffing that will be necessary for the NLT.




                                                                                                       Page 63
                                                                    Dec GMV Re: Opposition to Pl MILs 000126
Case 2:15-cv-00201-SMJ          ECF No. 422-2         filed 01/28/20      PageID.22613 Page 71 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

                For the purpose of this analysis, a total of ten (10) new staffing positions will be necessary
                as follows:
                      i. Instrumentation Repair Technician: 2 total. This position is required to maintain,
                         calibrate, update and repair the instrumentation system, control panels, field
                         device, etc., that are used to measure, monitor, and control the various portions
                         of the new NLT equipment. This is a single shift position but will require
                         alternation of weekend and on-call work.
                     ii. Maintenance Mechanic: Two total. This position is required to maintain, adjust,
                         repair the new NLT mechanical equipment including pumps, drives, piping,
                         valves, blowers, compressors, fans, and other building mechanical equipment.
                         This is a single shift position but will require alternation of weekend and on-call
                         work.
                    iii. Plant Operator: Three total. This position is required for all three daily shifts.
                         Operators are certified positions responsible for overseeing and monitoring the
                         daily performance of the NLT and making necessary adjustments to ensure
                         compliance of the treated effluent with regulatory permit requirements. The NLT
                         will be required to be staffed by a Plant Operator at all times.
                    iv. Operations Laborer:          Two total. This position provides miscellaneous
                         maintenance and support to shift mechanics and performance of general labor
                         necessary to maintain the NLT facilities in good working order. This is a single shift
                         position but will require alternation of weekend and on-call work.
                     v. Chemist: One total. This position will be necessary to perform the range of new
                         analytical sampling and lab work to confirm that the water quality is within the
                         required effluent limits and prepare reporting for required compliance
                         monitoring. This position is single shift and does not anticipate weekend work.
     3. Based on the methodology and information provided in the foregoing discussion, the annual
        operation and maintenance was calculated by Michel Baker at $942,610 for the first year which
        is assumed to begin in 2020. The summary breakdown of the annual O&M cost is provided in
        Table 19. The detailed cost opinion is provided in Appendix H-4.

  TABLE 19. SUMMARY OF NLT OPERATION AND MAINTENANCE COSTS DURING NON-CRITICAL
  SEASON
                Cost Category                                                                  Cost
                Labor (Based on 10 new positions)                                           $386,200
                Electrical, Gas & Water                                                     $200,240
                Chemical Use                                                                $347,170
                Lab Analytical (PCB Monitoring)                                               $9,000
                Total O&M Cost (First Year)                                                 $942,610

     4. A 30-year life cycle cost (LCC) analysis was prepared by Michael Baker to quantify the present
        value of O&M costs to operate and maintain the NLT during the non-critical season over 30 years.
        The inflation factor for all categories except labor was set to 2.19% annually which is the average


                                                                                                       Page 64
                                                                   Dec GMV Re: Opposition to Pl MILs 000127
Case 2:15-cv-00201-SMJ         ECF No. 422-2         filed 01/28/20      PageID.22614 Page 72 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

         inflation rate over the past 20 years. The inflation rate for labor was set to 2.5% annually to
         slightly outpace the average rate of inflation. The discount rate for the present value analysis was
         set to match inflation at 2.19%. Based on the foregoing, the 30-year LCC yielded a present value
         cost of $29,782,000.

  Trapp’s Opinion 6 – City’s mitigation actions to reduce/eliminate
  PCB discharges from City-owned and -operated MS4, CSS, and
  wastewater treatment plant (RPWRF) will bring reduction of PCB
  loads from the City to the Spokane River and help to restore the
  beneficial uses impaired by PCBs.
     1. Total PCB load reduction from City’s mitigation actions is a sum of PCB load reductions from the
        City-owned and -operated MS4.
     2. City’s future mitigation actions of reduction/elimination of stormwater runoff, which were
        evaluated under the three scenarios, will reduce PCB loads from the City’s MS4. As presented in
        Trapp’s Opinion 5, the City will achieve PCB load reduction by reducing/eliminating stormwater
        discharges from City’s MS4 to the river. Estimated daily PCB load in the baseline condition
        (2007) is 128.943 mg/day and estimated daily PCB load in the future conditions are 0 mg/day,
        0.0393 mg/day, and 0.0004 mg/day for the compliance scenarios 1, 2, and 3 respectively.
        Therefore, potential future PCB load reductions are 128.943 mg/day (100% reduction), 128.90
        mg/day (over 99.96% reduction), and 128.94 mg/day (over 99.99% reduction) under the
        compliance scenarios 1, 2, and 3.
     3. In addition to these load reductions, the City’s future mitigation measures of
        reducing/eliminating stormwater discharges under the MS4 compliance scenarios 1 and 3 will
        result in an outcome equivalent to treating stormwater discharge to the current PCB HHC of 7
        pg/L. Furthermore, the City’s future mitigation measures under all three scenarios will result in
        an outcome equivalent to treating stormwater discharges to the old PCB HHC of 170 pg/L.
            a. Estimate annual PCB load in the future conditions are 0 mg/year, 14.35 mg/year, and
                 0.16 mg/year for the MS4 compliance scenarios 1, 2, and 3 respectively. PCB annual
                 target loads to meet the current and old PCB HHC (7 pg/L and 170 pg/L) are 7.6 mg/year
                 and 183.4 mg/year respectively. The target loads are PCB loads that the City’s MS4
                 would discharge to the river if PCBs in the stormwater could be reduced to the levels of
                 the current and old HHC. The target loads were calculated using the current stormwater
                 discharges presented in Table 8 and the PCB HHC. The PCB loads of the scenarios 1 and
                 3 are smaller than the 7 pg/L-target load and the PCB loads of all three scenarios are
                 smaller than the 170 pg/L-target load (Table 20).

  TABLE 20. PCB ANNUAL LOADS OF THE FUTURE CONDITIONS UNDER THE MS4 COMPLIANCE
  SCENARIOS AND ANNUAL TARGET LOADS FOR THE CURRENT PCB HHC (7 PG/L) AND THE OLD
  PCB HHC (170 PG/L)
                Future Condition Load (mg/year)                  Target Load for       Target Load for
                                                                     7pg/L                170pg/L
          Scenario 1      Scenario 2        Scenario 3             (mg/year)             (mg/year)



                                                                                                    Page 65
                                                                  Dec GMV Re: Opposition to Pl MILs 000128
Case 2:15-cv-00201-SMJ          ECF No. 422-2         filed 01/28/20     PageID.22615 Page 73 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

               0             14.35             0.16                    7.6                  183.4


             b. As presented in Trapp’s Opinion 5.3.g and 5.11, only the MS4 compliance scenario 1 will
                 allow the City to fully comply with the current HHC because the receiving water already
                 exceeds the current HHC and no feasible technology is available to reduce PCBs in
                 stormwater to the level of the current HHC.
     4. MS4 PCB load reduction between the baseline condition (2007) and the future condition is
        186.84 mg/day (89.92%): Table 20. For the future condition, the compliance scenario 2 and the
        2030 projection were used for MS4 for the comparison purpose.
     5. As presented in Bowdan’s Opinion 3, the City will achieve PCB load reduction from City’s CSOs by
        installing CSO controls that will significantly reduce the frequency and volume of overflows and
        divert flows to the RPWRF for treatment. The result of the City’s effort is the significant reduction
        of CSOs to the Spokane River by the storage and release of CSOs to the interceptor system and
        treatment at the RPWRF. Estimated PCB load from City’s CSOs in the 2003-2007 baseline is 35.95
        mg/day and estimated PCB load from the City’s CSOs in the 2030 Projection is 0.37 mg/day.
        Therefore, future PCB load reduction is 35.58 mg/day (99.0% reduction).
     6. As presented Bowdan’s Opinion 3, the City will achieve PCB load reduction from the City’s RPWRF
        by: 1) completing construction of improvements that will increase capacity of the primary and
        secondary treatment systems from 100 MGD to 125 MGD; 2) installation of the new tertiary
        membrane treatment system (NLT); and 3) performing year-round CEPT to maintain PCB removal
        efficiencies through primary, secondary, and NLT treatment phases during the both the critical
        and non-critical seasons. Estimated PCB load in treated effluent from City’s RPWRF in the baseline
        2001-2007 is 194.6 mg/day and estimated PCB load in 2030 Projection with 50/75 MGD NLT and
        Post 2030 Projection with 83/125 MGD NLT is 27.5 mg/day and 26.6 mg/day respectively.
        Therefore, future PCB load reductions are 167.1 mg/day (85.9 % reduction) and 168.0 mg/day
        (86.3 % reduction).




                                                                                                    Page 66
                                                                  Dec GMV Re: Opposition to Pl MILs 000129
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20    PageID.22616 Page 74 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  4. REFERENCES
  Alta Environmental. 2017. PCB Delineation Sampling Doors and Windows Replacement Project. Santa
          Monica, CA: Santa Monica-Malibu Unified School District.

  ATSDR (Agency for Toxic Substances and Diseases Registry Department of Health and Human Services,
         Public Health Service Agency for Toxic Substances and Disease Registry). 2000. Public Health
         Statement Polychlorinated Biphenyls (PCBs).

  BASMAA (Bay Area Stormwater Management Agencies Association), 2017. Guidance to San Francisco Bay
       Area Local Agencies for Reducing Polychlorinated Biphenyls (PCBs) and Mercury in Municipal
       Stormwater Runoff. May 2017.

  Brown and Caldwell. 2019. Application for Individual Discharger Variance. Spokane, WA: Spokane County.

  CH2MHill 2013. CSO Plan Amendment Final. Spokane, WA: City of Spokane.

  ———. 2014a. Riverside Park Water Reclamation Facility NLT Engineering Report/Wastewater Facilities
       Plan Amendment No. 3. Spokane, WA: City of Spokane.

  ———. 2014b. Integrated Clean Water Plan Final. Spokane, WA: City of Spokane.

  ———. 2015. Riverside Park Water Reclamation Facility NLT Project Definition Report. Spokane, WA: City
       of Spokane.

  City of Spokane. 2007. Design Standards. Spokane, WA: Department of Engineering Services. February
         2007.

  ———. 2013. Combined Sewer Overflow Annual Report – FY 2012 NPDES Permit No. WA-002447-3.
       Spokane, WA: City of Spokane Wastewater Management.

  ———. 2014a. Integrated Clean Water Plan. Spokane, WA: City of Spokane. December 2014.

  ———. 2014b. 2014 Annual Report: Adaptive Management Plan for Reducing PCBs in Stormwater
       Discharges. Spokane, WA: Wastewater Management Department. June 2014.

  ———. 2015a. PCBs in Municipal Products Revised. Spokane, WA: Wastewater Management Department.
       July 21, 2015.

  ———. 2015b. Combined Sewer Overflow Annual Report – FY 2014 NPDES Permit No. WA-002447-3.
       Spokane, WA: City of Spokane Wastewater Management.

  ———. 2016a. Combined Sewer Overflow Annual Report – 2015. Spokane, WA: Department of Ecology
       Eastern Washington Office.

  ———. 2016b. Toxics Management Plan. Spokane, WA: City of Spokane.

  ———. 2017. Combined Sewer Overflow Annual Report – 2016. Spokane, WA: City of Spokane.




                                                                                                Page 67
                                                                Dec GMV Re: Opposition to Pl MILs 000130
Case 2:15-cv-00201-SMJ           ECF No. 422-2        filed 01/28/20     PageID.22617 Page 75 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  ———. 2018. Combined Sewer Overflow Annual Report- 2017. Spokane, WA: Water Quality Improvement
       Program. September 29, 2018.

  ———. 2019a. City of Spokane Stormwater Management Program (SWMP). Spokane, WA: Wastewater
       Management Department. March 2019.

  ———. 2019b. “Storm Water Inlet.” City of Spokane Open GIS Data. Accessed July 1, 2019. https://data-
       spokane.opendata.arcgis.com/datasets/storm-water-inlet

  ———. 2019c. City of Spokane Variance Application Washington State Human Health Water Quality
       Standard for Total Polychlorinated Biphenyls: Riverside Park Water Reclamation Facility. Spokane,
       WA: City of Spokane Public Works. April 29, 2019.

  ———. 2019d. “What are PCBs?” Public works & Utilities-Spokane City. Accessed July 1, 2019.
       https://my.spokanecity.org/publicworks/wastewater/pcbs/

  ———. 2019e. “Landuse.” City of Spokane Open GIS Data. Accessed July 30, 2019. https://data-
       spokane.opendata.arcgis.com/datasets/landuse.

  ———. 2019f. “Stormwater Inlet.” City of Spokane Open GIS Data. Accessed July 1, 2019. http://data-
       spokane.opendata.arcgis.com/datasets/storm-water-inlet.

  ———. 2019g. Combined Sewer Overflow Annual Report – 2018. Spokane, WA: City of Spokane.

  Christie, R. M. 2014. Alternatives for elimination of polychlorinated biphenyls (PCBs) in pigments used for
           printing inks and architectural paints. Olympia, WA: Washington State Department of Ecology.
           February 2014.

  DeLacy Consulting, LLC, 2015. Infrastructure Valuation-City of Spokane. Chicago, IL. April 9, 2015.

  Dilks, D., 2019. Expert Opinion Report of D. Dilks, City of Spokane v. Monsanto Company, et al.

  DOH (Washington State Department of Health). 2007. Evaluation of PCBs, PBDEs and Selected Metals in
        the Spokane River, Including Long Lake Spokane, Washington. Olympia, WA: Office of
        Environmental Health Assessments. August 28, 2007.

  ———. 2009. Spokane River Fish Advisory. June 2009.
       https://www.doh.wa.gov/portals/1/Documents/Pubs/334-164.pdf.

  ———. 2019. “Fish Consumption Advisories in Washington State.” Accessed June 28, 2019.
      https://www.doh.wa.gov/DataandStatisticalReports/HealthDataVisualization/fishadvisory

  Ecology (Department of Ecology, State of Washington). 2011a. Spokane River PCB Source Assessment
         2003-2007. Publication No. 11-03-013. Olympia, WA: Environmental Assessment Program. April
         2011.

  ———. 2011b. NPDES Waste Discharge Permit No. WA‐002447‐3. Olympia, WA: Washington Department
       of Ecology. Issued July 1, 2011.




                                                                                                    Page 68
                                                                   Dec GMV Re: Opposition to Pl MILs 000131
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20    PageID.22618 Page 76 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  ———. 2014a. Polychlorinated Biphenyls (PCBs) in General Consumer Products. Olympia, WA: Washington
       Department of Ecology.

  ———. 2014b. Eastern Washington Phase II Municipal Stormwater Permit: National Pollutant Discharge
       Elimination System and State Waste Discharge General Permit for Discharges from Small
       Municipal Separate Storm Sewers in Eastern Washington. Olympia, WA: Department of Ecology.
       July 1, 2014.

  ———. 2016. National Pollutant Discharge Elimination System Waste Discharge Permit No. WA0024473.
       June 30, 2016 Public Review Draft. Olympia, WA: Ecology.

  ———. 2018. “Re: The Petition to reconsider Washington’s Human Health Water Quality Criteria and
       Implementation Tools.” Response letter to USEPA. August 7, 2018.

  ———. 2019a. “Washington State Water Quality Assessment: 303(d)/305(b) List.” Current Water Quality
       Assessment. Accessed July 15, 2019.
       https://appstest.ecology.wa.gov/approvedwqa/ApprovedSearch.aspx.

  ———. 2019b. “Toxics Cleanup Program Web Reporting.” All Cleanup Sites in Washington State. Accessed
       July 1, 2019.
       https://apps.ecology.wa.gov/tcpwebreporting/reports/cleanup/all?CityZip=Spokane&Contamin
       antType=Polychlorinated%20biPhenyls%20(PCB)&SortDir=asc&SortField=SiteName.

  ———. 2019c. “Ecology objects to EPA’s attempt to roll back clean water rule in Washington.”
       Department of Ecology News, April 15. https://ecology.wa.gov/About-us/Get-to-know-
       us/News/2019/April-10-Ecology-objects-to-EPA-s-attempt-to-rollb.

  ———. 2019d. “Re: EPA’s Intention to Reconsider Washington State’s Water Quality Standards for Human
       Health Criteria.” Response letter to USEPA. May 7, 2019.

  ———. 2019e. Eastern Washington State Phase II Municipal Stormwater Permit: National Pollutant
       Discharge Elimination System and State Waste Discharge General Permit for Discharges from
       Small Municipal Separate Storm Sewers in Eastern Washington. Olympia, WA: Department of
       Ecology. July 1, 2019.

  Erickson, Mitchell D., and Robert G. Kaley II. 2011. “Applications of polychlorinated biphenyls.”
          Environmental Science and Pollution Research (18): 135–151.

  Ervin, Keith. 2010. “PCB contamination found in King County Youth Services Center courthouse.” The
          Seattle Times, August 19. https://www.seattletimes.com/seattle-news/pcb-contamination-
          found-in-king-county-youth-services-center-courthouse/.

  Esvelt Environmental Engineering. 2014. Riverside Park Water Reclamation Facility Phosphorus Removal
          Pilot Study (P-Pilot) Volume I. Spokane, WA: City of Spokane.

  Ferguson, Bob. 2019. Attorney General, Washington State. Letter to Andrew R. Wheeler, United States
         Environmental Protection Agency Administrator. May 8, 2019.




                                                                                                Page 69
                                                                Dec GMV Re: Opposition to Pl MILs 000132
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20      PageID.22619 Page 77 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  Herrick, Robert. F., D. J. Lefkowitz, and G. A. Weymouth. 2007. “Soil Contamination from PCB-Containing
          Buildings.” Environmental Health Perspectives, 115 (2): 173–175.

  Klosterhaus, Susan, D. Yee, J.M. Kass, A. Wong, and L. McKee. 2011. PCBs in Caulk Project: Estimated Stock
          in Currently Standing Buildings in a San Francisco Bay Study Area and Releases to Stormwater
          during Renovation and Demolition. Oakland, CA: San Francisco Estuary Institute.

  ———. 2014. “Polychlorinated Biphenyls in the Exterior Caulk of San Francisco Bay Area Buildings,
       California, USA.” Environment International (66): 38–43.

  Larry Walker Associates, TDC Environmental LLC, and Ann Blake. 2006. PCB TMDL Implementation Plan
         Development. Clean Estuary Partnership. May 31, 2006.

  Limnotech. 2016. 2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane
         River. Ann Arbor, MI: Spokane River Regional Toxics Task Force. November 29, 2016.

  ———. 2019. 2018 Technical Activities Report: Continued Identification of Potential Unmonitored Dry
       Weather Sources of PCBs to the Spokane River. Spokane, WA: Spokane River Regional Toxics Task
       Force. March 27, 2019.

  Morris, Steven, and John. N. Lester. 1994. “Behavior and Fate of Polychlorinated Biphenyls in a Pilot
          Wastewater Treatment Plant”. Water Resources 28 (7): 1553-1561.

  McFarland, Victor A., and Joan U. Clarke. 1989. “Environmental Occurrence, Abundance, and Potential
         Toxicity of Polychlorinated Biphenyl Congeners: Considerations for a Congener-Specific Analysis”.
         Environmental Health Perspectives (81): 225-239.

  Munoz, Gabriela. 2007. “Processes that Inadvertently Produce PCBs.” Optimizing Contaminant
        Trackdown: Focusing on Wastewater Treatment Plants and Related Systems: 208-220. December
        2007. Accessed July 15, 2019. https://docplayer.net/34696136-Optimizing-contaminant-
        trackdown-focusing-on-wastewater-treatment-plants-and-related-systems.html

  NAVFAC (Naval Facilities Engineering Command). 2012. Technical Report TR-NAVFAC EXWC-EV-1302 a
        Handbook for Determining the Sources of PCB Contamination in Sediments. Port Hueneme, CA:
        Naval Facilities Engineering Command.

  Northwest Pulp & Paper Association et al. 2017. “Petition for Reconsideration of EPA’s Partial Disapproval
        of Washington’s Human Health Water Quality Criteria and Implementation Tools Submitted by
        the State of Washington on August 1, 2016, and Repeal of the Final Rule Revision of Certain
        Federal Water Quality Standards Applicable to Washington, 81 Fed. Reg 85,417” petition,
        February 21, 2017.

  O’Connell, Pete, Ming Chen Wu, Chad Bennett, and Jesse Campbell. 2016. City of Spokane’s Next Level
        Treatment Project Microfiltration Treatment of Pretreated Secondary Effluent Targeting
        Phosphorous Reduction. Corvalis, OR: CH2M.

  OEHHA (Office of Environmental Health Hazard Assessment). 2018. Health Advisory and Guidelines for
        Eating Fish from San Diego Bay (San Diego County). Oakland: OEHHH.


                                                                                                   Page 70
                                                                  Dec GMV Re: Opposition to Pl MILs 000133
Case 2:15-cv-00201-SMJ          ECF No. 422-2        filed 01/28/20     PageID.22620 Page 78 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  Pall Corporation. 2016. “Purchase Agreement.” Agreement No. P39500001-001. Spokane, WA: Spokane
          Riverside Park Water Reclamation Facility.

  Parsons. 2007. Spokane River PCB TMDL Stormwater Loading Analysis Final Technical Report. Olympia,
         WA: Washington Department of Ecology. December 2007.

  PW-SPOK-001 – PW-SPOK-2546

  Ramboll Environ US Corporation. 2016. 2016 Post-BMP, Post-Encapsulation Verification, and PCB
         Remediation Activity PCB Sampling for Malibu High School and Juan Cabrillo Elementary School.
         Santa Monica, CA: Santa Monica-Malibu Unified School District.

  San Francisco Estuary Institute. 2010. A BMP tool box for reducing Polychlorinated biphenyls (PCBs) and
         Mercury (Hg) in municipal stormwater. Oakland, CA: San Francisco Estuary Institute.

  Schnapf, Larry. n.d. “Consultant Unable to Escape NJ Contaminated Fill Case.” Accessed April 11, 2019.
         https://www.environmental-law.net/2012/10/31/consultant-unable-to-escape-nj-
         contaminated-fill-case/.

  Schug, Mike. 2019. City of Spokane, Information System Specialist. Email to Michael Trapp, Michael Baker
         International Water and Sediment Quality Department Manager. May 3, 2019.

  SMMUSD (Santa Monica-Malibu Unified School District). 2018. “Malibu High School Modernization
       Update: Management of Building Materials Underway.” Santa Monica-Malibu Unified School
       District News Release, January 18.

  Spokane County, City of Spokane, and City of Spokane Valley. 2008. Spokane Regional Stormwater
         Manual. April 2008.

  Spokane River Forum. 2019. “Spokane Riverkeeper serves City of Spokane notice over PCB discharges to
         Spokane River.” Spokane River Forum, December 2. Accessed July 1, 2019.
         https://spokaneriver.net/news/clean-up/spokane-riverkeeper-serves-on-city-of-spokane-over-
         pcb-discharges-to-spokane-river/

  Spokane Tribe of Indians. 2010. Spokane Tribe of Indians Surface Water Quality Standards. February 25,
         2010.

  Sundahl, M, E. Sikander, B. Ek-Olausson, A. Hjorthage, L. Rosell, M. Tornevall. 1999. “Determinations of
         PCB within a project to develop cleanup methods for PCB-containing elastic caulk used in outdoor
         joints between concrete blocks in buildings.” Journal of Environmental Monitoring 1 (4): 383–387.

  Task Force (Spokane River Regional Toxics Task Force). 2012. First Draft Work Plan.

  ———. 2015. Coordinated Response to EPA Regarding the Remand from Judge Rothstein. June 15, 2015.
       http://srrttf.org/wp-content/uploads/2015/05/SRRTTF-Work-Summary-FINAL-DRAFT-for-
       SRRTTF-6-8-2015.pdf.




                                                                                                 Page 71
                                                                 Dec GMV Re: Opposition to Pl MILs 000134
Case 2:15-cv-00201-SMJ         ECF No. 422-2        filed 01/28/20     PageID.22621 Page 79 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  Taylor, Scott., M. Barrett, M. Leisenring, N. Weinstein, and M. Venner. 2014. Long-Term Performance and
           Life-Cycle Costs of Stormwater Best Management Practices. National Cooperative Highway
           Research Program Report 792. Washington, D.C.: Transportation Research Board.

  USEPA (United States Environmental Protection Agency). 1976. PCBs in the United States - Industrial Use
         and Environmental Distributions. Washington, DC: Office of Toxic Substances. February 25, 1976.

  ———. 1992. “40 CFR Part 131.36 Toxics Criteria for Those States Not Complying with Clean Water Act
       Section 303(c)(2)(B).” December 22, 1992.

  ———. 2002. National Recommended Water Quality Criteria: 2002. National Service Center for
       Environmental Publications (NSCEP).

  ———. 2016. “Revision of Certain Federal Water Quality Criteria Applicable to Washington.” Federal
       Register       81          (228):        85417-85437.      November         28,        2016.
       https://www.federalregister.gov/documents/2016/11/28/2016-28424/revision-of-certain-
       federal-water-quality-criteria-applicable-to-washington.

  ———. 2017a. “Spokane Tribe of Indians Surface Water Quality Standards.” December 8, 2017.
       https://www.epa.gov/sites/production/files/2014-12/documents/spokane-tribe-wqs.pdf.

  ———. 2017b. “History of the Clean Water Act.” Accessed April 1, 2019. https://www.epa.gov/laws-
       regulations/history-clean-water-act.

  ———. 2018a. “Learn About Polychlorinated Biphenyls (PCBs).” Accessed April 2, 2019.
      https://www.epa.gov/pcbs/learn-about-polychlorinated-biphenyls-pcbs.

  ———.      2018b. “Bioaccumulation/Biomagnification Effects.” Accessed April 1, 2019.
         https://www.epa.gov/sites/production/files/documents/bioaccumulationbiomagnificationeffect
         s.pdf.

  ———. 2018c. “Hazardous Waste Cleanup: Boeing Plant 2, Tukwila, Washington.” Accessed April 1, 2019.
       https://www.epa.gov/hwcorrectiveactionsites/hazardous-waste-cleanup-boeing-plant-2-
       tukwila-washington#contaminants.

  ———. 2018d. “Stormwater Discharges from Municipal Sources” National Pollutant Discharge Elimination
       System (NPDES). Accessed April 4, 2019. https://www.epa.gov/npdes/stormwater-discharges-
       municipal-sources.

  ———. 2018e. “Re: Petition for Reconsideration of EPA’s Partial Disapproval of Washington’s Human
       Health Water Quality Criteria and Implementation Tools Submitted by the State of Washington
       on August 1, 2016, and Repeal of the Final Rule Revision of Certain Federal Water Quality
       Standards Applicable to Washington, 81 Fed. Reg 85,417.” Response letter to Counsel for Utility
       Water Act Group. August 3, 2018.

  ———. 2019a. “Posting an FDMS Docket without a Federal Register Notice: Posting EPA-HQ-OW-2015-
       0174 to Regulations.gov for Public Access.” March 20, 2019.




                                                                                                Page 72
                                                                Dec GMV Re: Opposition to Pl MILs 000135
Case 2:15-cv-00201-SMJ          ECF No. 422-2       filed 01/28/20     PageID.22622 Page 80 of 103
  Expert Opinion Report of J. Michael Trapp and Joel E. Bowdan III
  City of Spokane v. Monsanto Company, et al.

  ———. 2019b. “Re: The EPA’s Reversal of the November 15, 2016 Clean Water Act Section 303(c) Partial
       Disapproval of Washington’s Human Health Water Quality Criteria and Decision to Approve
       Washington’s Criteria.” Response letter to Ecology. May 10, 2019.

  Washington State. 2016. Water Quality Standards for Surface Waters of the State of Washington.
        Washington Administrative Code (WAC) Title 173: 173-201A. Updated January 2019.
        https://apps.leg.wa.gov/WAC/default.aspx?cite=173-201A.

  Zennegg, M, M. Kohler, J. Tremp, C. Seiler, S. Minder-Kohler, M. Beck, P. Lienemann, L. Wegmann, and P.
         Schmid. 2004. “Joint sealants, an overlooked diffuse source of polychlorinated biphenyls (PCB)-
         results of a nationwide study in Switzerland.” Organohalogen Compounds-Non-Thermal Sources
         and Source Inventories 66: 899-904.

  Deposition of Mike Coster

  Deposition of Marlene Feist

  Deposition of Lars Hendron




                                                                                                Page 73
                                                                Dec GMV Re: Opposition to Pl MILs 000136
Case 2:15-cv-00201-SMJ   ECF No. 422-2   filed 01/28/20   PageID.22623 Page 81 of 103




                                                  Appendix A CV of
                                                   J. Michael Trapp




                                                   Dec GMV Re: Opposition to Pl MILs 000137
Case 2:15-cv-00201-SMJ               ECF No. 422-2         filed 01/28/20        PageID.22624 Page 82 of 103




  Curriculum Vitae                                                                 5050 Avenida Encina, Suite 260

  John Michael Trapp, Ph.D.                                                        Carlsbad, CA 92008
  Project Manager                                                                  Tel. (760) 476-9193

  Education                                                                        Web: https://www.mbakerintl.com/

  Ph.D.      Marine Science and Water Quality, University of Miami, 2009
  M.S.       Chemistry, University of Miami, 2003
  B.S.       Biology and Chemistry, Florida Southern College, 2000

  Professional Experience
  Dr. Michael Trapp has extensive experience in environmental monitoring, sampling, chemical analysis, water quality
  data reporting, and over 18 years of experience in the field of stormwater during which he cultivated a vast working
  knowledge of regulation and policy. He has been responsible for the development and management of projects to
  meet local and regional water quality needs, and has supervised and trained technicians, undergraduates, and
  graduate students in regulatory laboratory and field quality control practices.

  Dr. Trapp’s research in the field of stormwater related sciences has resulted in numerous conference presentations
  and peer reviewed publications. As a result, he has been invited to lead multiple workshops on stormwater and
  monitoring at national and regional conferences.

  Experience
  Dr. Michael Trapp has acted as the Contract Manager, Project Manager (PM), Quality Assurance (QA) Manager, Chief
  Scientist, and/or Principal Review for the following ongoing or recent projects:

  Stormwater Regulatory Support
            Permit and Time Schedule Order Compliance Support for Metal Discharges - Southern California Edison
             Company
            San Onofre Nuclear Generating Station Permit Renewal - Southern California Edison Company
            Industrial General Permit Tenant Outreach California Industrial General Permit and Municipal Separate
             Storm Sewer System Requirements - Port of Los Angeles
            Los Peñasquitos Watershed Master Plan – City of San Diego
            La Pata Avenue Gap Closure Water Quality Management Plan - Orange County
            Trash Amendments Phase 1 Baseline Study Work Plan and Watershed Protection Program - San Diego
             County
            Total Maximum Daily Loads Development, Technical Feasibility of Implementation Plans, Liability
             Assessment, and Technical Report Review - Caltrans
            National Pollutant Discharge Elimination System Phase II Stormwater Regulation – Caltrans




                                                                           Dec GMV Re: Opposition to Pl MILs 000138
Case 2:15-cv-00201-SMJ            ECF No. 422-2           filed 01/28/20        PageID.22625 Page 83 of 103




        Municipal Separate Storm Sewer Systems Municipal Permit Assistance – Caltrans
        Stormwater Policy and Permit Support Services, Annual Stormwater Program Reporting – Caltrans
        State Parks Dust Control and Treatment Services - California Department of Parks and Recreation
        State Parks Surface Water and National Pollutant Discharge Elimination System Support Services -
         California Department of Parks and Recreation
        Peer Review and Professional Advising – Caltrans
        Facility Pollution Prevention Plans – Caltrans
        Municipal Waterways Maintenance Plan Support – City of San Diego
        Channel Maintenance Program – City of San Diego
        Watershed Assessment Management Plan Support – City of San Diego
        Stormwater Maintenance Program – City of San Diego
        Miramar Landfill Stormwater Implementation Plan – City of San Diego
        Stormwater Standards Manual Update – City of San Diego
        City Wide Pipe Assessment and Repair Support - City of San Diego
        Street Sweeping and Aerial Deposition Research - City of San Diego
        Street Sweeping Update to the Union City Best Management Practices Street Sweeping Program – City of
         Union City
        Alternative Compliance Program - City of San Diego
        Port of San Diego Trash Amendment Support - San Diego Unified Port District
        Stormwater Permit Implementation – Orange County
        Aerial Deposition Research - Port of Los Angeles
        Street Sweeping Research - Port of Los Angeles
        Water Quality Improvement Program - Port of Los Angeles
        Big Creek Powerhouse No. 1 Wastewater Treatment Plant Waste Discharge Requirements Permit -
         Southern California Edison Company

  Environmental Monitoring
        Assessment of Discharges of Contaminated Sediments into San Diego Bay - City of San Diego Economic
         Development.
             o    Campbell Shipyard Sediment Support and Monitoring - City of San Diego
             o    Tenth Avenue Marine Terminal Sediment Support and Monitoring - City of San Diego
             o    LHE Sediment Support and Monitoring - City of San Diego
             o    Continental Maritime Sediment Support and Monitoring - City of San Diego
        Monitoring and Assessment of Contaminated Sediment into San Diego Bay - Caltrans
        Areas of Special Biological Significance Monitoring, Six Caltrans Districts Statewide - Caltrans




                                                                        Dec GMV Re: Opposition to Pl MILs 000139
Case 2:15-cv-00201-SMJ           ECF No. 422-2          filed 01/28/20      PageID.22626 Page 84 of 103




        Wet Weather Municipal Separate Storm Sewer System National Pollutant Discharge Elimination System
         Outfall Monitoring - Port of Long Beach
        Malibu Creek Watershed Enhanced Watershed Management Program and Coordinated Integrated
         Monitoring Plan - Confidential Client
        Southern California Monitoring Coalition Low Impact Development Best Management Practices
         Effectiveness Study - San Bernardino County
        San Diego Regional Bacteria Reference Beach Special Study - Orange County
        Allied Garden Rain, Garden Best Management Practices Effectiveness Assessment, Water Quality
         Monitoring - City of San Diego Economic Development
        Cabrillo Heights Rain Garden Best Management Practices Effectiveness Assessment and Water Quality
         Monitoring - City of San Diego Economic Development
        La Pata Avenue Gap Closure Best Management Practices Effectiveness Monitoring – Orange County Public
         Works
        Camino Del Rio Best Management Practices Effectiveness Monitoring – City of San Clemente
        Staff Augmentation for Dry Weather Monitoring - Orange County Public Works
        Logan Heights Low Impact Development Design - City of San Diego
        Naval Training Center Boat Channel Phase III Sediment – City of San Diego
        Bacterial Total Maximum Daily Load Support - City of San Diego
        Jurisdictional Runoff Management Plan Annual Reporting - City of San Diego
        San Diego Unified Port District Best Management Practices Monitoring - San Diego Unified Port District
        Santa Ysabel and Santa Maria Creeks Nutrient Loading Study – County of San Diego
        Chesapeake Bay Total Maximum Daily Load Action Plan for Navy Installations – US Navy/NAVFAC
        Multimedia Environmental Compliance Support – US Navy/NAVFAC
        Stormwater Planning and Logistics Services - US Navy/NAVFAC
        Ocean Hills Country Club Groundwater Discharge Permitting - Ocean Hills Country Club Homeowners
         Association
        Ocean Beach Rain Events Monitoring - San Diego County
        Salt Lake City Stormwater Program Support - Utah Department of Transportation
        Piru Stormwater Capture Monitoring - Ventura County
        Water Quality Monitoring - City of San Diego Economic Development




                                                                     Dec GMV Re: Opposition to Pl MILs 000140
Case 2:15-cv-00201-SMJ            ECF No. 422-2           filed 01/28/20       PageID.22627 Page 85 of 103




  Expert Witness Experience
  Dr. Michael Trapp has given expert witness testimony in the case of City of San Diego v. Monsanto, et al.

  Past Project Experience
         Surf Monitoring for Regulatory Fecal Indicator Bacteria at Myrtle Beach and North Myrtle Beach, South
          Carolina
         Design, Construction, and Monitoring for Long Bay Hypoxia Consortium, Myrtle Beach and North Myrtle
          Beach, Horry County, Surfside, and Georgetown, South Carolina.
         Waccamaw River Ambient Water Quality Monitoring Program, Horry and Georgetown Counties, South
          Carolina.
         Development of a Pilot Investigative Approach to Remediate Bacterial Source Impairments Along the
          Grand Strand.
         Development of A Multi-Tracer Microbial Source Tracking Protocol Centering Around Host Specific QPCR
          Genetic Markers, Planning Assistance to States, Horry and Georgetown Counties, South Carolina - U.S.
          Army Core of Engineers.
         Development/Adoption of Microbial Source Tracking and Stormwater Management Tools To Remediate
          Bacterial Source Impairments Along the Grand Strand - Grand Strand, South Carolina Communities and
          USACE.
         National Oceanic and Atmospheric Administration National Estuarine Research Reserve System Science
          Collaborative - Determining the Role of Estuarine ‘Swashes’ on Water Quality Impairment along the Grand
          Strand of South Carolina: Impacts of Land Use and Stormwater Runoff, Horry and Georgetown Counties,
          South Carolina.
         Multi-Disciplinary Watershed Bacteria Source Tracking, Briarcliff Acres, South Carolina.
         GEOTraces Aerosol inter-comparison, Miami, Florida.
         BarDEx. II Barbados Dust Experiment, Barbados, West Indies.
         BarDEx. I Barbados Dust Experiment, Barbados, West Indies.
         P16 North, Global Ocean Repeat Hydrography Study, Tahiti, French Polynesia, Honolulu, Hawaii
         Florida Bay Carbonate and Trace Metal Study, Florida Keys.
         Bahamas Banks Carbonate and Whiting Study, Big Bahamas Banks, Bahamas.
         A16S Global Ocean Repeat Hydrography Study - Punta Arenas, Chile, Fortaleza, Brazil.
         A16N Cruise Global Ocean Repeat Hydrographic Study, Madeira, Portugal, Natal Brazil.
         Bahamas Banks Carbonate and Whiting Study, Big Bahamas Banks, Bahamas.

  Professional History
  Michael Baker International, Project Manager, 2014-Present

  Coastal Carolina University, Laboratory Director, Environmental Quality Lab, 2010-2014




                                                                        Dec GMV Re: Opposition to Pl MILs 000141
Case 2:15-cv-00201-SMJ              ECF No. 422-2           filed 01/28/20       PageID.22628 Page 86 of 103




  U.S. Environmental Protection Agency, SCEP Chemist, 2009- 2010, National Enforcement and Investigation Center

  University of Miami, Graduate Research Associate, 2002 – 2009

  Chemist Novartis / Cardinal, 2000-2002

  Honors and Awards
  Key to the City of New Port Richey, Florida - Community Service

  Maytag Fellowship in Chemistry, University of Miami

  SCEP Internship – EPA National Investigation and Enforcement Center

  Publications, Presentations                     and        Public       Outreach/Technical                Advising
  Presentations
  J.M. Trapp; F.J. Millero; J.M. Prospero. Trace metal deposition and iron solubility and speciation in tropical and
  subtropical precipitation. Marine Chemistry. (In Preparation 2013).

  J.M. Trapp; A. Dimkovikj. Empirical Relationships Between qPCR Based Host Specific Assays and Regulatory Fecal
  Indicator Bacteria in Fecal Matter. Env. Microbiology (In Preparation 2013).

  M.K. Curtis & J.M. Trapp. An investigation into the prevalence and quantification of Escherichia coli in drainage basin
  sediments and their role as a source of FIB entering Withers Swash, Myrtle Beach, SC, Env Microbiology. (2013).

  J.M. Trapp, and S. Libes, E.J. Burge, J. Wood. Use of Host Specific Microbial Source Tracking Data to Direct Point and
  Nonpoint Source Watershed Remediation Efforts. Proceeding of StormCon 2013, Aug 19-22, 2013. Myrtle Beach, SC
  USA. (2013)

  L.M. Zamora1, J.M. Prospero, D.A. Hansell, J.M. Trapp, Atmospheric P deposition to the subtropical North Atlantic:
  sources, properties, and relationship to N deposition. Journal of Geophysical Research-Atmospheres. (2012). DOI:
  10.1002/jgrd.50187

  J.M. Trapp, S. Libes, E. Burge. Application of qPCR Technologies in Stormwater Source Tracking and Determination
  of Host Contributions of Fecal Indicator Bacteria. Proceedings of the 2012 South Carolina Water Resources
  Conference, October 10-11, 2012, at the Columbia Metropolitan Convention Center. (2012)

  S. Libes, J.M. Trapp, S.K. Kindelberger, and D. Doremus (2012) Long Bay Hypoxia Monitoring Consortium.
  Proceedings of the 2012 South Carolina Water Resources Conference, October 10-11, 2012, at the Columbia
  Metropolitan Convention Center. (2012)

  J.M. Trapp, E. Burge, S. Libes, and A. Sturgeon; Use of qPCR Technologies in Stormwater Regulatory Quantification
  and Watershed Source Tracking of Fecal Indicator Bacteria. Proceeding of the South Carolina Environmental
  Conference, 9pp., March 10-14, 2012. Myrtle Beach, SC USA. (2012)

  L.M. Zamora, J.M. Prospero, D.A. Hansell, J.M. Trapp, A. Landolfi, A. Oschlies, F. Dentener Phosphorus stress induced
  by atmospheric deposition to the surface waters of the subtropical North Atlantic, SOLAS Newsletter, 13: 34-36,
  www.solas-int.org/news/newsletter/files/Issue13readonscreen.pdf. (2011).




                                                                          Dec GMV Re: Opposition to Pl MILs 000142
Case 2:15-cv-00201-SMJ              ECF No. 422-2           filed 01/28/20       PageID.22629 Page 87 of 103




  E. Breitbarth, E.P. Achterberg, M.V. Ardelan, A.R. Michael Baker, E. Bucciarelli, F. Chever, P.L. Croot, S. Duggen, M.
  Gledhill, M. Hassell, C. Hassler, L.J. Hoffmann, K.A. Hunter1, D.A. Hutchins, J. Ingri, T. Jickells, M.C. Lohan, M.C.
  Nielsdottir, G. Sarthou, V. Schoemann, J.M. Trapp, D.R. Turner, and Y. Ye. Iron biogeochemistry across marine
  systems at changing times conclusions from the workshop held in Gothenburg, Sweden (14–16 May 2008).
  Biogeosciences.(2010).

  Trapp, J.M., F.J. Millero, and J.M. Prospero. Trends in the solubility of iron in dust-dominated aerosols in the
  equatorial Atlantic trade winds: Importance of iron speciation and sources, Geochem. Geophys. Geosyst., 11,
  Q03014, doi:10.1029/2009GC002651. (2010).

  J.M. Trapp, J. Prospero, F.J. Millero. Temporal Variability of the Elemental Composition of African Dust Measured in
  Trade Wind Aerosols at Barbados and Miami. Marine Chemistry. doi:10.1016/j.marchem.2008.10.004 (2008),

  J.M. Trapp, F.J. Millero. The Oxidation of Iron (II) with Oxygen in NaCl Brines. Journal of Solution Chemistry. DOI
  10.1007/s10953-007-9192-8 (2007).

  J.M. Trapp, and S. Libes, E.J. Burge. Withers Swash Microbial Source Tracking Program. QAPP. 78p. US ACoE. (2012).

  E. Burge, J.M. Trapp, S. Libes. Report for Task 1: Genotypic tracer development. Planning Assistance to States Project:
  Stormwater Management Planning: Development of a Pilot Investigative Approach to Remediate Bacterial Source
  Impairments along the Grand Strand (2012)

  J.M. Trapp. Waccamaw River Water Quality Monitoring Program QAPP. 58p. SC-DHEC. (2011).

  F.J. Millero, T. Graham, M. Chanson, J.M. Trapp, B. West, P. Gibson and D.Pierrot, Global Ocean Repeat Hydrography
  Study: pH and Total Alkalinity Measurements in the North Pacific P16N February - March 2006, University of Miami
  Technical Report, RSMAS-2006-02, 50 pp. (2006).

  F.J. Millero, T. Graham, M. Chanson, W. Hiscock, J.M. Trapp and D. Pierrot, Global Ocean Repeat Hydrography Study:
  pH and Total Alkalinity Measurements in the South Atlantic A16S January – February 2005, University of Miami
  Technical Report, No. RSMAS-2005-04. (2005).

  F.J. Millero, T. Graham, X. Zhu, W. Hiscock, J.M. Trapp, D. Valdes and V. Koehler, Global Ocean Repeat Hydrographic
  Study: pH and Total Alkalinity Measurements in the North Atlantic (A16N Cruise June - August 2003), University of
  Miami Technical Report, No. RSMAS-2004-05. (2004).

  J. M Trapp. Application of Host Specific Tracers to Microbial Source Tracking Programs in Tidal Creek watersheds
  and Stormwater Drainage Basins. 12th Annual Headwaters to Ocean (H2O) May 27-29, 2014, San Diego, CA. Invited
  Speaker.

  Libes, S., E.J. Burge, J.M. Trapp. Building local capacity for microbial source tracking in the Myrtle Beach Urbanized
  Area. 2014 Water Microbiology Conference: Microbial contaminants from watersheds to human exposure. May 5-7
  2014, Chapel Hill, NC. Oral presentation.

  Dimkovikj A., J.M. Trapp. A Comparison of the Relationship Between Regulatory Fecal Indicator Bacteria and Host
  Specific Genetic qPCR markers in Common Fecal Pollution. Poster presentation.




                                                                          Dec GMV Re: Opposition to Pl MILs 000143
Case 2:15-cv-00201-SMJ              ECF No. 422-2          filed 01/28/20        PageID.22630 Page 88 of 103




  Burge, E.J., J. M Trapp, S.M. Libes, and J. Wood. Development of a collaborative tool for identification of fecal
  bacteria sources in coastal waters. 22nd Biennial Conference of the Coastal and Estuarine Research Federation.
  November 3 – 7 2013 San Diego, CA. Oral presentation.

  J.M. Trapp, and S. Libes, E.J. Burge, J. Wood. Use of Host Specific Microbial Source Tracking Data to Direct Point and
  Nonpoint Source Watershed Remediation Efforts. StormCon 2013, Aug 19-22 2013. Myrtle Beach, SC USA. Oral
  presentation.

  J.M. Trapp. How the Myrtle Beach Urbanized Area Used its Collaborative Education Outreach Program to Develop
  Water Quality Monitoring to Meet NPDES Phase II Stormwater Requirements - Multiple Tracer Microbial Source
  StormCon 2013, Aug 19-22 2013. Myrtle Beach, SC USA. Oral presentation and panel discussion.

  M.K. Curtis, and J.M. Trapp Examining drainage basin sediments as an additional source of microbial contamination
  within the Withers Swash drainage basin, Myrtle Beach, SC. South Carolina Environmental Conference. March 10 -
  12, 2013. Myrtle Beach, SC. Oral presentation.

  J.M. Trapp, S. Libes, E.J. Burge, J. Wood and S. Adera. Use of Host Specific Fecal Indicator Bacteria Microbial Source
  Tracking Data to Suggest Remediation Efforts in Withers Swash, Myrtle Beach, SC. South Carolina Environmental
  Conference. March 10 -12, 2013. Myrtle Beach, SC. Oral presentation.

  S.A. Kindelberger, D.R. Doremus, S.M. Libes, J.M Trapp. New Approaches to Terrestrial-based Ocean Monitoring
  Platforms. ASLO 2013 Aquatic Sciences Meeting. 17-22 February 2013. New Orleans, Louisiana. Oral presentation.

  Mickey, R.C., Xu, K, Libes, S., Trapp, J.M. A Study of Resuspended Material Along Sediment -Water Iinterface on the
  Texas-Louisiana Continental Shelf Using Gust Erosion Microcosm System. ASLO 2013 Aquatic Sciences Meeting. 17-
  22 February 2013. New Orleans, Louisiana. Oral presentation.

  J.M. Trapp, S. Libes, E. Burge. Application of qPCR Technologies in Stormwater Source Tracking and Determination
  of Host Contributions of Fecal Indicator Bacteria. Proceedings of the 2012 South Carolina Water Resources
  Conference, October 10-11, 2012, at the Columbia Metropolitan Convention Center. Oral presentation.

  M.K. Curtis, J.M. Trapp An investigation into the prevalence, quantity, and survival of Escherichia coli in stormwater
  basin sediments of Withers Swash Myrtle Beach, SC. Proceedings of the 2012 South Carolina Water Resources
  Conference, October 10-11, 2012, at the Columbia Metropolitan Convention Center. Poster presentation.

  S. Libes, J.M. Trapp, S.K. Kindelberger, and D. Doremus. Long Bay Hypoxia Monitoring Consortium. Proceedings of
  the 2012 South Carolina Water Resources Conference, October 10-11, 2012, at the Columbia Metropolitan
  Convention Center. Oral presentation.

  S. Libes, J.M. Trapp, and S. Kindelberger. Deployment of Data Sondes from Fishing Piers To Monitor Nearshore
  Hypoxia in Long Bay, South Carolina. 2012 National Water Quality Monitoring Conference. April 30 – May 4 2012.
  Portland, Oregon. Oral presentation.

  J.M. Trapp, E. Burge, S. Libes, and A. Sturgeon; Use of qPCR Technologies in Stormwater Regulatory Quantification
  and Watershed Source Tracking of Fecal Indicator Bacteria, South Carolina Environmental Conference, March 10-14
  2012. Myrtle Beach, SC USA. Oral presentation.

  J.M. Trapp, S. Libes, and S. Kindelberger. Nearshore Hypoxia in the Coastal Waters of Long Bay, South Carolina;
  TOS/ASLO/AGU Ocean Sciences Meeting, February 20-24 2012., Salt Lake City, UT, USA. Poster presentation.




                                                                         Dec GMV Re: Opposition to Pl MILs 000144
Case 2:15-cv-00201-SMJ               ECF No. 422-2           filed 01/28/20        PageID.22631 Page 89 of 103




  J.M. Trapp, S. Libes; Building a Water Quality Consortium in the Grand Strand of Northeastern South Carolina and
  South Eastern North Carolina; Oral presentation, TOS/ASLO/AGU Ocean Sciences Meeting, February 20-24 2012.,
  Salt Lake City, UT, USA. Oral presentation.

  L.M. Zamora, D.A. Hansell, J.M. Prospero, and J.M. Trapp; Atmospheric Phosphorus Deposition to the Subtropical
  North Atlantic: Sources, Properties, and Relationship to Nitrogen Deposition; ASLO Aquatic Sciences Meeting, 13-18
  February 2011, San Juan, Puerto Rico, USA. Oral presentation.

  R. Karkowski, S.M. Libes, J.M. Trapp ; A Multi-Disciplinary Watershed-Based Approach to Bacteria Source Tracking
  Within the Grand Strand of South Carolina. SC Water Resources Conference. Columbia, SC. October, 2010. Oral
  presentation.

  K. Semon, V. Paul, M. Clementz, J.M. Trapp, L.-A. Hayek. Tracing Sources and Patterns in Cyanobacteria Bloom
  Impacts on Belizean and South Florida. Benthic Communities. 38 th annual Benthic Ecology Meeting. Corpus Christi,
  TX. March 4-7, 2009. Oral presentation.

  J.M. Trapp, J. Prospero, F.J. Millero. Factors effecting iron solubility and speciation in aerosols collected in Barbados
  on summer trade winds. Marine iron biogeochemistry across marine systems at changing times Workshop.
  University of Gothenburg, Sweden. 14 -16 May 2008. Poster presentation.

  K. Semon, V. Paul, M Clementz, J.M. Trapp, K. Arthur. Evaluation of Biotic and Abiotic Factors that Facilitate and
  Maintain Cyanobacteria Blooms and Phase Shifts in Coral Communities. The 11th International Coral Reef
  Symposium, Fort Lauderdale, Florida, July 7-11, 2008. Oral presentation.

  J.M. Trapp, F.J. Millero, J. Prospero. Trace metal concentration in Trade Wind aerosols collected over Barbados and
  Miami. 2007. Eos Trans. AGU, 88(52), Fall Meeting. San Francisco, CA USA December 2007. Poster presentation.

  J.M. Trapp, F.J. Millero. The oxidation of Iron(II) with oxygen in NaCl brines. ACS, Chemical Science Symposium. Nova
  Southeastern University, Fort Lauderdale 2005. Poster presentation.

  J.M. Trapp. Sources and Factors affecting aerosol Nutrient and Trace Metal Deposition. Invited Speaker: Smithsonian
  Institute, Marine Science Network. Ft Pierce, FL. March 13, 2009.

  J.M. Trapp. Atmospheric Aerosols: Production, Transport, and Deposition. Invited speaker: Chemistry Lecture Series.
  Humboldt State University, February 1, 2008

  J.M. Trapp. Interview. WMBF & WPDE. Deployment of hypoxia water quality sensors at Cherry Grove Pier. North
  Myrtle Beach, SC July, 2012

  J.M Trapp, Libes, S., E. Burge. Preliminary and Ongoing Microbial Source tracking results from Wither Swash Myrtle
  Beach, SC. US-ACOE Stakeholders meeting. August, 1 2012.

  Libes, S., J.M. Trapp. Source Tracking of Pollutant Bacteria using qPCR: Preliminary findings & Projects
  underway. Invited presentation. Horry County Stormwater Advisory Board May 29 2012 Conway, SC.

  J.M Trapp, Libes, S., Source Tracking of Pollutant Bacteria using qPCR: Preliminary findings & Projects underway.
  Invited presentation. Coastal Waccamaw Stormwater Education Consortium. June 9, 2011, Conway, SC.




                                                                           Dec GMV Re: Opposition to Pl MILs 000145
Case 2:15-cv-00201-SMJ              ECF No. 422-2          filed 01/28/20       PageID.22632 Page 90 of 103




  Libes, S., E. Burge, and J.M. Trapp Development of genotypic tracers of pollutogen sources for northeastern South
  Carolina. Invited presentation to Horry County Stormwater Advisory Board, April 26, 2011, Conway, SC

  J.M. Trapp. Update on Regulatory FIB change from Fecal Coliforms to e. coli. Invited presentation. Coastal
  Waccamaw Stormwater Education Consortium. December 8, 2010, Conway, SC.

  Teaching Experience
          Lecturer of Marine Science, Coastal Carolina University, 2010- 2014
          Graduate Student / Teaching Assistant, University of Miami, 2002-2010
          Adjunct Professor, Miami Dade College, 2004 – 2007

  Specialized Experience
          NOAA NEERs, Determining the role of estuarine ‘swashes’ on water quality impairment along the Grand
           Strand of South Carolina: Impacts of land use and Stormwater runoff. Myrtle Beach, SC, September 2010-
           December 2013.
          Multi-Disciplinary Watershed Bacteria Source Tracking. Briarcliff Acres, SC, 2010
          GEOTraces, Aerosol Inter-comparison, Miami, Florida, September 2008.
          BarDEx. Barbados Dust Experiment. Barbados, West Indies. July –September 2008.
          BarDEx. Barbados Dust Experiment. Barbados, West Indies. August –September 2007.
          P16 North, Global Ocean Repeat Hydrography Study. Tahiti, French Polynesia – Honolulu, Hawaii.
           February - March 2006,
          Florida Bay Carbonate and Trace Metal Study. Florida Keys. August 2005
          Bahamas Banks Carbonate and Whiting Study. Big Bahamas Banks, Bahamas. May 2005
          A16S Global Ocean Repeat Hydrography Study, Punta Arenas, Chile – Fortaleza. Brazil. January – February
           2005
          A16N Cruise Global Ocean Repeat Hydrographic Study. Madeira, Portugal – Natal Brazil. June - August
           2003
          Bahamas Banks Carbonate and Whiting Study. Big Bahamas Banks, Bahamas. May 2003

  Professional Affiliations
  American Chemical Society (ACS)

  American Geophysical Union (AGU)

  California Stormwater Quality Association (CASQA)

  Lambda Chi Alpha Fraternity

  Sigma Xi Scientific Research Society

  Water Environment Federation (WEF)




                                                                         Dec GMV Re: Opposition to Pl MILs 000146
Case 2:15-cv-00201-SMJ   ECF No. 422-2   filed 01/28/20   PageID.22633 Page 91 of 103




                                                  Appendix B CV of
                                                  Joel E. Bowdan III




                                                   Dec GMV Re: Opposition to Pl MILs 000147
Case 2:15-cv-00201-SMJ               ECF No. 422-2            filed 01/28/20      PageID.22634 Page 92 of 103




  Curriculum Vitae                                                                9755 Clairemont Mesa Boulevard

  Joel E. Bowdan III, P.E.                                                        San Diego, CA 92124
  Technical Manager                                                               Tel. (858) 614-5000

  Education                                                                       Web: https://www.mbakerintl.com/

  B.S.       Civil Engineering, Lawrence Technological University, 1993

  Professional Licenses
  Professional Engineer – Civil, Michigan, 1997 – Present
  Professional Engineer – Civil, California, 2007 - present

  Professional Experience
  Mr. Joel Bowdan is an experienced registered professional civil engineer with more than 26 years of experience in
  planning and design of water and wastewater infrastructure including pipelines, lift stations, booster stations,
  production wells, storage tanks, treatment facilities, and combined sewage overflow elimination facilities.
  Mr. Bowdan is responsible for project management, design supervision, contract administration, client interaction
  and development, and personnel management. His expertise includes complex pumping and piping system layout,
  hydraulic design, groundwater supply and treatment design, brackish water reverse osmosis membrane
  desalinization design, electrodialysis reversal treatment for disinfected tertiary treated reuse water, alternative
  treatment for cooling tower systems, other process related design, and construction phase assistance including start-
  up and operation of pumping and treatment facilities. Mr. Bowdan coordinates all engineering support disciplines
  (civil, architectural, structural, process, mechanical, electrical, and I&C) during project design and construction
  phases.

  In addition to his expansive, real-world design experience, Mr. Bowdan has also prepared numerous technical
  memoranda, feasibility studies, and preliminary design reports to examine best available treatment technologies for
  various water and wastewater related industrial and municipal projects.

  Experience
  Mr. Bowdan has acted as the Project Manager (PM), Quality Assurance (QA) Manager, Project Engineer (PE) and/or
  Designer of Record (DOR) for the following ongoing, recent, or past projects while at RBF/Michael Baker or Hubbell,
  Roth & Clark, Inc:

  Water, Recycled Water, and Wastewater Related Projects
            Upper Valle De Los Caballos (UVDC) Regional Pump Station and Chlorine Contact Basin, Temecula,
             California. Rancho California Water District.
            Domestic and Industrial Waste Lagoon Treatment Evaluation and Improvements Design, Undisclosed
             Location. Undisclosed Client.
            Ralph W. Chapman Water Reclamation Facility Solids Handling Study, Spring Valley, California. Otay Water
             District.




                                                                          Dec GMV Re: Opposition to Pl MILs 000148
Case 2:15-cv-00201-SMJ           ECF No. 422-2            filed 01/28/20        PageID.22635 Page 93 of 103




        Chino Hills 123-TCP Removal Project (Granular Activated Carbon (GAC)), Chino Hills, California. City of Chino
         Hills.
        Aeration Tank and Clarifier Replacement, San Clemente Island, California. Naval Facilities Southwest
         Division.
        Power House Water Softener Replacement D/B, Oxnard, California. Dignity Health – St. John’s Regional
         Medical Center.
        Terminal Stormwater Reuse Treatment System D/B, San Diego, California. San Diego International Airport
        Pechanga North Cooling Towers and South Central Plant Cooling Tower Recycled Water Treatment,
         Temecula, CA. Pechanga Development Corporation.
        Kaiser San Diego Central Hospital Energy Center Cooling Tower and Domestic Hot Water Treatment
         Systems, San Diego, CA. Kaiser Permanente.
        South Bay Water Reclamation Plant Demineralization D/B Project, San Diego, California. City of San Diego.
        Phase 2 - Aeration Basins 1 through 8 Modifications, Hesperia, California. Victor Valley Wastewater
         Reclamation Authority.
        Phase I - Aeration Piping Modifications, Hesperia, California. Victor Valley Wastewater Reclamation
         Authority.
        Well 27 Iron & Manganese Removal System QA/QC, Southgate, CA. City of Southgate.
        Brackish Water Reverse Osmosis Water Treatment Plant, Pomona, California. California State Polytechnic
         University, Pomona.
        Cooling Tower Treatment Study, Oceanside, California. Genentech, Inc.
        Cooling Tower Recycled Water Treatment Study, Pomona, CA. California State Polytechnic University,
         Pomona.
        Avalon Wastewater Treatment Plant New Centrifuge Project, Santa Catalina Island, CA. City of Avalon.
        Amylin Recycled Water Retrofits & Cooling Tower Treatment, San Diego, CA. Amylin Pharmaceuticals.
        Rail Road Ground Water Filtration Plant Expansion and Arsenic Removal, Sacramento, CA. Elk Grove Water
         District.
        San Pasqual Brackish Water Temporary Desalination Demonstration, San Diego, California. City of San
         Diego.
        Sewage Ponds and Main Pumping Station Investigation and Study, Lemoore, CA.
        South Bay Water Reclamation Plant Demineralization Project, San Diego, California.
        Coronado Recycled Water Feasibility Study, Coronado, California. City of Coronado.
        Geothermal Recycled Water Conceptual Design, Brawley, California. Client Undisclosed
        Geothermal Brawley Filtration Treatment, Brawley, California. Client Undisclosed
        Ground Water Arsenic Removal Studies, Sacramento, California. California American Water.
        Ryan Ranch Iron and Arsenic Removal System, Monterey, California. California American Water.
        Ambler Park Iron and Arsenic Removal System, Monterey, California. California American Water.
        Monterey Bay Regional Seawater Desalination (formerly Coastal Water Project) Preliminary Design and
         Program Management, Monterey, California. California American Water.




                                                                        Dec GMV Re: Opposition to Pl MILs 000149
Case 2:15-cv-00201-SMJ                ECF No. 422-2             filed 01/28/20         PageID.22636 Page 94 of 103




           San Onofre/Camp Pendleton Seawater Desalination Feasibility Studies, Camp Pendleton, California. San
            Diego County Water Authority
           Backup Water Supply Project Feasibility Study, Lemoore NAS, California. Naval Facilities Southwest Division.
           Comprehensive Planning Study, Monterey, California. California American Water.
           Water System Capital Improvements Design – Iron/Arsenic Removal Facilities, Independence Township,
            Michigan. Independence Township.
           Water System Capital Improvements Study, Independence Township, Michigan. Independence Township.
           Ground Water iron Removal Filtration Plant Expansion, South Lyon, Michigan.
           Well House No. 5, South Lyon, Michigan. City of South Lyon
           Potable and Industrial Water Treatment System Replacement, Parma, Michigan. Michigan Automotive
            Compressor Plant.
           Pollution Controls Facilities (Phases I, II, and III), Southfield, Michigan. City of Southfield.
           Ford Wixom Assembly Plant Industrial Waste Treatment Plant, Wixom, Michigan. Ford Motor Company.
           Ford Sterling Heights Industrial Waste Treatment Plant Optimization Study, Sterling Heights, Michigan. Ford
            Motor Company.
           Buick City Wastewater Characterization Study, Flint, Michigan. General Motors
           Industrial Wastewater Treatment Plant, Fremont, California. New United Motor Manufacturing, Inc.

   Combined Sewage Overflow Facilities
           CSO Elimination Monitoring Program, Oakland County, Michigan. Oakland County Drain Commissioner.
           CSO Tunnel, Weir and Baffle Structure, and Dewatering Pump Station, East Lansing, Michigan. City of East
            Lansing.
           Birmingham Retention Treatment Basin Design, Oakland County, Michigan.                    Oakland County Drain
            Commissioner.
           Bloomfield Hills Retention Treatment Basin Design, Oakland County, Michigan. Oakland County Drain
            Commissioner.
           Acacia Park Treatment Basin Design, Oakland County. Oakland County Drain Commissioner.
           Saginaw CSO Elimination Program, Saginaw, Michigan. City of Saginaw.

   Expert Witness Experience
   Joel Bowdan has not provided trial or deposition testimony in the past four years.

   Professional History
   Michael Baker International, San Diego, CA, Technical Manager, 2013-Present
   RBF Consulting, San Diego, CA, Senior Associate/Project Manager, 2004-2013
   Hubbell, Roth & Clark Inc., Bloomfield Hills, MI, Associate, 1993-2004




                                                                               Dec GMV Re: Opposition to Pl MILs 000150
Case 2:15-cv-00201-SMJ             ECF No. 422-2           filed 01/28/20       PageID.22637 Page 95 of 103




  Honors and Awards
  Outstanding Civil Engineering Project – city of San Diego South Bay Water Reclamation Plant Demineralization. ASCE
  San Diego Section. September 2017

  Outstanding Sustainable Project of the Year - Cal Poly Pomona RO WTP. ASCE Metropolitan Los Angeles Section.
  September 2015

  Outstanding Public Sector Civil Engineering Project of the Year - Cal Poly Pomona RO WTP. ASCE San Bernardino-
  Riverside Branch. June 2015.

  Outstanding Civil Engineering Project - Water Treatment. ASCE San Diego Section. 2010.

  Young Civil Engineer of the Year Award. ASCE Michigan Section Southeastern Branch. 2002.

  Publications, Presentations                    and       Public       Outreach/Technical              Advising
  Presentations
  Bowdan, J. Reverse Osmosis Water Treatment Plant Cal-Poly Pomona. CalDesal Annual Conference. San Diego, CA.
  February 2017

  Bowdan, J. Keys to Successful Industrial Water Reuse. WateReuse San Diego Chapter Meeting. November 2016.

  Bowdan, J., Rahimian-Pour, A. Michael Baker Webinar. Cooling Tower Treatment and Water Conservation. October
  2016.

  Bowdan, J. Overview of New SWCRB OWTS Policy and San Diego County LAMP. Michael Baker Institute. San Diego,
  CA. 2016.

  Bowdan, J., Layton, R. Evaluation of Historical Reuse Applications and Summary of Technical/Regulatory Issues and
  Related Solutions for Industrial Reuse Projects. Publication No. WRRF 12-03. WateReuse Research Foundation, Dec.
  2015. Web.

  Bowdan, J., Sekeroglu S. Water Reuse. RBF Institute. San Diego, CA. 2014.

  Antolovich, A., Bowdan, J., Layton, R. Industrial Water Reuse Webinar. Taking Industrial Reuse to the Next Level
  Now. WateReuse Research Foundation. 2014.

  Bowdan, J. Recirculating Cooling Towers Using Recycled Water - A Biotech Firm's Story. WateReuse Commercial,
  Industrial, Institutional Workshop, IRWD, CA. 2013.

  Bowdan, J., Rahimian, A.; 2012. Going Green Utilizing a Pretreatment Process for Recycled Water use in Cooling
  Towers. WateReuse CA Annual Conference, Sacramento, CA.

  Bowdan, J., Findlay, P. Pretreatment Issues for Seawater and Brackish Groundwater. 2010 Border Governors'
  Binational Desalination Conference, San Diego, CA. May 2010

  Bowdan, J., Sekeroglu, S., Yarkin, M.; 2010. Local Ground-water Source Opportunities in the San Pasqual Valley by
  BW Membrane Desalination. WateReuse CA Annual Conference, San Diego, CA

  Bowdan, J., Rahimian, A., Sekeroglu, S., Yarkin, M.; 2010. Performance of Various Halophytes for Concentrate Volume
  Reduction. WateReuse CA Annual Conference, San Diego, CA




                                                                         Dec GMV Re: Opposition to Pl MILs 000151
Case 2:15-cv-00201-SMJ              ECF No. 422-2        filed 01/28/20       PageID.22638 Page 96 of 103




   Bowdan, J., Sekeroglu, S. San Pasqual Brackish Groundwater Desalination Demonstration Project: Concentrate
   Management. ASCE Younger Members Forum, San Diego, CA. October 2009

   Teaching Experience
          Course Instructor, Professional Engineers License Exam Review Course – Environmental, Michael Baker
           International, 2017 – 2018.

   Professional Affiliations
   American Membrane Technology Association (AMTA)

   American Society of Civil Engineers (ASCE)

   American Water Works Association (AWWA)

   Chi Epsilon – Civil Engineering Honor Society, LTU

   Tau Beta Pi – Engineering Honor Society, LTU

   WateReuse Association




                                                                      Dec GMV Re: Opposition to Pl MILs 000152
Case 2:15-cv-00201-SMJ   ECF No. 422-2   filed 01/28/20   PageID.22639 Page 97 of 103




                                            Appendix C Fee Rate




                                                   Dec GMV Re: Opposition to Pl MILs 000153
Case 2:15-cv-00201-SMJ          ECF No. 422-2       filed 01/28/20     PageID.22640 Page 98 of 103




                                DEPOSITION AND TRIAL TESTIMONY RATE

                              Effective January 2017 through December 2019



  Michael Trapp’s and Joel Bowdan’s time spent on expert witness deposition and trial testimony activities
  shall be charged at $300 per hour.




                                                                 Dec GMV Re: Opposition to Pl MILs 000154
Case 2:15-cv-00201-SMJ   ECF No. 422-2   filed 01/28/20   PageID.22641 Page 99 of 103




                                     Appendix D WinSLAMM
                                        Modeling Work Files




                                                   Dec GMV Re: Opposition to Pl MILs 000155
Case 2:15-cv-00201-SMJ   ECF No. 422-2     filed 01/28/20   PageID.22642 Page 100 of
                                         103




                                      Appendix E Discharge
                                  Calculation Spreadsheets




                                                    Dec GMV Re: Opposition to Pl MILs 000156
Case 2:15-cv-00201-SMJ   ECF No. 422-2     filed 01/28/20   PageID.22643 Page 101 of
                                         103




                                     Appendix F BMP Sizing
                                     Summary Calculations




                                                    Dec GMV Re: Opposition to Pl MILs 000157
Case 2:15-cv-00201-SMJ   ECF No. 422-2     filed 01/28/20   PageID.22644 Page 102 of
                                         103




                                         Appendix G MS4 Costs
                                                  Calculations




                                                    Dec GMV Re: Opposition to Pl MILs 000158
Case 2:15-cv-00201-SMJ   ECF No. 422-2     filed 01/28/20   PageID.22645 Page 103 of
                                         103




                                  Appendix H (H-1 through
                                        H-6) RPWRF/CSO
                                              Calculations




                                                    Dec GMV Re: Opposition to Pl MILs 000159
